The first item on the agenda will be a statement by myself; 70 years after General Franco's coup d'état in Spain, on 18 July 1936.
As you know, a group of 200 Members signed a request for an oral question to the Commission and the Council explicitly calling for a debate on condemning the Franco regime on the 70th anniversary of General Franco’s coup d’état.
The Conference of Presidents did not accept that request and thought it more appropriate for the President to make a statement and for the various political groups then to express their opinions about the significance of this date. That is what we are doing now.
We are talking about a date that is now way back in history: 70 years have passed since 18 July 1936. That is almost the life expectancy of the generation of Spaniards who took part in the transition to democracy, a transition that is seen as a model, but whose success required selective forgetfulness and suspension of memory, which is now emerging in a process of recovery which is filling the book shops and even being enshrined in laws.
As I told you two years ago, I belong to that generation – like many of the Spanish Members here – and my personal relationship with the past inevitably determines my memory. This is an institutional statement, however, that I am making as President of the House, and what I say today must be a political act that goes beyond the personal. To bring our past to bear upon the present is an act of will which relates, above all, to the future that we want to build, and we want to build it not just upon the fragile and perishable memory of each of us, but upon History, which is not remembered, but rather learnt, and for that very reason can be shared.
History tells us that on that day part of the Spanish army – just a part of it – rose up against the Government of the Second Republic, democratically elected by the Spanish people in 1931. That put an end to a great hope, because that republic had come with the intention of promoting democracy and carrying out necessary wide-ranging reforms: agricultural reforms, military reforms, the separation of Church and State, the establishment of social security, Statutes of Autonomy for the regions, rights such as votes for women and divorce, within a profoundly patriarchal society.
Those reforms became a reference point for many European countries. They were a reference for democracy in Europe, the new frontier of democracy in Europe, a democracy that was facing difficult times at that point, having fallen in Italy, in Greece, in Poland, in Hungary and in Germany. That coup d’état did not just lead to a long and cruel civil war in Spain, therefore, but it also put an end to that hope for Europe that André Malraux had spoken of.
The war in Spain was not just a war and it was not just Spanish. It was a confrontation between two great views of the world. Yes, the two Spains of Larra and Machado were returning, and one of the two Spains froze the heart of each Spaniard. A war between Spaniards would not have lasted so long, however, simply because our own forces would not have allowed it.
The war was a decisive moment in the history of the world. It was of immense significance internationally. From 1936, Europe’s future participants in the Second World War came into direct or indirect conflict with each other during the Spanish civil war. Spain was the first great battle of the Second World War, the test bench for a war to come that would devastate Europe. For the first time in history civil populations were bombed. We all remember Guernica, but there were many Guernicas in Spain.
Europeans lost their lives on both sides and their names populate the cemeteries of Madrid, of Jarama, of Belchite, of Teruel, of Guadalajara, of the Ebro …, mythical names, where so many Europeans lie. Their fellow Europeans then went on to fight across the whole of Europe in order to liberate it For some people that war was the last great cause, for others it was a crusade.
I remember the crusade, the bishops saluting in the fascist style, surrounding generals at the entrances to the churches. I also remember the cemeteries full of people shot by one side or the other. It was the most passionate war, in which the ideologies of the 20th century confronted each other for the first time: democracy, fascism and communism. It was a religious war, but at the same time a class war, a revolution faced with a reaction.
It was a conflict that would continue in Europe and which also continued in Spain after the war had finished, because it was not just a war. There was also a long and hard post-war period, during which it was no longer a question of beating the enemy, since the war had been won, but rather of eradicating it, in order to maintain a system that lasted for a long time and kept Spain out of the process of democratisation and also the process of reconstruction experienced by Europe as a result of the Marshall Plan.
Many of our colleagues from the countries of the East remember the isolation they suffered as a result of Yalta and the iron curtain that separated them from the free, democratic and prosperous Europe, and that is what it was like. What people remember less, however, is that there were countries in the South of Europe – Spain and Portugal – that were also isolated from this movement and which remained under military dictatorships for a long time.
I remember that a US congressman once complained to me that the Europeans were not grateful for the efforts the United States had made to liberate Europe. I had to remind him that, as far as Spain was concerned, that effort was conspicuous by its absence, since they forgot to liberate us, because the military regime was useful to them during the Cold War.
Today I would like to use the words of Salvador de Madariaga, whose name appears on one of our buildings. ‘Before 1936’, he said, ‘all of the Spaniards lived in Spain and in freedom. ‘Today’, he said in 1954, ‘hundreds of thousands live in freedom exiled from Spain and the rest live in Spain exiled from freedom’.
Freedom returned in 1975. We began to build the foundations of a community based on democracy, freedom and the prospect of joining Europe. New generations have brought new political demands regarding the future and regarding the past. They have been faced with a war and a dictatorship that have been placed at one remove from them and, when we talk in Spain today about moral reparation for the victims, what we want to do is to discuss the active memory of our country, of our society, in order to accept our past fully, in order to honour all of the dead and in order to face the obvious truths, not to forget those events that are uncomfortable for us and not to allow ourselves to be consoled by untruths. These are painful wounds that have begun to heal in Europe, but which remain in many people’s memories, because at the time it was not possible to exorcise them.
That is the purpose of the event we are holding today here in the European Parliament: to face a past that lives on in part of our continent’s memory in order not to repeat yesterday’s mistakes, in order clear-sightedly to condemn those responsible for them, in order to pay tribute to those people’s victims and in order to acknowledge all those who fought for democracy, suffered persecution and promoted Spain’s return to Europe, as our common heritage.
. – Mr President, ladies and gentlemen, I am speaking on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats following this statement on the recent history of Spain. I would like to stress that our position is essentially based on full support for the values of reconciliation and of overcoming a past tragedy, which were the values that inspired the transition to democracy and which led to the 1978 Constitution.
On a day like tomorrow, a 5th of July 30 years ago, the President of the Spanish Government, Adolfo Suárez, took on his job of taking our democratic transition forward.
For those of us who had the honour and opportunity to assist in that project and to belong to the Union of the Democratic Centre - that party which, in government, was responsible for the material execution of the transition, aided by other political formations and supported unequivocally by Spanish society and His Majesty the King - our values of freedom and reconciliation enshrined in the Spanish Constitution of 1978 and our call for an end to the two irreconcilable Spains arose from our very deepest convictions. The mistake, the stupidity, the tragedy of the last century of Spanish history, was the ease with which the two opposing Spains have been able to re-emerge – an excessive phenomenon that has always existed in our country – the ease with which those two Spains were able to convince themselves that they could not live together democratically.
We are all aware of the origin and the raison d’être of the European Union, which is founded upon the same moral strength as that Spanish Constitution, the moral strength of people joining together, the moral strength of unity, so that our recent past will not repeat itself, so that no more world wars will emerge on European soil, no more wars, no more dictatorships, no more communist regimes and no more civil wars like the one we suffered in Spain.
The new nations of Europe may make mistakes when dealing with our present and future problems, but there is one mistake that we cannot make, that we do not have the right to make: to repeat historical mistakes, not to learn from the mistakes of our history.
For all of these reasons, we must not become tired of reconciliation and harmony. We must not change our attitude, and many Spaniards believe it to be an historical mistake to try to promote a second transition today, as if the first one had grown old and obsolete; it is an historical mistake to unilaterally destroy the essence of our Constitution of harmony; it is historically foolish to introduce the debate on the right to self-determination in Spain, the creation within Spain of new nations that have never existed; it is an historical mistake because it moves us away from the harmony we have created.
On this thirtieth anniversary of the Spanish democratic transition, therefore, Mr President, which began on 5 July 1976, and on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats, please allow me to end with a 'viva' for reconciliation, a ‘viva’. for freedom and a ‘viva’ for the Spanish Constitution of 1978.
Mr President, having listened to your speech, I would like to ask what was the spirit behind Franco and his regime? We all know that spirit. It is the spirit of intolerance, of contempt for mankind, it is the spirit that smashes democratic institutions, the spirit that hates everything that is not how it would like it to be. Behind Franco and his regime was contempt for mankind and deadly propensity for violence. Unconditional subjection to its own ideology or death — that was the message of the Franco regime. It was not a Spanish message, however, because when Franco seized power 70 years ago my country had already been suffering under the Hitler dictatorship for three years and Mussolini had already been ruling for 14 years in Italy. At that time, the fascist movement of which Franco was a — primarily militaristic – part already existed all over Europe.
The civil war was not just a Spanish civil war. Spain was its main territory and the Spanish people its main victims, but the Spanish people were also its hostages in a trial run for a greater war. Guernica and the Condor Legion are and remain a blot on my country’s history.
The youth of the 1930s were a glorious page in European and world history, travelling to Spain to defend democracy of their own accord. Ernest Hemingway created an unforgettable literary monument to that generation. The famous American writer Arthur Miller once said that in the 30s the word Spain was an explosion. It was about overcoming clerical feudalism and setting the spirit of freedom and tolerance against the demon of intolerance.
If we think of Spain today, we on Europe’s left think of the countless victims that civil war claimed from among our ranks — but not only from ours. There were also Christian Democrats, Liberals and Republicans who stood against that intolerance. Franco was opposed worldwide by the whole community of thinkers and nations, who opposed that totalitarian desire for subjugation that was associated with Franco. Franco lost.
If we can take stock of the situation here in this House 70 years later, then I would draw your attention to the fact that since direct elections were introduced three Presidents of the European Parliament have been Spaniards: one conservative Christian Democrat and two Social Democrats. If today, 70 years later, a Spanish President of Catalan origin is able to say, on behalf of the elected representatives of 25 nations of Europe, that European integration is a victory over intolerance and bondage, then, 70 years on, we can say that freedom has won and Franco has lost. Nothing better could happen to Europe!
. Mr President, Europe is rich in history and, even if the European Parliament must not seek to play the role of the sole keeper of the truth about the past, it is nevertheless important for the future of European integration that Parliament should feel responsible for Europe’s collective memory, which is the principal factor constituting European unity.
We are now in 2006. This is the anniversary of the workers’ uprising in Poznan in June 1956 and of the Hungarian revolution in October 1956: dramatic events in the struggle for bread and freedom. This is 2006: seventy years ago, General Franco imposed a dictatorial regime opposed to freedom, democracy and the rule of law. Spain, which should have been one of the founder nations of the European Union, found itself against the will of its people separated from the rest of Europe for half a century.
In contemplating these events, it would not be proper to tot up all the instances of injustice, hatred, conflict and human suffering from the periods of the Civil War and the dictatorship. So that such events might never happen again, we shall need, rather, to recall that Spain’s experience is also Europe’s, and one that led to the foundation and construction of the European Union.
Europe should make a point of remembering that, if Spain has been able to close this dramatic chapter in its history by consensus, then it is through reconciliation and peaceful dialogue. Let us pay homage to the courage and wisdom of the Spanish people.
In this anniversary year this Parliament and Europe as a whole should rejoice in knowing the freedom upon which they are based. Beyond all political divisions, Europe should feel united and wake up to the fact that now we know why Europe exists. In doing so, we also honour the dramatic experience that we commemorate with sadness today. Thank you very much.
Mr President, ladies and gentlemen, Spain in 1936 is above all a lesson for us Europeans or, rather, four lessons. The first lesson has to do with the courage, self-sacrifice and extraordinary imagination of a people, the Spanish people, in striving towards freedom and democracy. Who could forget the extraordinary social inventions of free Catalonia? Who could forget everything that the Spanish people attempted during this amazing period?
The second lesson concerns the barbarity of fascism, and, as we have just heard, one of its symbols is Guernica: the symbol of murder, assassination, incarceration; the symbol too of an international Fascist project, since it is clear that Spanish Fascism would never have been able to triumph without the help of National Socialism. In 1936, the Fascist project of European domination was already evident.
The third lesson is harder to take on board because it is the lesson of cowardice: the cowardice of Europeans, the cowardice of the French – even if it was difficult for Léon Blum – the cowardice of the British, the cowardice of all those who thought that if the Spanish people paid the price, then they would not have to. As in Munich in 1938, this attitude turned out to be one of the great errors of that period, affording one of the great lessons that we need to learn from it. As history has shown, anyone who thinks that they can keep a low profile while the storm passes by on the other side is often mistaken. This is an important lesson which, for a very long time, has been very difficult for many Europeans to accept. Sometimes, pacifism paves the way for horror. Sometimes, it is a sign of courage. It is always very difficult to know whether pacifism or its alternative is the right course of action. If, however, it is necessary to speak of cowardice, then the courage shown should also be emphasised: that, for example, of Pierre Cot, a minister under Léon Blum who, as a minister, had arms sent to Spain. Let us recall that Pierre Cot, whose actions in this difficult period were heroic, is the father of one of our fellow Members, Jean-Pierre Cot, whom I thank for having reminded me of his father’s actions.
The fourth lesson, finally, concerns the horrible intolerance of Communist totalitarianism, because we must not forget that there are two great images from the Spanish Civil War. The first is that of the international brigades who wanted to save the Spanish people, but at the same time there is that of the intolerant Communist brigades which murdered Trotskyist members of POUM, as well as anarchists, because they did not have the same political orientation. That, too, is a lesson of the Spanish Civil War. It shows us that liberation does not mean dismissing everybody else’s opinion; rather, it means accepting diversity and democracy.
Ladies and gentlemen, the European Union must profit fully from all of these four lessons. We must recall them when there is barbarity in Bosnia or when there is a duty to show solidarity with oppressed peoples. If these lessons are learned well, then I believe that the future could be a little brighter.
. Mr President, Parliament is acting as it should by organising this political act to commemorate the seventieth anniversary of Franco’s unleashing of the Spanish Civil War.
Indeed, the destruction of that young Republic is, in more than one respect, relevant to the whole of Europe. First of all, the forces of the 1936 Putsch only managed to overcome the Popular Front with the decisive assistance of Fascist Italy and Nazi Germany. It was, too, in Spain that the latter experimented with a view to its future against France, and Guernica was the first example in world history of the massacre of a civilian population by massive aerial bombardments which was to become a terrifying model for what took place throughout the Second World War.
Those dark years, 1936 - 1939, demand the attention of Europe for yet another reason: the way in which the republicans were betrayed by neighbouring democracies. The non-intervention of 1936 paved the way for Munich in 1938, which led to continent-wide disaster from 1939. What, moreover, is to be said about the smug indifference of Western and European leaders in general to the Francoist regime after the war, as soon as its leader had joined the forces for good against the evil empire.
In conclusion, there is one final reason why the Spanish tragedy has a European dimension: this is the unparalleled surge of international solidarity to which it gave rise among the workers and the common people, as well as among the most eminent European intellectuals; a solidarity strikingly illustrated by the International Brigades, composed of 40 000 volunteers from around fifty countries.
Conversely, a number of Spanish republicans went on to be members of the French Resistance. Some of them would take part in the Paris insurrection of August 1944 under the leadership of my late lamented comrade Henri Rol-Tanguy. Others took part in the liberation of Strasbourg in November of the same year in the army of General Leclerc.
Without doubt, the European consciousness would not be the same without the unspeakable suffering of the victims of Francoism, without the intrepid courage of those Spaniards who offered resistance and without the tide of solidarity on which the young Republic was borne. May today’s commemorative act on our part pay to all the women and men concerned the tribute that they deserve.
. Mr President, in many ways I find it very difficult to know what to say today, because I, unlike many of my colleagues, am from a generation that does not have a living memory of the tragedy that was the very foundation of the European Union.
However, I read history and I have some knowledge and understanding of it. We are speaking today about the 70th anniversary of Franco’s coup. An atrocity or a tragedy on the European continent is commemorated in the history books for every single day going back over 227 years.
I suppose, then, what we really should be focusing on is that fascism, communism, imperialism and the totalitarian regimes we have experienced on our continent have a common thread: a lack of respect for human difference and different ideas and an intolerance towards those who want to chart a different path. Whether we are talking about Potsdam, Hungary, Gdańsk, Siberia, Spain, Portugal or Ireland, those who have tried to impose their will on others have always failed, because the very essence of our humanity is the desire to be free to ensure that we can live and interact with others.
That is why it is most important that we not only learn from the mistakes of the past but also ensure that we never repeat them. Rather than criticising or pointing the finger and saying that this tragedy was more dramatic, more damaging or more influential in European politics than others, let us agree that it happened and use it as an example. In Europe today, we have been able to overcome those differences; we have found a forum and a way forward in which people from different countries, with different ideologies, different histories and different interpretations of the same history can come together and find common ground and a common cause.
The best thing that we can do today in the European Parliament is to encourage Prime Minister Zapatero in his efforts to bring together what were previously irreconcilable peoples to find a common way forward in the Basque region. That is not to forgive the atrocities that were committed or to say that the wrongs did not take place; it is to say that you cannot go on living in the past, you cannot remain bitter. When the opportunity for peace arises, we must seize it as it passes.
Mr President, ‘They must be stopped!’ So exclaimed the great young poet of my youth, Gustaf Munch-Petersen, when, as a volunteer soldier in the Spanish Civil War, he stood alone at the front while his comrades withdrew, confronted as they were by superior forces. Gustaf left his wife, child and family at home in Denmark. His action was neither defensible nor responsible and was unable to keep the plague of Fascism away from Europe. His lonely protest had no rationale behind it, but imagine if everyone had acted with the same courage. To die fearlessly was the last poetic offering of his life.
Most people remained passive when democracy was threatened and, in many places, displaced, until other courageous people put a stop to Nazism and Fascism.
For many here in this House, the liberation became a new occupation, involving the Iron Curtain and the Gulag. Today, let us remember the many people – courageous and otherwise - who died. Let us pay homage to those who, as volunteer soldiers in the Spanish Civil War, offered resistance, took part in the defence of democracy and displayed both courage and foolhardiness in underground armies established to oppose governments’ policy of appeasing the enemies of democracy. Many people active in resistance movements found their way into the political parties and also the movements that I have represented in this House for 27 years. They are almost all dead. As he was dying, my courageous neighbour, Hans – a blacksmith by trade – talked wildly about British bombs raining down on a French school instead of on the Gestapo’s headquarters. As an agent working for the British, Hans had supplied the illegal drawings. The mistake was not his, but the thought of the dead schoolchildren haunted him until the end.
I also wish to remember a young academic who travelled all around the country in order to create the first Danish resistance movement, while the government cooperated with the German occupying power. Frode Jakobsen subsequently became leader of the successful underground government, the Danish Freedom Association. After the war he became a government minister and took part in the European Movement’s great congress in The Hague in 1948, when the Council of Europe and European integration were got under way. For many years he was President of the European Movement and a Social Democratic member of the Danish Parliament. That being said, he voted ‘no’ in all the votes on EC and EU Treaties and initiated criticism of the EU on democratic grounds back in 1972.
We have named a prize after him. It is awarded each year to those who have shown unusual political courage and done something for people other than themselves at a time when to do so was not expedient or profitable or likely to further their careers. We have never had difficulty finding candidates. There are always people who show unusual political courage, and some of them have sought inspiration in the half a million volunteers and citizens of the world who travelled to Spain to say ‘No pasarán’. I would say thank you to those who displayed personal courage and died for our freedom. ‘El pueblo unido jamás será vencido’.
Mr President, the fact that today, throughout Central and Western Europe, we have democracy, civil liberties, private ownership and tolerance is due to the fact that Communism did not take hold on our continent, although it could have. In Eastern Europe, a dam against Communism was created by the victorious battle of the Poles against the Bolsheviks in 1920 and the decisive resistance of Catholic Poland against enforced Soviet dominance.
The fact that Communism did not take root in the West is largely thanks to the victorious civil war fought by traditional Spain against Communist governments. Although it came to power democratically, the Spanish left behaved in a similar manner to the left in Bolshevik Russia, where the main target of attacks was the Church. Almost 7 000 priests were murdered. Churches were desecrated, roadside crosses and holy statues were shot at. Traditional forces immediately responded to this attack on Catholic Spain.
The International Brigades, organised by Bolshevik Russia, came to the aid of Communist Spain. In accordance with Communist custom, these brigades were entirely controlled by Communist party cells and their secret services, as was the whole republican regime. Thanks to the Spanish right, the Spanish army, its leaders and thanks to General Francisco Franco in particular, the Communist attack on Catholic Spain was thwarted. By the same token, attempts to spread the Communist plague to other countries were also halted.
The presence of figures such as Franco, Salazar or De Valera in European politics ensured that Europe maintained its traditional values. We lack such statesmen today. It is with some regret that we observe today the phenomenon of historical revisionism, which portrays all that is traditional and Catholic in an unfavourable light and everything that is secular and socialist in a favourable light. Let us remember that Nazism in Germany and fascism in Italy also had socialist and atheist roots.
The power wielded by the socialist and anti-Catholic bloc in this House is cause for great concern. We saw clear examples of this power during the voting last month on the texts on tolerance and the Seventh Framework Programme. Christian Europe is losing the battle against a socialist and atheist Europe. This has to change!
Mr President, I would like to avail myself of the option of making personal statements at the end of debates. I cannot now remember which precise Rule of the Rules of Procedure it is, but I would ask you to allow me this personal statement. I have listened carefully to everything the previous speaker said. I will not go into it in detail, but I want to say one thing on behalf of myself and my group: what we have just heard is the spirit of Mr Franco. It was a fascist speech and it has no place in the European Parliament!
Mr President, I would like to take advantage, as Mr Schulz has done, of my right as a Member of Parliament and to take the floor briefly.
I regret that you and the Conference of Presidents decided to dedicate so much time to the debate on Francisco Franco but did not permit even a minute to be spent discussing another terrible massacre which took place in Katyń. It was something I asked for on behalf of Poles and all those who died there. I very much regret the decision not to grant my request.
Mr President, as a Catholic I would like to say that we stand for human dignity, human rights, the rule of law, democracy and freedom. We do not consider dictators and supporters of totalitarian regimes – be it fascism, national socialism or communism – the right people to defend our ideals. We defend our ideals with our own convictions.
I would like to thank everybody who has taken part in this debate and I would like to thank the Members who have attended it, in particular those who are not Spanish, for the interest they have shown in this historic event, which was undoubtedly a tragedy. I would also like to point out that we have been accompanied in the public gallery by people whose historical memory has brought them here.
The next item is the joint debate on:
- the recommendation, by the Committee on Regional Development, on the proposal for a Council regulation laying down general provisions on the European Regional Development Fund, the European Social Fund and the Cohesion Fund and repealing Regulation (EC) No 1260/1999 (09077/2006 – C6-0192/2006 – 2004/0163(AVC)) (Rapporteur: Konstantinos Hatzidakis) (A6-0224/2006),
- the recommendation, by the Committee on Regional Development, on the proposal for a Council regulation establishing a Cohesion Fund and repealing Regulation (EC) No 1164/94
(09078/2006 – C6-0191/2006 – 2004/0166(AVC)) (Rapporteur: Alfonso Andria) (A6-0226/2006),
- the recommendation for second reading, by the Committee on Employment and Social Affairs, on the Council common position for adopting a regulation of the European Parliament and of the Council on the European Social Fund and repealing Regulation (EC) No 1784/1999
(09060/4/2006 – C6-0188/2006 – 2004/0165(COD)) (Rapporteur: José Albino Silva Peneda) (A6-0220/2006),
- the recommendation for second reading, by the Committee on Regional Development, on the Council common position for adopting a regulation of the European Parliament and of the Council on the European Regional Development Fund and repealing Regulation (EC) No 1783/1999
(09059/4/2006 – C6-0187/2006 – 2004/0167(COD)) (Rapporteur: Giovanni Claudio Fava) (A6-0225/2006), and
- the recommendation for second reading, by the Committee on Regional Development, on the Council common position for adopting a regulation of the European Parliament and of the Council establishing a European grouping of territorial co-operation (EGTC)
(09062/2/2006 – C6-0189/2006 – 2004/0168(COD)) (Rapporteur: Jan Olbrycht) (A6-0227/2006).
– Mr President, as a Greek I am, I think, entitled to say that today we are at the end of a marathon run of debates and negotiations which started not in 2004, when the Commission submitted its proposal for the draft general regulation, but much earlier, in 2001, when we started the first debates on the future of the Structural Funds for the period 2007-2013.
Parliament was present throughout this procedure and set its seal on the debates and negotiations: on the initially unofficial consultations we had with the European Commission, on the third cohesion report which followed and on the interim report on the regulation voted through last summer.
Parliament sent out a double message in all these debates: firstly, that the European Union needed a credible cohesion budget; I think we were one of the powers that overturned efforts by certain parties to limit the budget for the new programming period.
The second message was that we needed an effective regulation without unnecessary red tape and, on the other hand, a regulation which would help to put the money of European citizens to good use.
In January, we started negotiations in order to influence the final outcome, following decisions by the European Council, and to incorporate some of our basic positions.
I would like to highlight the constructive attitude both of the European Commission and of Commissioner Hübner and of the Austrian Presidency in these negotiations and to thank both sides for cooperating with the European Parliament.
Today we are being called upon to say yes or no to the text negotiated. As rapporteur for the general regulation, I call on my honourable friends here today to accept this text and to say yes for the following basic reasons:
Parliament, during the course of negotiations on the financial perspective, secured an additional EUR 300 million for transnational and interregional cooperation. In addition, Parliament managed to link financing for projects to access for people with disabilities. For the first time, it is stipulated that projects will not be financed unless accessibility to them for people with disabilities is secured first.
We were also successful in getting civil society involved. Despite the Council's initial resistance, monitoring committees will also be attended by environmental partners, non-governmental organisations and other bodies which represent civil society. In addition, thanks to lobbying by Parliament, infrastructure in regions which are no longer Objective 1 convergence regions may also be financed with the Commission's approval. This is something that all these regions have asked for.
We also managed to ensure there is a special article on sustainable development and the environment. In other words, we achieved what we have for years referred to as the 'greening' of the Structural Funds. There is a strong legal basis for not causing any further environmental damage via the Structural Funds.
At the same time, we strengthened urban policy. The Member States are obliged to have more specific forecasts for towns. This obligation includes submitting a special list of the towns selected in order to address the relevant problems. We also signed a joint declaration with the Commission on an interim examination of the consequences of decommitting funds on the grounds of the Ν+2 or Ν+3 rule, because problems may arise as a result of this rule.
Does this mean that we are absolutely satisfied? To be honest, it does not. I would refer by way of example to the British Presidency's bonuses, which have somewhat altered the cohesive logic of the regulation. I would also refer to the fact that we did not manage to get our views across on the so-called performance reserve, with the recycling of appropriations decommitted on the basis of the Ν+2 or Ν+3 rule. However, further delay would also mean a delay in starting programmes, which would be a bad thing for the regions and the poorer Member States. This too is therefore a compelling reason for us to say yes today to this regulation.
Today we are moving from theory to practice. Even the best regulation, let us be frank, may have problems if it is not applied correctly. Consequently, the major challenge which we all face, especially the Commission, the Member States and the regions, is to ensure the regulation is now applied correctly. There are challenges both for the old Member States, which must not repeat past mistakes, and for the new Member States, which must not repeat the mistakes of certain old Member States in connection with the take-up and use of funds.
Parliament will be present throughout this procedure in order to monitor and to call for structural movements for the benefit always of the poorer Member States and regions of the European Union.
. Mr President, ladies and gentlemen, after more than a year, we are coming to the end of an intense piece of work carried out in close cooperation with many of my fellow Members and with representatives from the Council and the Commission, whom I should to thank. I should also like to thank the Austrian Presidency and I extend my special, heartfelt thanks to Commissioner Hübner, who has always shown herself to be sensitive to Parliament’s requests and willing to debate and to enter into constructive dialogue, which is the real driving force behind exchanges of opinions between the two institutions.
The European Parliament spoke with one voice at the negotiating table with the Council and the Commission, going beyond political affiliations and countries of origin, and thus succeeded in having a greater impact on the results of the negotiation, helping to significantly improve the initial structure of the provisions. Although the Council rejected some important suggestions put forward by Parliament, I personally believe that the texts adequately meet the needs of an enlarged Union. Thanks to the combined efforts of the three institutions, this morning’s vote will mean that Europe has access to new legal instruments that are vital for strengthening solidarity and economic and social cohesion.
With regard to the regulation establishing a Cohesion Fund, for which I am the lead rapporteur, I should like to highlight the importance of the increase in the budget, for which Parliament fought, from EUR 18 billion for the 2000-2006 period to slightly more than EUR 61.5 billion for the next programming period. This is in response to the recipient Member States’ great financial needs in the environmental and transport sectors, with special attention paid to sustainable development, through a form of balanced yet flexible distribution, that is to say, one that is capable of adapting the way in which the Fund is used to meet the needs of each Member State.
Aside from the trans-European networks, it will be possible to use the Cohesion Fund for projects in the transport field, including urban, rail, inland waterway and maritime transport, multimodal programmes and measures that promote sustainable development and that enhance the environmental dimension, with a special focus on the key sectors of energy efficiency and renewable sources.
Parliament’s incisive work has produced positive results on several points. I should like to mention just a few of them that concern both the regulation establishing a Cohesion Fund and the general regulation, for which Mr Hatzidakis is the rapporteur and I am the shadow rapporteur on behalf of my group. Article 14 of the general regulation includes a specific reference to access for the disabled, which from now on must characterise all of the work financed with Community funds. We have succeeded in gaining more recognition for environmental protection and sustainable development, as Mr Hatzidakis just highlighted. I am satisfied regarding these two points, although I would have liked a precise reference to have been made in the main body of the regulation on the Cohesion Fund too. In any case, the reference has been included in the general regulation, and that is already a significant and important result.
Next, with regard to the so-called partnership, there will be greater involvement of bodies representing civil society, non-governmental organisations and associations that campaign for equal rights between women and men, including in terms of cohesion policy.
Finally, as regards the regulation on the European Regional Development Fund, for which Mr Fava is the rapporteur and I am a shadow rapporteur, I look very positively on the inclusion of the reference to the issue of public security in the context of the convergence objective, as a guarantee against Structural Fund-related expenditure processes being infiltrated by organised crime. Furthermore, Parliament’s intervention has meant greater attention being paid to the urban dimension – a topic that Mr Beaupuy, myself and so many others among us hold dear – and has emphasised the way in which a sound programme of investment and management of the funds intended for cities can drive the economic and socio-cultural revival of the suburbs and surrounding rural areas, which are the real agents of sustainable and lasting development in the regions.
To conclude, I should like to add to what Mr Hatzidakis has said and call on Parliament to support the entire package of regulations under discussion today by voting in favour of it.
. – Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, the process leading to the adoption of the new regulation on the European Social Fund is worthy of Parliament’s support.
At first reading, we tabled 84 amendments to the Commission’s original proposal. Of these amendments I should like to highlight one point: the Commission’s original version established a range of measures that were the target of funding but whose actions varied as to whether the region benefiting from the funding was a convergence objective region or one that came under the competitiveness and employment objective.
I oppose this regional difference in principle, on the grounds that, when it is put into practice, it will lead to the creation of a two-speed European Social Fund, and will enshrine a form of indirect discrimination of workers benefiting from the Fund depending on the region in which they work. Both the Commission and the Council have accepted my argument.
Other significant amendments on which the Council and the Commission ultimately accepted our proposals concerned the use of money from the European Social Fund to fund the activities of the social partners. I have always opposed the Commission’s original proposal and suggested a more flexible yet tighter alternative solution that would earmark a suitable amount of resources from the European Social Fund for measures to strengthen the capacities of the social partners, albeit specifying that these activities must relate to training, network integration measures and stepping up social dialogue. On this point too, both the Commission and the Council have accepted our point of view.
Following the normal procedure for a second reading of this new regulation, we ran the serious risk of the essential legal bases that would enable the Member States to use the European Social Fund appropriation from 1 January 2007 not being in place in time. Realising the importance of this, the Austrian Presidency contacted me to start talks aimed at reducing the time normally taken by the legislative process. With the invaluable help of the shadow rapporteurs, I was able to analyse the amendments that had not been addressed by the Council, and to table five points that the Council had not accepted at first reading but that we feel are of major importance.
These points were as follows: strengthening the role of social integration, commitment on the part of the Member States to support priority actions, commitment on the part of the Member States to promote measures in the area of innovation, commitment on the part of the Member States to support transnational and inter-regional actions, and making an appropriate amount of money available for the training and networking of the social partners. I was very gratified to see that the Council agreed with our proposals. Accordingly, Mr President, and given that the commitment to the Austrian Presidency has been honoured, I wish to recommend the adoption of the common position without any amendment.
Mr President, globalisation and technological and demographic evolution have led to far reaching changes to a number of areas of life in our societies. The most important political issue going forward is how to decide the direction of these changes and, in this regard, I admit that much of what is contained in this report is the result not only of hard work but also of detailed reflection on values that largely sum up my view of politics as a public service.
When it comes to values, I am among those who believe that the free functioning of the market alone will never be able to promote the essence of the European project, of which I am a staunch advocate, which is based on the values of peace, social justice, freedom, democracy and respect for human rights.
I should therefore like you to know that this was a further source of inspiration for the new European Social Fund regulation. Lastly, I should like to express my gratitude for the excellent spirit of cooperation shown throughout the process and to Mr Špidla, who is in the Chamber today. I must also express my thanks to the Commission’s services for their willingness to find solutions that were included in the final version but were not laid down originally. Finally, I wish to thank the shadow rapporteurs, Mrs Jöns, Mrs Schroedter and Mrs Figueiredo, and to express publicly my appreciation for the help of the Vice-President, Mr Cocilovo, on this matter.
. Mr President, ladies and gentlemen, we have come to the end of a journey that began in July 2004 with the presentation of the Commission proposals on the new Structural Funds, which, I should like to point out, Parliament has always supported, has sought to improve and has, at any rate, defended by emphasising certain aspects that we regard as important, relating to quality, spending, sustainable development, environmental protection, equal opportunities, access for the disabled, public security and cross-border cooperation.
We have worked alongside the Commission and the Council to ensure that this journey is swiftly concluded, but also, I repeat, to improve some sensitive points that we regard as important in the way in which our regions and our local authorities will use the Structural Funds.
I should like to quickly point out our contribution on some specific points. Firstly, the consultation procedure: we fought to have the procedure extended and supported and to have it include, alongside institutional and administrative topics, new topics that are of importance on the ground: I am referring to non-governmental organisations and to civil society. We believe that the consultation procedure is a great school for democracy and, above all, a great resource in terms of responsibility: extending the scope of responsibility in the management of the Structural Funds is one of the major political challenges facing the European Union.
We have focused on equity, that is to say, on the need to prevent a two-speed Europe, which would pave the way for geographically discriminatory measures. We know that the European cohesion challenge is a difficult one. Enlargement has widened the gap that exists between various geographical areas of Europe, and we felt it important to bridge that gap and to strike an economic and social balance among all of the countries of the European Union, preventing the risk of a two-speed Europe.
We have concentrated on a number of priorities, adopting the Commission’s proposal to avoid turning the Structural Funds and the Regional Development Fund, for which I am responsible, into a kind of 'shopping list' that anyone can access on the basis of the most varied of needs. Instead, we have concentrated on the quality of a few objectives and made sure that quality comes before quantity, and we have done so, too, on the basis of the experience that each of us has committed to memory.
We have held on to the principle of additionality: the Structural Funds are a form of added value, they must not substitute for the current, normal expenditure of the Member States, of the State. In that sense, we must focus more on quality issues regarding this expenditure, as a form of added value.
Finally, Lisbon: Mr President, ladies and gentlemen, Lisbon does not only represent a competitive Europe, which is capable of getting its own economy off the ground and of pursuing the objective of full and good-quality employment, but it also represents a Europe that is capable at last of investing in knowledge, in intangible infrastructure, in know-how, in processes and technological innovation, and in everything that is today at the heart of the Structural Funds.
The European Parliament’s contribution has been a practical one, including on a number of specific points, insofar as it has paid particular attention to environmental issues, to sustainable development, to urban policy, to small and medium-sized enterprises, which are the backbone of the European economy, and to security, too. We are pleased that a statement has been proposed that includes our request for special attention to be paid to security, aimed at making our European expenditure impenetrable to organised crime.
We are only partly satisfied, Mr President, because, as you and all of my fellow Members will know, we do not believe that the budgetary resources are sufficient for the challenge we are facing, in spite of the enlargement and in spite of the proposal by the previous Commission, a proposal that is perhaps more generous and more in keeping with the needs of this enlarged Europe of 25. I feel it is worth stressing the European Parliament's sense of responsibility yet again, as other Members have done. It has always tried to cooperate fully and effectively with the other European institutions, has avoided the conciliation procedure and has avoided jeopardising the next programming period.
I should like to thank the European Commission, Commissioner Hübner and the Austrian Presidency. They have acted in the same spirit of cooperation as we have. It is now down to our countries to act; we have the appropriate instruments, we ought to be able to make good use of them.
. Mr President, the legislative work on the package of regulations on cohesion policy for the years 2007-2013 comes to an end today. We all remember the heated debate on the role and significance of cohesion policy in the European Union for achieving the aims of the Lisbon Strategy, as well as the attempts to limit cohesion policy gradually, and even to renationalise it.
Today we are discussing these matters as if they were in the past, but it is useful for us at the European Parliament to remember that implementing the principle of solidarity through cohesion policy, amongst others, is an integral part of the functioning of the European Union. Its form may change, it may be adapted to new objectives, but to undermine it is to negate the basis on which the Community operates. Implementing cohesion policy, therefore, does not simply imply defining the structure of certain funds and the ways in which they are to be used. Most of all, it requires a definition of its current goals. This then needs to be followed by steps to adapt the policy methodology and implementation strategies, as well as by practical measures.
In line with the terms of the Treaties, social and economic cohesion policy can be implemented with the aid of common financial resources. However, it can also be implemented without them, by means of joint activities in various Member States aimed at achieving similar goals. During the current programming period, joint cross-border activities form part of the Community initiative Interreg. This initiative encourages border-region, transnational and interregional cooperation. Experience of Interreg activities shows that cross-border initiatives undertaken jointly by local and regional authorities in several Member States are of great importance to them, as they create cooperation networks and build mutual trust. We can conclude that these activities, which use up few financial resources, deliver considerable added value.
The new programming period should take advantage of this positive experience. Initiatives typically associated with Interreg have therefore been included in the main stream of cohesion policy, within the framework of Objective III. There is also a need to create new legal and organisational opportunities for cooperation partners. That is also the source of the innovative idea of creating a new legal instrument that would support all border-region, transnational and interregional activities. The core of this initiative lies in giving cooperation partners, who do not always use EU funds, an instrument which will make it easier for them to organise different activities, including cross-border public services.
In line with the proposed regulation, and once the objectives and principles of cooperation have been established, public authorities and the public bodies created with their assistance within the European Union, in other words regional, local and national authorities, will be able to sign a suitable agreement which is referred to in the regulation as a convention. They will then be able to register the new institution as European Grouping of Territorial Cooperation. It will have a legal personality which will be recognised throughout the whole European Union, once all the Member States have been informed.
The new regulation will introduce a new legal precedent. It deals with system-related issues and has therefore been met with many expressions of alarm, reservations and even protests. Work on the regulation has been an example of consistent progress towards compromise solutions requiring many concessions and difficult decisions. It is worth emphasising that the proposed solution guarantees Member States full control over the creation and operation of the EGTC. The compromise that has been achieved has not changed the essence of the new solution nor its innovative form.
Today’s vote concludes the legislative work and creates new opportunities. Most of all, it is a way of expressing our appreciation to all those who have, for many years, been building a truly European, decentralised form of international cooperation. As a rapporteur from a Member State that joined the European Union during the recent enlargement, I had the opportunity to get to grips with the complexity of the legislative process. That is why I would particularly like to thank, for their extremely constructive and positive cooperation, Commissioner Danuta Hübner, the representatives of DG REGIO, the representatives of the successive presidencies, especially the Austrian Presidency, the secretariat of the Committee on Regional Development, the political advisors and also my collaborators and experts from Poland.
It gives me great pleasure to be able to welcome for the first time to this House the Finnish Presidency—in-Office, represented by Mr Manninen, the Finnish Government's Minister for Regional and Municipal Affairs.
. Mr President, Members of the European Parliament, it is a great honour to be able to speak here in your Parliament as a representative of the Presidency of the Council of the European Union. The importance of the occasion is highlighted by the opportunity to participate in the final draft of the package of regulations, which is crucial to the Union’s coherence and regional development. The objectives of the Finnish Presidency will be set out by Prime Minster Vanhanen tomorrow.
First, I wish to thank the European Parliament for the very high levels of cooperation it has shown with the Council. Talks on the cohesion policy regulations have taken two years of hard work on the part of the various institutions. If Parliament’s plenary today votes on the package of regulations in accordance with the recommendations of the committees, the reform of the cohesion policy and the implementation of the new programming period can go ahead as planned at the start of 2007.
The European Parliament has had a key part to play in deciding the content of the Union’s new cohesion policy. In the various ways in which it has approached the issue, Parliament has particularly stressed the importance of matters which are crucial for the public and civil society, such as partnership, paying attention to environmental values and the participation of disabled people in the implementation of programmes. It was a precondition for Parliament that the Member States should adhere to consistent practices with regard to the criteria for calculating cofinancing in the Community and management of VAT. Parliament was also active in establishing the regulations pertaining to European grouping of territorial cooperation.
I have mentioned here only a few examples of matters that Parliament has worked to promote. Most of the amendments that Parliament has proposed have been taken into consideration in today’s debate on the regulation proposals.
Besides the adoption of the regulations, we also need Community strategic guidelines on cohesion policy before the legal basis for implementing the programmes is finalised. The Member States will establish their national strategic frame of reference on the basis of such guidelines, and this will guide the drafting of regional development programmes.
We have proposed an ambitious timetable for the adoption of the guidelines on cohesion policy. I trust in the willingness of the various parties to cooperate, and I hope that the fruitful patterns of cooperation with the European Parliament will continue. Parliament’s Committee on Regional Development completed its report on the strategic guidelines back in May. Our objective is to establish the Council’s position some time in July, so that the European Parliament is able to discuss the document right at the start of the autumn parliamentary session. If all parties commit to a speedy schedule, there is every possibility that the strategic guidelines for cohesion policy will be ready by October. In such a case, the Commission can adopt the Single Programming Documents so that they can start to be implemented in early 2007.
Having the Community strategic guidelines on the regulations and cohesion come into force will be the most important regional development goal during the Finnish presidency.
The European Parliament has worked with great determination and flexibility in the reform of cohesion policy. At the same time it has been possible to hold negotiations on the interinstitutional agreement, the regulations and the strategic guidelines. I would like to thank you for your constructive cooperation. I wish to say a special thank you to the Committee on Regional Development for its expert approach.
I also wish to thank the preceding presidencies and the Commission and Commissioners for their valuable work in carrying out the cohesion policy reforms. The Committee of the Regions and the European Economic and Social Committee are also to be praised in the way they have advanced the cause by raising issues that were close to the regions and the people.
I am certain that the proposed legal basis will provide an excellent starting point for implementing a European cohesion policy which is effective and takes account of the special features of the regions.
. Mr President, I would like to start by thanking you for your continuous support and encouragement and for the role the European Parliament has played in preparing a reform of cohesion policy.
First of all, let me say how much we appreciate your role in securing a significant financial envelope. Secondly, we appreciate your contribution to setting up a new architecture and also new instruments for this policy. You have insisted on establishing a more ambitious territorial cooperation objective. That objective has a considerable and clear European added value, in particular in the context of the enlargement of the European Union. I am sure that the increase of 4% in the financial resources available for this objective of reinforcing transnational and interregional cooperation, which had suffered the most substantial reductions in the European Council decision of December 2005, will help us to be more efficient and more effective in bringing European regions across the continent together.
In addition, I would like to thank you for your support for developing a unique instrument designed to overcome the problems encountered by Member States, regions and local authorities in undertaking cross-border, transnational or interregional cooperation actions, whether funded by structural funds or not. For the first time ever, the EU will provide an adequate legal framework for enhanced cross-border, interregional and transnational cooperation.
Thirdly, I appreciate your role in ensuring that cohesion policy will apply to all regions and Member States and that it will contribute to more and better jobs and faster economic growth. In this context, I am also very happy that you welcomed our efforts to create new supporting instruments such as ‘Jeremy’ and ‘Jessica’, which will bring in new partners and expertise from European financial institutions. That will address genuine market values and make the structural Funds work much harder.
Let me use this opportunity to express my personal thanks to the rapporteurs, Mr Hatzidakis, Mr Andria, Mr Silva Peneda, Mr Fava and Mr Olbrycht, and to say how much we appreciated the role Mrs Krehl played as rapporteur for the Financial Perspective and her work on the Community Strategic Guidelines. Let me also thank Mr Beaupuy, without whose commitment the urban dimension would probably not be so prominent in our new policy.
It was a pleasure to work with Mr Galeote, Chairman of the Committee on Regional Development, whom I thank very much for his commitment. He always maintained a very constructive and cooperative spirit and we shared the same principles and priorities throughout the negotiations.
Jointly we have managed to avoid a policy based on a system of double standards in the application of the rules on the eligibility of non-recoverable VAT and in the application of the principle of total eligible cost as the basis of co-financing.
We will not have two distinct cohesion policies for Europe, one for the old and one for the new Member States. That would have been, I believe, at odds with our efforts to produce an efficient and coherent policy, with transparency, with sound financial management and with simplified regulations.
You have shared our insistence on the need to strengthen the partnership principle. We have jointly reinforced the role of NGOs, local and civil society and the environmental partners in our policy. With your support we have also strengthened the provisions on non-discrimination and sustainable development. However, there are a number of items where we failed fully to convince our Member States of their added value. I am thinking here of the concept of a Community reserve, of our intention to render the urban dimension of our policy mandatory and of Parliament’s idea of recycling the potentially unspent resources allocated to cohesion policy.
As requested by Parliament, the Commission has prepared a joint declaration in which the Commission commits itself to presenting an assessment of the budgetary execution of the Structural Funds and the Cohesion Fund for the 2007-2013 programming period, including the consequences of the implementation of the decommitment rule.
Our major concern in the months to come is to ensure that the new, good-quality cohesion programmes will start on time. Much remains to be done. We are working with the Finnish Presidency to ensure that the Community strategy guidelines on cohesion can be adopted by the Council after the European Parliament has delivered its opinion. I understand that we can achieve that at the end of September or early October. The Member States will then formally present their national strategies concerning how they propose to use cohesion policy, after which we will discuss in detail the operational programmes, with final adoption by the Commission.
In order to save time the Commission has already entered into informal discussions. We have already received the draft national programmes from 21 Member States.
We are gradually completing the preparation of the new 2007-2013 generation, but we have to think long-term to ensure that cohesion policy will continue to support convergence and the economic and social modernisation of Europe. The Fourth Cohesion Report – due for publication in spring next year – and the Cohesion Forum to be held at that time will be important steps and will flesh out the ideas for the future.
I look forward to your debate, convinced that your decision today will allow us successfully to finalise preparations for the new generation of our common cohesion policy.
. Mr President, ladies and gentlemen, Mr President-in-Office of the Council, just like my fellow Commission Member Mrs Hübner, I should like to thank you for your support in recent years. Today, almost two years after the Commission’s proposal, you are set to vote on the package of regulations on cohesion. Thanks to your efforts and support, this is a well-balanced package that represents genuine reform. The European Social Fund (ESF), which celebrates its 50th anniversary in 2007, will retain its role. It will continue to be an instrument providing direct support to individual citizens and as such a key element in bringing the Union closer to the citizens. The funds, and in particular the ESF, must also, however, promote the Community's priorities much more clearly than before. The Commission’s efforts will be channelled into ensuring that the priorities of financing from the funds and of relaunching the Lisbon Strategy run in tandem. At a time when there is fresh work to be done in relation to enlargement, demographic change and globalisation, this is of key importance. In this regard, I should like to highlight the three main elements of the new ESF regulation.
Firstly, we naturally need a strategic approach. During the programming process, the Commission will come to an agreement with the Member States and the regions on the main priorities and goals, which will be fully compliant with the relaunched Lisbon Strategy.
The second is that the new version clearly calls for resources to be focused on the Community's goals under the European employment strategy, including important goals relating to employment in the areas of social inclusion, education and vocational training. The concentration of resources is an essential prerequisite for success.
Thirdly, support for human capital will enable the ESF to contribute significantly towards creating a knowledge-based society. Support for an educated, qualified and adaptable work force, and for innovation, is key if we are to increase employment, productivity at work, growth, social cohesion and social security.
Furthermore, also thanks to Parliament's staunch support, this regulation prioritises improving institutional capacity in the convergence regions and countries eligible for cohesion fund support. I strongly believe that this priority will play a central role in improving the effective functioning of public administration, thereby raising competitiveness and in turn strengthening the development of sustainable jobs and support for social inclusion. I should also like to point out that the ESF is also tasked with reducing disparities in terms of employment at national, regional and local levels. The creation of appropriate qualifications at all of these levels is an integral part of, and contribution towards, the growth and development strategy. These elements are, of course, mere parts of the whole.
Thanks to Parliament, the wording has been tightened in a number of areas. The fund will from now on play a key role in equality between men and women and equal opportunities, by means of special projects and the implementation of these principles in all areas of life. The fund will also support projects aimed specifically at combating discrimination in the work place, which can be linked to the priority of enhancing the social inclusion of disadvantaged citizens, in particular with a view to providing them with sustainable employment. These practical steps help people to develop socially beneficial measures and show how the Fund leads to the sharing of the values on which the European social model was founded. The ESF will also provide special support for the social partners in the convergence regions. Thanks to Parliament, the current wording is totally unambiguous, which is something I welcome. The active involvement of the social partners is therefore a vital prerequisite for well-balanced, harmonious socio-economic development. Furthermore, I should like to thank Parliament for its active support in ensuring that special provisions on partnership are contained in the new general regulation. This is a key principle that applies to all the funds that we are talking about. This principle enables civil society actors to be involved at every stage, namely social partners, civil society, non-governmental organisations and equal opportunities organisations.
One can therefore conclude that extraordinary results have been achieved. Accordingly, I should like to take this opportunity to thank the Committee on Employment and Social Affairs under the chair of Jan Andersson, which has provided the Commission with a great deal of support. At first reading, it drew up almost 100 amendments to the regulation, most of which were accepted by the Commission. In this regard, I should like to congratulate the main rapporteur, Mr Silva Peneda. We worked together on achieving a particular outcome, and now I should like to focus on the future.
In the coming months, the Member States will submit their national strategic reference frameworks and operational programmes to the Commission. The Member States will thus take important strategic decisions on future investments from public resources. Most Member States have already made good progress in drawing up these documents. However, there is a certain aspect that emerges from contact with the Member States that in my view may be cause for concern. It appears that in a considerable number of Member States, ESF investment in our biggest asset, namely our citizens and their qualifications, could be somewhat lower than it should be. This is highly important, because the right balance needs to be struck between investment in physical capital and investment in people. The way in which we now invest in our workers in the form of vocational training so that they can adapt to new challenges, in education for young and old, and in support for the unemployed with the aim of helping them to help themselves, will help shape our future. This will ultimately have the biggest influence on the wealth and prosperity of our citizens. The Commission will do all that is necessary to ensure that discussions with the Member States achieve a balanced result in line with the priorities of the Community policies and with the shared interests of Europe's citizens.
Mr President, ladies and gentlemen, Mr President-in-Office of the Council, I should once again like to express my gratitude and appreciation for your support and your successful contribution. I firmly believe that today we are taking a fresh step forward that will lead to an effective EU cohesion policy.
. Mr President, when we prepared the opinion of the Committee on Employment and Social Affairs on the proposal for a Council regulation laying down general provisions on the European Regional Development Fund, the European Social Fund and the Cohesion Fund, we tabled 32 recommendations.
In our opinion, we focused mainly on how to take the needs of disabled people into account in terms of implementing projects funded in part by money from the structural funds. We also called for the broadening of qualification criteria for funding within the framework of ‘regional competitiveness and employment’ in terms of the level of education available in a given Member State. We also called for administrative procedures concerning the use of structural funds to be simplified. Larger amounts should be paid in advance to the beneficiaries at the start of the implementation process for operational programmes. The so-called multifunding process should be maintained, which provides opportunities to obtain funding for programmes from more than one fund. We also proposed small changes to the reporting procedures, as we are convinced that excessive red tape will not aid the efficient use of European funds which are, after all, the basis for development in many regions.
Not all our recommendations have been accepted, of course, but that is the way of parliamentary business and compromise, which are the basis for decisions in a Community as diverse as the European Union. However, we regard the result of our joint work as positive. We especially welcome the solutions concerning disabled people, social organisations and NGOs, as well as the extremely sensible proposals on the issue of VAT eligibility for certain activities.
Taking this into account, I support Mr Hatzidakis’ motion to vote in favour of the proposed regulation.
. Mr President, I would like in particular to congratulate the four rapporteurs for the regional Funds, and not merely out of courtesy, but because they have done an excellent job, with tenacity and skill, the result of which has been the incorporation of many amendments into the final text, of which the Council has already expressed its approval. It has been an honour for me to lead these debates and hence to be a direct witness to that success.
It is a pity that the governments of certain Member States have been intransigent and that the Council has not been able to accept the institutional declaration, which is exclusively intended to open up a debate on the excesses of the cohesion policy.
Mr President, ladies and gentlemen, following the discussions in the Council last December on the financial perspective and now on the Regulations on the funds, we have begun to fear that certain governments wish to call into question the most visible and successful of the European policies: the cohesion policy.
I am convinced that the huge majority of Europeans are in favour of solidarity and that our Parliament, always hand in hand with the European Commission – and I would like in particular to acknowledge the work of Commissioner Hübner – will be the guarantor of this essential pillar of European integration and structuring.
. Mr President, Mrs Hübner, Mr Špidla, Mr Manninen, ladies and gentlemen, today, after months of negotiations and talks, the European Parliament will be adopting the regulations on cohesion policy. I believe cohesion policy to be one of the most important, one of the most positive and, above all, one of the most visible of the European Union’s policies. That means it presents us with an enormous challenge.
The disparities in individual countries have grown larger, and we European politicians have a great responsibility to the people as a result. People are afraid of losing jobs, and they are afraid of globalisation. If we are to make the most of the opportunities that globalisation offers Europe, however, we must help the weakest in the new and the old Member States.
At this point, I would also like to underline the social aspects of cohesion policy clearly once again. We are not making cohesion policy for human capital, as the European jargon has it, but we are making policy for people. That means we must put people at the centre and hence in fact greatly strengthen the social aspect.
We need well-qualified people. People must have access to the ‘Lifelong Learning’ Programme. They must be integrated, they must feel that we are there for them. I think the European Parliament has been very successful in the negotiations. As a result, there will be more participation in future. As a result, Member States will not be treated differently. Sustainability will be written large for us and not seen as a necessary evil.
The urban dimension has been strengthened, just as Parliament has significantly strengthened territorial cohesion, equality of opportunity and non-discrimination. That means we can say with a clear conscience that the Lisbon Strategy is at the heart of our cohesion policy and the people of our Union really do have opportunities for the future.
In one thing, sadly, we have not succeeded: we failed to get the necessary resources we proposed; and we have not managed to get recycling, the reuse of unspent resources within cohesion policy. We do still want to have something to do in the years ahead, however, and that is why we will continue to fight to get it.
Mr Manninen, as rapporteur for the strategic guidelines, I and my colleagues will do all that we can to see that we are able to keep to this ambitious timetable and adopt these policies in October.
Mr President, Mrs Hübner, Mr Špidla, Mr Manninen, ladies and gentlemen, I can testify to the vigour and richness of the exchanges of the last few months and the last two years, which have resulted today in texts that my colleagues and I think and hope will in a moment be adopted by the European Parliament by a very large majority.
I would like to stress that, throughout this debate, my group has given the greatest possible attention to the need for these texts to be effective. The different speeches that have just been made have made clear the various areas where they need to be just that.
As Mrs Krehl has just indicated, the Structural Funds are a testimony of solidarity with the most disadvantaged regions, so that they can attain an average level of prosperity. As the examples of Ireland, Spain, Portugal and other countries have shown, the development of regions benefiting from the Structural Funds contributes to the development of the European Union as a whole, because of the investments that those regions are able to make.
Today, Mrs Hübner, Mr Manninen, we are going to move on to the second phase. After the theoretical phase of drawing up the Structural Funds, we are entering the preparation phase. Allow me to list three conditions – at an educational level and in terms of providing spurs to action and, if I may say so, tempting incentives - that are necessary if this preparation phase is to succeed.
At an educational level, Mrs Hübner, I know that, with your co-workers, you have already organised a number of conferences to raise awareness. We really must develop this communication strategy, and the document that you have just published takes this approach. We also have to make good practices very widely known. The Member States, the regions and the different actors which are in the process of preparing projects must really have a good knowledge of different practices in order to be able to prepare their projects properly.
Secondly, let us learn how to handle the various incentives available to us. You know - and with good reason - that within the Structural Funds it is possible to have recourse to technical assistance funds. We have noted in the past that a portion of these funds was not used, or was used badly. From now until the end of 2006, and throughout 2007, the technical assistance funds must be used in order to prepare worthy projects.
Thirdly, as we say in France, ‘fear of the policeman is the beginning of wisdom’. The various Member States, project organisers and regions, etc. need to be reminded that if they do not comply with the rules laid down in the regulations, then they will not be able to benefit from the Structural Funds. I regret of course that, as my fellow Members have pointed out, certain Member States have recently refused to recycle funds that cannot be used within the specified periods.
Finally, and to conclude, I cannot but point out, as president of the intergroup, that the European Union has finally recognised the need to bring the Structural Funds into play at the level of towns and regions. Therein, and within the framework of the Lisbon agreement, lies the assurance of improved success in the years to come.
Mrs Hübner, Mr Špidla, Mr Manninen, please be assured that, together with our fellow Members of the European Parliament, we shall help to make a success of the Structural Funds, without however relaxing our vigilance.
. – Mr President, President-in-Office of the Council, Commissioners, I, too, would like to begin by thanking, on behalf of my group, our fellow Members and in particular the rapporteurs for their close cooperation. I believe it was crucial that in the negotiations Parliament was united in defending the interests of the regions and the people who live there.
It was above all Parliament that ensured that cohesion is and remains the real objective of the Structural Funds, because anyone who puts economic and social cohesion at risk strikes at the very heart of the European Union’s ability to integrate. Enough people have tried.
The Group of Six from the Member States should be mentioned first in this connection. They ensured that there was a massive cut in the Structural Funds and were therefore the first to call economic and social cohesion into question.
Then the Commission also joined in in a big way. Commission President Barroso was looking for money to pay for the Lisbon Strategy, so he helped himself from the Structural Funds. Suddenly, at the end of the negotiations, a list appeared in the documents which tied the Member States down to using the Structural Funds to implement the Lisbon Strategy. The actual purpose of the Structural Funds, to bring about cohesion between the regions and pursue their sustainable development, suddenly became merely incidental. I think it is scandalous not only that Parliament was bypassed when the earmarking list was put in the documents without consultation, but also that the Commission, as guardian of the Treaties, should itself sacrifice economic and social cohesion in violation of those Treaties. It is therefore a quite particular success on Parliament’s part that at least the horizontal objective of sustainable development is enshrined in the regulation.
I would also like to draw attention once again to the partnership principle, because it is extremely important that civil society is involved alongside the social partners and that the Member States are required to consult environmental organisations and equal opportunities representatives. I expect the Commission to monitor that.
Finally, I would like to welcome Commissioner Kallas’ transparency initiative. He can count on our support. In future, every Member State will have to disclose who is receiving structural funds and how those decisions are taken.
. – Since the outset of negotiations on the Structural Funds for 2007-2013, we have stressed that a properly funded, proactive EU regional policy is a prerequisite for effectively reducing regional imbalances at EU level and for genuine convergence between the Member States.
As regards the Community budget, regional policy should be an instrument of much-needed, fair redistribution, which will at the very least reduce the detrimental impact of the internal market on the economically least-developed countries and regions. Consequently, we must adopt a critical stance as regards this General Regulation on the Structural Funds, which translates into legislative terms the Interinstitutional Agreement on the amounts, the objectives and the implementation rules of the Structural Funds for 2007-2013. This Agreement represents a reduction in the Structural Funds from 0.41% of Community GNI in 2000-2006 to 0.37% for 2007-2013, despite the fact that the need for cohesion is all the greater following the enlargement and that, in view of the economic and social disparities, the trend ought to be upward rather than downward. Therein also lies the reason why, for example, the so-called statistical effect regions, such as the Algarve region of Portugal have not been completely compensated, something that we consider unacceptable.
We also object to aspects such as the subordination of Cohesion Policy to the objectives of the so-called Lisbon Strategy, with the inclusion of the objective of allocating at least 60% of funds in the convergence regions and 75% in the other regions towards funding projects laid down in the Lisbon Strategy. In other words, cohesion is playing second fiddle to competition.
I should lastly like to lend my backing to Mr Henin's remarks about certain cross-border regions, such as Hainaut in France and Belgium, which has differentiated access to the Structural Funds. This situation must be rectified so that the region can grow harmoniously.
. Mr President, on behalf of the Union for Europe of the Nations Group, I would like to express my admiration for all the rapporteurs. This marathon, Mr Hatzidakis, has required a lot of effort but has resulted in a reasonable compromise.
The fact that we have managed to achieve a political agreement, which takes into account the majority of reservations expressed by the European Parliament, is a success in itself. We have to be aware that time passes rapidly and that individual Member States need time to prepare their legislative systems in order to be able to make use of these funds before the 2007-2013 Financial Perspective comes into force. Member States need to coordinate these activities with their national strategic reference frameworks. Union resources are used in conjunction with the financial resources of individual Member States themselves, as well as the financial resources of regional and local authorities. If we take this approach to these funds, we will see that there are many fresh opportunities open to us. Some compare these opportunities for positive action to the benefits once brought by the Marshall Plan. This is no exaggeration. All the Member States are counting on these new opportunities, including those countries which, through no fault of their own, spent many years stagnating behind the Iron Curtain. These countries include Poland, and its eastern voivodships in particular.
The European Union now needs real internal solidarity. It needs political, economic, social and territorial cohesion. We are living in regions that have significantly different levels of development and wealth. It is worth remembering that around 27% of the population of the European Union, namely 123 million people, live in areas where the GDP per capita is less than three quarters of the European Union average. Of course we also need to face the challenges of globalisation, competition, science and technology as well as dealing with the demographic crisis, an ageing population, a growing number of disabled people and immigration. We have to be sure that appropriate use of these funds will contribute to solving some of these problems.
Finally, I would like to draw your attention to the need to monitor the legislation adopted and, if necessary, to respond rapidly. Not one euro should be wasted. Not a single opportunity should be missed. This is the best way of bringing Europe closer to its citizens.
. – Mr President, today’s debate sees the end of a 14—month-plus process of negotiation on general rules on drawing resources from the funds. What we have before us is a sensible compromise. What this means for the new Member States is a reduced need for cofinancing, which has rendered effective drawing of resources from the funds impossible. For example, this will mean a reduction of 15% for the Czech Republic. Private resources could become part of cofinancing. Non-recoverable value added tax will be an eligible cost and the absurd N+2 rule will at least for some time become N+3. Social housing projects that have a direct bearing on the environment will become an eligible cost for the funds. This sounds like the standard conditions that the original Members of the European Community made use of for decades. The ten new Member States, however, were denied them, perhaps in the hope that it would be possible to complicate even further the already difficult process of drawing EU resources, even though these resources formed part of the promise made in the accession conditions negotiations.
Fortunately for the new Member States, it is not only Parliament that is unfairly divided into new and old Member States; this also applies to the Council, which has incorporated this compromise into the new rules. If, however, we leave the Council solely responsible for drawing up reasonable compromises, we will become a superfluous institution, which will simply take advantage of the voting rights of individual delegations to push through rules that will disintegrate the EU still further. The long and, here in Parliament, fruitless 14-month negotiation process has only served to demonstrate how matters in the EU would turn out if we adopted the European Constitution with a majority decision, indeed a decision that is valid here. The majority here in Parliament from the original Member States would impose rules on the weak, the small, the poor and the new. A decision-making process favouring consensus and veto, leading to reasonable compromises in the Council, would be removed from the equation.
– Ladies and gentlemen, I welcome the amendments to the structural funds that the Council adopted in the recent negotiations. Unlike Parliament, the Council displayed a far higher degree of realism and awareness of the genuine needs of the Member States. I warmly welcome the fact that the Council intends to pay non-recoverable VAT out of the European Regional Development Fund (ERDF). Similarly, the fact that the ERDF will fund housing expenditure, albeit on a limited basis, is something that I welcome as good news for the citizens. Thirdly and lastly, and thanks again to the Council unfortunately, there has been a change with regard to automatic decommitment, in other words from the old familiar N+2 rule, to N+3. The Member States are now in a much better position to realise projects and receive money.
Ladies and gentlemen, the only conclusion to be drawn from this is that the Council has shown far greater solidarity than Parliament as regards the negotiations on the structural funds. I strongly believe that we should support the Council position instead of thinking of clever ways of changing the rules and the budget during the funding process.
Mr President, Commissioner, Minister, ladies and gentlemen, as shadow rapporteur I would like to look mainly at the European Regional Development Fund.
At first reading, the European Parliament adopted a large number of amendments, appreciably changing the Commission proposal, especially in the areas of strengthening the urban dimension, greater protection for the environment and cultural heritage, non-discrimination and the treatment of persons with disabilities, most of which is also brought out in the Hatzidakis report. The possibility of using ERDF aid to assist with the construction of social housing was also accepted.
The Common Position, which was unanimously adopted by the Council, is therefore a satisfactory compromise. The majority of the amendments adopted by the European Parliament were either taken over in full or in part, or the principle of them was accepted. One of the most important changes, which also reflect the outcome of the December 2005 summit on the Financial Perspective, must surely be the eligibility of non-recoverable VAT where there is private cofinancing. To avoid double standards – and that is one of Parliament’s successes – in the coming period this support will apply for all Member States.
My group therefore believes that, in view of the urgency, not only the ERDF Regulation but the whole package of Structural Funds regulations should be adopted as punctually as possible so that there can be no further delay in preparing the operational programmes that are so important for us in the regions and the projects in the regions can begin promptly.
In view of the fact that Parliament has emerged from the negotiations with great success, we recommend acceptance of the Common Position without further amendment.
() Mr President, Mrs Hübner, Mr Špidla, Mr Manninen, fellow Members, let me first of all make a general remark: I would like to draw attention to the splendid spirit that presided over the work of the Committee on Regional Development as it examined the three proposals - which are today being submitted to plenary for the amendment of regulations.
It seems to me that the less than generous nature of the Financial Perspective for 2007-2013 has not prevented us from improving the legislative instruments of this reform – reform that is essential for us, as European Socialists, because it is the expression of solidarity between regions.
Our work has made it possible to emphasise the necessity – as indicated by Mr Beaupuy a little while ago of supporting sustainable urban development in our regions. In this respect it is worth highlighting the increasing concentration of Europeans in cities. We have also been able better to take into account the particular situation of regions that have experienced the painful reality of this statistic and that will benefit from a transitional support mechanism.
Besides the weakness of the budgetary foundation for this reform, allow me to tell you two disappointing facts. The first one is only half a disappointment because it concerns the partial eligibility for housing expenses - eligibility that I fought very hard to bring about. This is cause for celebration, but it is regrettable that eligibility only exists in countries that joined the Union after 1 May 2004. This national distinction is, in my view, dangerous. It is also unjustifiable because the housing crisis is very urgent in certain big cities in the other Member States as well.
The second disappointment: I do not understand why there has been a reduction of the period during which a business cannot relocate its activity if it has benefited from Structural Funds. This period was fixed at seven years by the Commission in its initial proposal and confirmed by the vote of this House, and, in view of recent events, particularly the job losses in Europe caused by relocations, I would ask the Commission to reread the report on relocations, adopted by this House in March.
The Regulation on the European Grouping for Territorial Cooperation has undergone many amendments in the debates on the package of cohesion legislation. Understandably, this is a new-generation legal instrument that can support the initiatives for regional cross–border partnerships that are restricted by the diverse nature of national legislations.
However, the final answer to the question as to whether this is an appropriate way to stimulate geographical cohesion can only be delivered by practical experience. The answer will depend on the circumstances in the individual countries. Do they have a central or federal system of government? Are they large or small? Have they been involved in partnership over many years or are they only just beginning cross–border cooperation?
The new groupings introduced by the Regulation will in all probability be built around areas of specific common concern. Their advantage, in comparison with previous cross–border partnership arrangements, is that they raise the stakes where the implementation of mandatory legislation is concerned, thereby increasing the degree of responsibility of partnership bodies, and at the same time tightening up the area of financial responsibility for the management of common resources.
We have reason to believe that supplementary budgetary resources will make an important contribution to the territorial cohesion of the European Union.
Mr President, the Cohesion Fund is an ideal way of putting across one of the European Union’s most important basic principles, solidarity between Member States, to people where they are. I very much welcome the fact that this support is more geared to sustainable development and that sustainable urban transport, energy efficiency and the use of renewable energies are considered key sectors.
The crucial thing for me, however, remains how these principles are put into practice. I am looking very much to the Commission there. Together with the regional players, we will be looking to see whether the eligible environmental and transport sectors are really balanced, whether projects contravene environmental regulations, whether the Gothenburg objectives are complied with and whether there is genuine participation and not just a formal invitation to the relevant partners when programmes and projects are drawn up.
I welcome the Fava report and the Olbrycht report and thank all the rapporteurs. I particularly welcome the efforts to strengthen the social and environmental aspects of the regulations. In dealing with these funds, we have generally fought hard to ensure that the role of NGOs is strengthened and that greater account is taken of the environment and to stress the importance of access for those with disabilities.
In welcoming the report by Mr Olbrycht on cross-border grouping of territorial cooperation, I want to stress that this will be of tremendous benefit to border regions and to divided countries such as my own. Structural funding should be Community-based and Community-driven, with all sections of the Community fully involved in the process.
In my own constituency, we can learn a lot from how other countries empower local communities and local democratic structures. I look forward to monitoring the progress of the new cross-border groupings. In Ireland, they will be particularly important in border counties and in the north-west region, which have experienced deprivation, under-investment and unemployment.
May I inform the House that there was not a problem with the interpreters this time. Mrs de Brún began by speaking Irish. Irish is now an official language. Yesterday the Praesidium decided that Irish may also be spoken in plenary if prior notice is given.
This is definitely an instance where work by, and cooperation between, the Commission, the Presidency and Parliament can be evaluated positively. Today there is reason to hope that the concerns that protracted discussion of the financial plan would lead to delays in implementing the Structural Funds will prove to have been groundless. I would like to stress here that it is especially important to adopt the Community Strategic Guidelines on cohesion policy, and also to finish work on state aid, and state and private sector partnership legislation. I believe that the compromise achieved for the Cohesion Fund and the large ERDF projects during the transition stage, applying the n+3 principle, is insufficient and must be retained beyond 2010 until 2013. I therefore do not agree with the opinion expressed in Parliament’s report on the Cohesion Fund regulations that the n+2 principle should be applied to all funds, including the Cohesion Fund. It must be taken into consideration that the new Member States lack the practical experience and human resources for managing such projects, and therefore the n+2 principle will be difficult to implement. I support developing closer links between cohesion policy and the Lisbon Strategy. Both these policies are aimed at increasing economic growth and employment competitiveness.
Mr President, the last time I saw a printed copy of the budget for the Structural and Cohesion Funds for the period 2007-2013 it stood at EUR 336 billion, with a precise allocation budgeted for each of the 25 Member States plus the next two in the queue, Bulgaria and Romania. Looking at it from Britain’s point of view, it did not make good reading, so I put the following question to the Committee on Regional Development.
I have carefully studied the budget for 2007-2013, totalling EUR 336 billion, which I call Plan A, and I see that EUR 139 billion of the total is being allocated to eight of the latest new Members and another EUR 22 billion to Bulgaria and Romania, with a meagre EUR 12 billion allocated to Britain during that period. If Britain should decide to withdraw from the EU and thus cancel its contribution, do you have a Plan B? There was of course a deathly hush, but such a situation is far from impossible.
When the British public finally realises where all its money is going and when the Health Service in particular is so short of funding, a public call for withdrawal is quite likely.
Mr President, the unification process within Europe is far from complete. Regions of the new Member States will continue to trail behind the ‘old Union’ in terms of their levels of economic and social development for many years to come. At the same time, as the European Union, we have to face the challenges of globalisation. This is why we urgently need to adapt our policy areas to a changing reality.
I welcome the fact that the European Social Fund, as the Commissioner reminded us, places emphasis on education and on doing away with inequalities in employment. It has also decided to invest in human resources, providing opportunities for disabled people. New regulations on funds – and funds have always given citizens grounds for optimism – will show that the Union can function effectively, even without a new Constitution, within the framework of the existing Treaties.
– Mr President, in the words of the President of this House, this debate may be prosaic, but it is important, because what we are discussing is more than 35% of the EU's budget, and I think it would have been worthwhile to devote the whole morning to such a subject. That would also have avoided the situation that some Members find themselves in, of having just one minute to deal with a mission impossible. I myself have two minutes, and I am grateful to those who allowed me this time.
Regional policy is vital for the new Member States, as we know. It is also important for the others, but it is now the implementation that counts, as our general rapporteur Mr Hadzidakis, and the Commissioner, said just now. This implementation must, of course, take place, but it need not necessarily be uniform: the regional priorities must be as variable as the barriers to development.
We all subscribe to the Lisbon Strategy, but the means to make it successful – which it has not yet been – can certainly not be uniform over the whole territory. That is true for all the Member States, not just the newest ones: accessibility for the peripheral regions and the enclaves continues to be a prerequisite for competitiveness and, therefore, for enabling us to get them to meet the EU's general objectives.
That is why a strict application of the earmarking of appropriations, with the associated risk of exacerbating still further the disparities between and within regions, would, in my view, be a mistake. It is vital for regional policy to be visible to and popular with our fellow citizens, in order to avoid further disappointments when they are asked about the future of the Union: in simple terms, we need them to feel involved in the progress of regional development. In this regard, we still have much to do.
Mr President, this debate today is the culmination of Parliament’s work on the extremely important issue of cohesion policy, a policy that involves more than EUR 300 000 million, clearly demonstrating that we are talking about one of the European project’s priorities. Removing territorial differences, supporting infrastructures and the economic and social development of our peoples and regions have been the basis of this work.
We in Parliament incorporated significant changes into the regulations that implement this policy and that have considerably improved its content in terms of the environment, accessibility for disabled persons and the participation of civil society.
We have recognised the differences between regions within the territory of the European Union: rural regions, urban regions, islands, outermost regions, regions with falling populations, etc. Each of them requires specific initiatives.
We should be pleased about the implementation of a technological fund within the framework of the FEDER, with a view to closing the technological gap, as well as about the ‘phasing out’ in the Cohesion Fund, in order to move towards convergence, acknowledging that, though it is clear that countries with more needs require privileged treatment, there are other regions and Member States that need to make progress in this direction.
That is sufficient reason to support this policy fully. That is the only way we can make progress with the idea that more cohesion also means more Europe.
Mr President, first I all I wish to congratulate all the rapporteurs on their dedication and commitment. Indeed, I agree with Mr Hatzidakis that they have all run a marathon.
Overall, I must admit to a certain disappointment with the final budget. It is certainly less than the Commission and Parliament recommended. I believe that this will have an impact on the convergence objectives of the funds. As far as Parliament’s work is concerned, however, I am satisfied. We have succeeded in obtaining many improvements. In particular I want to mention partnership, which is crucial because it involves civil society, environmental partners and NGOs working in close cooperation with all the partners. This is a practical demonstration of how Europe can be brought closer to its citizens by involving citizens in the planning and implementation of the programmes, although I agree with Mrs Kallenbach that this must be real, rather than apparent.
I am also particularly pleased that the funds will support accessibility for people with disabilities and will promote integration of the gender perspective. This is a practical example of how Article 13 can be translated into action.
Mr President, today represents the end of a good piece of work by this Parliament, a good piece of work by the Commission and a rather less good piece of work by the Council, in particular a number of Member States within it – sadly, my own among them. I assure colleagues that I will not start apologising for the short-sighted mean-spiritedness of the United Kingdom Government, because I have only a minute of speaking time.
This is not the package we wanted, but there is more in it to like than dislike. The strengthening of the partnership principle continues to need defence. Statistical effect is of crucial importance to regions across Europe. Accessibility for disabled people and crucially the abolition of double standards between so-called ‘old’ and ‘new’ Member States are all to be welcomed.
Europe is not about coal and steel any more; it is not about agriculture and fisheries: it is about solidarity and cohesion, it is about where the EU adds value to regional development across the EU. This package takes us forward and my group will be supporting it.
– Mr President, the structural policy of the European Union, as applied today, has limited results because, basically, it is the expression of the social policy of the economic model of free competition derived from the Lisbon and Gothenburg strategies.
Enlargement in 2004 brought with it an urgent need to change the current criteria for granting appropriations, in order to take account of the increase in social and economic divergences between the 25 Member States. Divergences are widening to the point at which the criteria no longer apply to regions which still have the same structural problems.
Unfortunately, the Commission and the Council have not taken any decisive steps in this direction. Let us not forget that the European Commission of the Europe of the 15 looked mainly to satisfy the wishes of the old Member States when it came to how appropriations were apportioned and how the contributions of each Member State were calculated.
However, the most important issue which the new proposals fail to address is a change in philosophy of the Structural Funds, from their current auxiliary function to a means of really promoting social and economic development, so that they can become real tools for social policy and for rectifying inequalities between countries and regions.
Mr President, by taking the floor in the debate on the regulations on structural fund spending, I would like to draw your attention to three serious omissions relating to the matter. Firstly, the appropriations for commitments under section 1B, namely spending on growth and employment, are over EUR 30 billion less than was previously proposed. This must have resulted in significant cuts to the resources for individual countries. In Poland’s case, these cuts amount to over EUR 3 billion.
Secondly, the dispute within the Council, which went on for many months, led to a serious delay in the adoption of the Financial Perspective. This has contributed to the fact that we are only discussing regulations on the structural funds in the second half of 2006. Thirdly, this delay will mean that the so-called Community strategic support framework will not be drawn up until the autumn of 2006 and the national strategic reference frameworks, prepared by individual Member States, will only be drawn up in 2007. This situation will mean that the procedures for programming resources from specific funds will be significantly delayed. Unfortunately, as a result, 2007 will to a large extent be a wasted year from the point of view of making good use of structural funds.
– Mr President, all these packages are basically dead letters unless we relax the Maastricht indicators. The Maastricht indicators are so suffocating, it is as if we were giving a glass of water to a person whose neck we have put in a noose.
My country is the only country in Europe which is under surveillance, something like a monetary fund. This means that we cannot cofinance the packages in order to get them. We failed to get one-third of the third package, with the consequence that we are selling assets, property and corporations so that we can exist as a state. Nor shall we be able to get money from the fourth package, because we are under this surveillance.
Let us relax the Maastricht indicators at long last, so that we can take up the appropriations, so that we can be active as citizens and as states. It is a gift that is no gift. At the moment, the sums we failed to get from the third package are equal to half the money which my country spends on education and health.
Improve our standard of living for pity's sake!
Ladies and gentlemen, today we are debating and tomorrow we will be asked to approve the well-drafted reports on structural funds for the 2007–2013 period. In this context and as a citizen of Slovakia, a new Member State in the European Union, I realise the great importance of structural assistance given by the economically strong Member States to the new members. We truly appreciate this assistance to the Slovak Republic: we are grateful for it and feel beholden. In particular, I am pleased by the fact that the agreement between the European Parliament and Council supports the measures proposed by new Member States, also known as the N+3 rules, which address issues such as VAT and housing. This is a good and long overdue solution, as evidenced by the fact that all MEPs from the new Member States voted for these proposals during the first reading in this House. For this reason, the Greens’ report on the general provisions of the Cohesion Fund seems to be a document we would be better off without, and I do not recommend approving it.
Mr President, ladies and gentlemen, European structural policy has a secure perspective for 2007-2013. At last! The compromise was a long and tedious process, but the results are plain: the weakest regions will gain from European solidarity. In the economically stronger regions, we support regional competitiveness. In the border regions the EU’s emphasis is on supporting cross-border cooperation.
In that way, Europe seeks to help the regions concerned to get to grips with structural change and overcome high unemployment. That is a challenge, especially when growth rates in many countries are lower than anticipated, and the resources deployed amount to only a few percentage points of the recipient countries’ gross domestic product.
That is all the more reason why we must now press for European money also to be used in the way Europe requires, not squandered on consumption expenditure, not used to finance windfall gains when businesses move in, and not misused by state or semi-state authorities for other than structural policy purposes.
That is why we need an implementing regulation for the Structural Funds that will create transparency. We must all know, and we want to know, precisely what European taxpayers’ money is being used for. Parliament must back the Commission in this sensible initiative, because structural and regional policy can only be successful if we use European money in a controlled and targeted way for the most pressing problems.
Mr President, Mr Špidla, Mrs Hübner, the fact that the Commission and the Council have accepted most of Parliament’s amendments on Social Fund reform really shows how well this House has worked. That we have also in the end reached a good compromise on all the points in dispute also shows how well the Austrian Council Presidency conducted the negotiations. All 25 states can be well and truly satisfied with the results of this reform.
Initial and further training and retraining in promising occupations will continue to be supported in the future. But support is also given for the first time for finding better ways of reconciling family and working life, because, as we all know, we need to do more than just provide enough crèche and after-school care places if we want to get more women into work. What we need are new ways of working and new forms of support that are quite specifically geared to this.
However, there also needs to be a closer link with European employment strategy, and social exclusion must be curtailed. In view of the 20 million unemployed and 68 million people living in poverty in the European Union as a whole, particular attention will in future also be paid to the integration of socially disadvantaged groups. The same is true for people with disabilities and now, at the insistence of this House, also for asylum seekers and not only for recognised refugees.
At this point, it should also be pointed out that it will of course in future again also be possible to have projects to combat xenophobia and racism in training establishments and at the workplace.
However, a sound general education is a basic prerequisite for good vocational training, and for that reason money from the Social Fund may now also be used to reform education systems. And for the new Member States I think it is particularly important that we have included the strengthening of the social dialogue and hence of the social partners. In future, no one will be able to steal away secretly, experience speaks for itself. Acceptance has been higher where the social partners have been tangibly involved in the development of employment programmes.
Mr President, the legislative reforms pertaining to the Structural Funds have had a satisfactory outcome. It was not an easy task, as the views and interests of the new and old Member States had to be reconciled. On the other hand, the needs of the southern and northern regions of the old Member States had to be taken into account.
As the member representing the northernmost country in the committee, I tried to ensure in particular that the sparsely populated regions in the north of Sweden and Finland would achieve an equitable position. The committee reached a position which supported the idea of drawing a parallel between these northernmost regions and the peripheral regions. Cooperation between the Commission, the Council and Parliament ensured that a solution on financing would be reached that would safeguard the position of the sparsely populated regions in the subsequent financing period. In the future we will have to ensure that this support remains as permanent as the natural conditions which are the basis for it.
Mr President, ladies and gentlemen, we are voting in favour of a further redistribution of the funds, on the basis of recommendations that our rapporteurs have tried to optimise, particularly at a time of budget shortages, regarding the distribution of resources and main aims.
Enlargement means a greater number of less developed regions to support and therefore fewer resources than before for the less developed regions in those countries that joined beforehand. This must not be underestimated, as often happens.
Despite the partial acceptance of some proposals, the objective of supporting regional policies based on competitiveness, employment, environmental protection and support for the disabled seems sufficiently focused.
The trans-European transport network also remains among the priority actions. In this connection, I regret to point out that, in relation to my country, it is not at all clear whether the current government will be able to make everyone play from the same score, so as not to exclude Italy from the trans-European transport network; if that were to happen, it would also marginalise Italy’s role in the Mediterranean.
I shall vote in favour of redistributing the funds because, in spite of everything, the regional and social development funds and the cohesion fund still represent an opportunity for Southern Italy.
– Mr President, Commissioners, ladies and gentlemen, following the long months of endless negotiations on the financial perspective, we now have a definitive proposal for a regulation on the structural funds. Even so, one must admit that these documents represent a compromise that emerged with great difficulty though the competing currents of national interests. I should therefore like to commend the rapporteurs, especially Mr Hatzidakis and Mr Olbrycht, who led the most difficult part of the discussion, for their efforts, for their helpfulness and for their ability to take on board the interests of all those taking part.
I personally believe that if the people are to identify with the EU, they need to be made fully aware of the contribution in the individual Member States. The issue of housing is one of the most pressing issues in the pecking order of living needs. Unless high-quality, safe housing can be delivered, people cannot work properly. I am therefore pleased that in the framework of negotiations with the Council and the Commission, we were able to push through our amendments relating to the eligibility of spending in the area of social housing renovations. I also believe it is crucial to pave the way for higher investment in the health system. The obvious rule that only healthy people can be economically active applies here. As a former mayor, I also welcome the emphasis placed by the Commission on the urban dimension of structural policy, which is stronger in the new legislation. Ultimately, these are our cities, and they have a better idea of what activities and projects should be supported for the end users’ benefit. I am afraid, however, that the urban dimension and the partnership principle will be upheld only on paper. In the case of the Czech Republic, I know how unwilling the State is to invite our cities to take decisions on the form that operational programmes will take – and this applies to the regions too. I therefore believe it would be beneficial for the Commission to analyse the extent to which the urban dimension is achieved in the individual Member States.
The dream of Robert Schumann and Jacques Delors is coming true. The European Union no longer has borders which divide people and nations and cause conflict, presenting an obstacle to trade, as well as political and cultural rapprochement.
Europe's citizens are increasingly able to live within the boundaries of natural regions, which have not been formed through political tyranny and the shifting of borders after wars, but rather as a result of natural and historical development. In the spirit of subsidiarity, regions often use cross-border cooperation to carry out their normal business. This is one of the greatest achievements of the EU.
With Romania and Bulgaria joining the EU in 2007 and Croatia joining later, this cross-border cooperation will take on an even greater significance for Hungary. For Hungarian communities living close to Hungary, but outside its borders, a Hungarian population of several million people who live in Romania, Slovakia and other neighbouring countries, joint developments have a significant impact on the transformation of borders into virtual boundaries.
Joint planning and implementation strengthen their sense of identity, as well as cooperation with peoples who have been coexisting for centuries. They help dispel prejudices which have been causing ethnic and minority problems for a long time. The historical regions where the peoples and nations of Central Europe have lived together for centuries are being restored. Economic necessity is reinforcing cohesion between the nations living in the common European family.
Cross-border cooperation in Europe is a logical and good solution for establishing reasonable cooperation between the multifaceted civil organisations and local authority and government bodies in various locations, and for the extension of the principle of equal opportunities. I cannot help but support this, and I am pleased that the European Union is providing significant support for it.
– Mr President, Commissioner, ladies and gentlemen, I too am delighted at the presentation of the package of almost EUR 308 billion, which on its own represents more than a quarter of the EU's total budget.
Although some Members of this House find it regrettable that the Council rejected the performance reserve, which would have enabled us to strengthen the economic lever effect, we can say this morning that the reports presented to plenary are satisfactory in that they allow us to move forwards in order to be operational in January 2007. It is now up to us to ensure that the appropriations are spent as effectively as possible. It is also up to us to promote the projects that provide the greatest added value, and, in particular, to give them greater transparency in order to show our fellow citizens what Europe is doing for them.
Finally, to conclude, because we have to keep our speeches very brief, may I remind you that, following the long fight over the financial perspective, we now have to win the battle for the EU's own resources. When we call for more money, it is because many of us are convinced that the Europe we are building is not only a Europe of peace and cohesion following enlargement, but also the most appropriate area today to combat the effects of globalisation, by promoting not only growth but also employment for our fellow European citizens.
[] …and thanks to having good rapporteurs, we have managed to catch up. It now depends on the national governments whether the new regional policy can be launched in 2007. Their job is to make sure that the national development plans are ready and are based on consensus, and, especially in the new Member States, to make up for the lack of progress that we have seen in the past few years. They have not been successful so far, but they can achieve success now.
I welcome the fact that the series of ‘Christmas presents’ given to new Member States – at the time of the Council negotiations in December only for the purpose of acquiring votes – are now being made available to the EU-15 too. These benefits are now available to all Member States. I am pleased that Parliament has also found a way to support the systematic regeneration of neighbourhoods inhabited by the less well-off. In doing so, it has also managed to address the specific situation of the hasty, excessive privatisation of housing in a number of new Member States.
I support all efforts to ensure total transparency. Where assistance is involved, there is also the risk of corruption. Openness is particularly important in countries that had been controlled by a single-party system for decades, in order to avoid even the semblance of the governing parties continuing the management and money allocation practices of the previous single party.
Good laws are being drafted, but we must have a mid-cycle review of how successful the cohesion policy is. If required, we will be ready to make it even better.
I would like to join my colleagues too in welcoming the constructive cooperation of the Council and Parliament.
I welcome that within the European Social Fund the Council and Parliament have not just supported efficiency and competitiveness against job creation, but also the inclusion of the vulnerable groups in society. In fact, competitiveness and social cohesion can only be seen as joint goals, which is why we are Europeans. This is how we can make sure that the divisions do not split Europe in two – into new and old Member States, as it had been predicted by many – while ensuring that the internal incidences of poverty and lack of prospects disappear within the individual Member States, too.
Based on the framework regulation, we can now ask the question: what would ensure a European quality of life for every European citizen? I myself will try to help answer this.
Mr President, this proposal from the Commission and the Council that we are debating today in this House at second reading is the clear result of our commitment to enlargement of the European Union.
Nevertheless, I can and must express my concern about the fact that the requests from the European Union’s island regions that their structural problems be recognised have not been included. These problems result from the island regions’ geographical, natural and permanent conditions and special characteristics, which slow down their economic development.
Declaration 30 of the Treaty of Amsterdam acknowledged that the structural disadvantages suffered by the islands should be compensated for by means of specific measures in favour of those regions, with a view to integrating them into the internal market under the same conditions as the other European regions, improving their access to continental markets and creating a territorial, sectoral and temporal balance in their economic activity.
Nevertheless, in this case, once again, the specific measures necessary to compensate for the natural, structural, geographical and permanent disadvantages suffered by these island regions have not been taken. It is precisely the permanent nature of these problems that makes these specific measures necessary in order to alleviate and correct the inevitable extra cost of being islands.
For all of these reasons, Mr President, I wish to condemn the fact that, in the drawing up of the regulations on the Funds, account has not been taken of the need to implement a more intensive cohesion policy in those regions suffering from these natural disadvantages, such as the islands. This has been done in the case of the outermost regions, which have been granted favourable treatment.
What we are asking for for other island regions, although they are not so far away from continental Europe, are measures similar to those provided for the outermost regions. We are not talking about granting privileges, but about compensating for the obvious difficulties faced by our islands.
– Mr President, ladies and gentlemen, I would like to start by commending the hard work of our rapporteurs and fellow Members who have made it possible to improve the Commission's proposal from the perspective of partnership, non-discrimination and, above all, balance between the regions of the old and new Member States.
It is, however, regrettable that the sums devoted to this major EU policy do not match our ambitions.
In addition, whilst urban policies have been at the heart of a number of debates, the same has not been true of the rural world, the future of which is now linked to the second pillar of the CAP, even though its appropriations have been drastically cut. We therefore need to ensure that the Structural Funds mesh well on the ground with the new agricultural Rural Development Fund.
Finally, I find it regrettable that the Council has decided to earmark the appropriations of the regional policy for the Lisbon objectives on a massive scale, and, what is more, that they did not really consult Parliament regarding the classification of the spending.
We must remain vigilant, to ensure that the operational programmes in our regions are sufficiently flexible to take account of structural investments, which are still necessary, and of social solidarity.
Finally, I would remind you that, whilst this reform must, of course, contribute to the objectives of competitiveness, it must, above all, contribute to economic, social and territorial cohesion.
Mr President, ladies and gentlemen, with today’s decision, Europe has decided to invest in a cohesion policy that is rich in prospects, by allocating EUR 308 billion to objectives relating to convergence, social cohesion and the promotion of territorial cohesion.
In the European Union of 25, 123 million people, equivalent to 27% of the total population, live in regions with a pro capita GDP of less than 75% of the Community average; of these, two-fifths live in regions belonging to the old Member States. Cohesion policy helps distribute the benefits of European economic development, by anticipating change and helping areas that are in difficulty, often for structural or geographical reasons. This cohesion policy helps limit the negative effects of globalisation.
One can only support the recent reform of the Structural Funds, those crucial instruments of cohesion policy, because it leads to more efficiency, transparency and accountability. The management system has been simplified, with the introduction of differentiation and proportionality in the context of sound financial management, in line with the requests for simplification made by the main actors of cohesion policy: the Member States.
The new reform is based on the Lisbon and Gothenburg priorities: employment and research, innovation and sustainable development. The intention has been to invest in human capital, innovation and the promotion of the knowledge society, entrepreneurship, environmental protection and other areas besides. There are, in fact, countless new elements, such as the creation of three new objectives: reducing the number of Structural Funds, strengthening the partnership, allocating more financial resources to islands and regions with geographical handicaps and protecting ‘phasing-out’ regions, which will soon no longer be eligible under the convergence objective.
Mr President, today’s debate is the culmination of two years’ work on structural fund reform. Today we can say that, following difficult negotiations concerning the Financial Perspective and the entire legislative package on cohesion policy, we have achieved a good compromise. For the years 2007 – 2013, nearly 36% of the European Union’s budget has been earmarked for structural funds. This, in fact, amounts to EUR 308 billion. This figure is smaller than we had hoped, but it does provide a basis for drawing up long-term development plans, something that is particularly important for the poorest regions in Europe.
New regulations will facilitate the pursuing of a simpler cohesion policy that is closer to the citizens and that takes into account the problems of the new Member States in particular. These problems include VAT eligibility criteria, municipal issues, creating equal opportunities for disabled people and taking their needs into account. Creating territorial cohesion in a European Union where there are great differences in levels of development will not be an easy task. Although we already have a legal framework and earmarked funds, we still need the wholehearted commitment of our national and local governments in order to make the best use of the unique opportunity we have created together to foster regional development in the EU. I would like to congratulate all the rapporteurs. This is another considerable step forward in the history of Europe.
– Mr President, unemployment in the euro zone may well be lower than ever, but it still stands at 8.8%, and it is for that reason that the Structural Funds and the Social Fund need to be put to work to improve the employability of the people of our Europe. I am grateful for the amendments that have been made and also to the rapporteur, Mr Silva Peneda, who has embarked on this debate with a great deal of commitment and energy.
The Social Fund now concentrates on globalisation and on improving people’s employability. It can help with getting them access to work, with the prevention of unemployment, with extending working life and getting more people – women and older people in particular – into working life.
Cohesion policy could be a symbol of a European mentality, because it is based on open solidarity extending to every region of Europe, especially if the funds are accompanied by regulations that allow even the poorest regions of Europe to use the development opportunities provided.
Two years ago ten new Member States joined the European Community, typically with poorer regions. The regions in these countries have followed a different development path to those in our Western Member States. As a result, they also have different problems which we have had to solve. Through the work we have done over the past two years, which have included major debates and battles, we have managed to create flexible, effective legislation, which can also resolve the new regions' problems. We have every reason to celebrate this agreement.
If we win the vote tomorrow we will be able to outline an unprecedented prospect for every region in Europe. We can create jobs, we can build roads, we can renovate housing. In fact, we can start building a new Europe, and we can bring Eastern and Western Europe closer together not only politically, but also in terms of the quality of life of our citizens.
Mr President, regional policy is second only to the agricultural budgets in constituting the most important European investment in terms of integration and achieving the Lisbon and Gothenbourg objectives. For example, the funds payable under competition policy in Objective 2 areas, together with the research and development budgets, form the basis for a development of cohesion policy up to 2013, as well, I think, as thereafter.
Although, as we heard today, transparency and the production of results will take centre stage over the coming years, not least in the debate on the mid-term review of 2010, what the European people want is for Europe to become visible and tangible. This is what Plan D – with D standing for development – is about; it is about more than just the pumping out of money from funds, contrary to what the Member States say as they, meanwhile, collect more money with scarcely any sense of responsibility about it, and the promotion of Europe is not forthcoming.
I have a question for Commissioner Hübner: can she produce additional initiatives on behalf of the public, as regions and cities have just done? The public and the partners in regional policy ...
– Mr President, I should like to congratulate the rapporteurs on the excellent job which they have done throughout this period. The cohesion tools, the Structural Funds, are what brings Europe close to the citizens.
It is particularly important that the European Parliament managed, through long and difficult negotiations, to introduce important qualitative changes to the texts of the regulations, changes which will help to improve the quality of life of the citizens and to create actions and plans which will not result in divergence, changes which promote sustainable development and the democratisation of procedures to apply the funds through an enlarged partnership and the participation of representatives of civil society.
At times of crisis and European scepticism, such successes are important and we all need to work not only on promoting them, but also on ensuring they are applied properly.
The new programming period is difficult. The resources allocated to cohesion are inadequate and inequalities in terms of development are acute. It is very important, therefore, to have decentralised, flexible procedures with as little red tape as possible which ensure that these resources reach end users in less developed regions in the old and new Member States and are not refunded to the rich countries.
. Mr President, I would like to thank the Members of the European Parliament for their wide-ranging and creditable contributions. It shows that Parliament has taken a thorough and diverse interest in these matters.
It has been agreeable to note that one broadly unifying factor is the notion that cohesion policy should not be implemented as an end in itself. Rather, the main aim is to bring about equality between people, for their benefit, and to achieve concrete results.
Another central issue, which I mentioned in my opening address, is partnership and civil society. A third issue worth mentioning is the environment, sustainable development and security. All these factors will bring the European Union close to the people, as a means of helping them, and they will be an opportunity for making the relationship between the public and the European Union a closer one.
In addition, I wish to make a brief comment, mainly on two matters: the recycling of unspent resources, and the Lisbon objectives and the Structural Funds.
For the first time, the Council adopted a position on the matter of the recycling of unspent resources when it was negotiating the interinstutional agreement, and that position was a negative one. Owing to repeated requests to do so by the Committee on Regional Development, the country holding the presidency at the time once again raised the matter for debate by the Council’s Committee of Permanent Representatives. This committee at the time rejected the European Parliament’s proposal almost unanimously. The delegations also refused to make any statement on the matter.
As I understand it, Parliament and the Commission are to make a joint statement on this issue. This, I think, is a good way to proceed. The Council, however, will not be able to agree with the contents of the statement, as there is no genuine desire in the Member States to discuss the recycling of unspent resources midway through the programming period.
The Lisbon objectives for growth, competitiveness, and employment should not, in my opinion, be regarded as opposites within the social and regional dimension. On the contrary, the Lisbon objectives, once properly implemented, will ensure that special regional features are taken into account and that in the future too, effective cohesion policy will be pursued.
My views on the matter can be debated in greater detail at the meeting of the Committee on Regional Development next Monday in Brussels, which I will be attending. Finally, may I warmly thank everyone for their high levels of cooperation.
. Mr President, I would like to share five brief points with you.
First of all, I would like to say that the process that has brought us to this stage of preparation for the next generation of cohesion policy clearly proves that the Community method works and that the European institutions have the capacity to find the consensus that is needed.
Secondly, what I see today is that we have a policy for the whole territory of the European Union, a policy adapted to the challenges of globalisation, of enlargement, of increased diversity, consistent with the principle of equity, adaptable to very different regional contexts and responding to the needs of territories and cities.
Thirdly, I leave this debate with a full awareness of your preoccupations: those related to specific situations in individual regions, those related to the need for flexibility on various aspects and those related to the links between the Lisbon Agenda and cohesion policy. We will keep them in mind, both whilst negotiating the programmes and during the implementation process.
Fourthly, I am sure that the Members of the European Parliament will play an active role in promoting this policy in their constituencies, through dialogue with citizens and with all partners. We very much count on you.
Fifthly, the challenge now is to work towards timely implementation, to reinforce management and financial control structures in the Member States and regions to share experience and the lessons already learned, to maximise the benefits derived from good experience and to eliminate the risk of problems recurring.
We have made this policy a major contributor to Plan D, and we are open to working further with you on it.
. Ladies and gentlemen, I have taken part in your debate with interest and I warmly welcome the emphasis placed on social cohesion. I feel that the main priority at the moment is to pave the way for the most effective practical implementation of Europe’s structural and cohesion policy. We must also hold a dialogue with the citizens that is as open as possible, and develop as far-reaching a concept of partnership as possible, which in effect is what has been emphasised and put forward in the proposals. I feel that once we move to the implementation stage, we will enter the next important phase, namely the preparation of further strategies. I am very much looking forward to working with you on implementing these strategies and looking for control mechanisms, as well as seeking new strategies. After all, life does not stand still and new challenges will certainly arise.
The joint debate is closed.
The vote will take place in a few minutes’ time.
– The regions are the building blocks of Europe; cultural differences and the promotion of regional diversity are among the main characteristics of the Union. I am therefore pleased that more than one third of the Union’s budget has been allocated to the Structural Funds for the new 2007-2013 period.
Supporting regional identity while pursuing convergence at a European level with regard to development and improving conditions for growth and employment is, in fact, an essential precondition for achieving the Lisbon objectives and boosting the economy, especially at local and regional levels. It is actually the small-scale realities in Europe that drive the market, and the idea of strengthening competitiveness and involvement at this level, by promoting the partnership between public, private and non-governmental actors operating at a regional level, can only foster economic recovery, and that would benefit the Union overall. I hope that the regions will take up this challenge and be able to transform the suggestions and resources provided by these institutions into definite plans for economic and social development, aiming above all at full employment and at the intelligent, sustainable use of the abundant high-quality human, artistic and natural resources that are available to us.
The structural funds are essential for ensuring that the enhanced prosperity engendered by the single European market is spread move evenly and that less prosperous regions are helped to catch up.
The creation of a market at European level implies a European responsibility to ensure that all regions benefit.
My own constituency of Yorkshire and Humber has benefited immensely from the European structural funds. South Yorkshire has had the highest level of targeting – ‘Objective One’. Much of the rest of the region has also benefited. We will be welcoming Commissioner Hübner to the region later this year to see some of the impressive projects that have been financed.
Although the accession of the new Member States has meant a re-focusing of these funds, I am delighted that the new package agreed for the next seven years will continue to see a continuation of this funding for Yorkshire and the Humber at a substantial, albeit reduced, level.
I would like to express my support for the Commission proposal on establishing a Community legal instrument in the form of the European Grouping of Territorial Cooperation. I wholeheartedly support this initiative. It stems from a need to improve current solutions and overcome difficulties in territorial cooperation resulting from the different legal systems and procedures.
I am convinced that this new initiative will make cross-border, interregional and international cooperation easier and more efficient. The Treaty objective of achieving greater social and economic cohesion became particularly important after 1 May 2004, when the European Union welcomed 10 new Member States, including Poland. The poorest regions of the European Union lie precisely within the borders of these new Member States. However, we cannot look at them from a purely economic point of view. We need to see the cultural heritage of these regions and how much they have to offer their partners in cooperation. Legal and administrative problems should not be allowed to impede progress and should be solved in a more effective manner than they have been to date.
I hope that the regulation on establishing a European Grouping of Territorial Cooperation, which represents nearly two years of legislative work, as well as the common position drawn up by the Council and the excellent reports drafted by Mr Olbrycht and adopted by the European Parliament will allow us to achieve this goal and create a model for European integration based on solidarity and harmony.
– The European Council in December 2005 laid the foundations for the programming of the Structural Funds until 2013. The package devoted to the four French overseas departments has been maintained at the same level as the 2000-2006 period, thanks to a sum of EUR 2.83 billion.
I would like to emphasise this almost completely steady figure, which is due to the eligibility of the French overseas departments for the convergence objective and to their status as outermost regions, at a time when all regions in mainland France, and many regions in the EU, have unfortunately seen their aid cut considerably.
France, Spain and Portugal managed to get a specific allocation created to take account of the additional costs associated with the disadvantages of the outermost regions. I find the lack of visibility of this new measure in the general regulation regrettable.
I call on the European Commission to show a degree of flexibility in implementing this aid, the procedures for which are included in the ERDF Regulation, because these additional operating costs do not exactly lend themselves to arithmetic quantification.
The overseas departments perform extremely well when it comes to managing European structural aid, in that they use the funds provided to them regularly and well. It is up to them to continue to make good use of those funds.
The next item is the vote.
. Mr President, it is just a small amendment to get rid of an error that had crept into the text of recital G. We just want to substitute the word ‘undertaking’ for the word ‘regulator’, so that the recital will now read: ‘whereas the issues dealt with by the Committee of Inquiry have a general significance that goes beyond the particular concerns of the European citizens who are directly affected, in particular as regards the adequate functioning of the internal market for insurance products, the correct implementation of Community law and the adequacy of redress mechanisms available to citizens, in particular in cross-border situations where the undertaking concerned is under home-country control’.
After the words ‘calls for the setting up’, enter the phrase ‘by the end of 2006 of a committee of wise persons’. After this, the sentence continues as normal: ‘and report back six months after the establishment of the Committee’. This amendment takes place after having also been circulated among the shadow cabinets.
. Mr President, I just want to insert the words ‘in the context of structural and cohesion policy’ into this amendment. The words should be on your voting lists. Essentially we agree that isolated territories have problems, but we believe this would be better addressed through structural and cohesion policies, so I should like to move that oral amendment.
. Mr President, I shall see whether I can do any better with this oral amendment. I wanted to get rid of the word ‘eventually’. At the moment the amendment would include the words ‘including eventually NOx emissions’, but I would like to remove the word ‘eventually’. The GUE/NGL Group, which tabled the amendment, is content with that.
Mr President, I am very much in favour of the extension of the EU’s emissions trading system, at an early date, to include the air transport sector, but I am unable to support the final version of this resolution on the grounds that certain paragraphs of it refer to the equal treatment of the various modes of transport and to the introduction of a kerosene tax. I would therefore ask that I should no longer be named as a draftsman of an opinion in relation to this resolution.
Mr President, I just want to make it clear that this does not represent the views of the entire ALDE Group.
That concludes the vote.
Mr President, in view of the real floods of migrants, illegal immigration into Europe and associated crime are increasingly becoming a burning problem. The only way we will be able to save these illegal immigrants from perishing most miserably on the journey or eking out their existence in the EU under slave conditions is to carry out educational work in their countries of origin and be strict about sending illegals back home. That is what is called for now, as we should conclude from the Cavada report.
Mr President, decisive action needs to be taken against smuggling. Smugglers now earn similar amounts to drug dealers. The European Union has deployed a large number of measures to combat smuggling, but those measures are not enough. I am therefore glad that the European Union is now negotiating with the United Nations and has signed a supplementary protocol guaranteeing that in future joint measures will also be taken with other countries beyond the European Union to combat smuggling.
I therefore backed the European Union’s signing of the supplementary protocol because it creates a further weapon in the fight against smuggling and thus also against organised crime.
Mr President, my declaration relates to the second subject area, namely traffic in human beings. As in the case of the smuggling of migrants, the European Union also signed an additional protocol on trafficking of persons. Human trafficking is another of the major crimes of the present age and generates millions in profits at the expense of individual people.
The European Union adopts appropriate measures but is not able to deal with the problem on its own, hence the need to seek cooperation with countries outside the Union. The United Nations protocol gives us a new instrument of international law, enabling all states affected by the problem to adopt more appropriate measures than hitherto in their efforts to combat human trafficking. In this way we are adopting a humanitarian act on the one hand while fighting internationally organised crime with a very efficient additional instrument on the other.
. Trafficking in human beings has reached alarming proportions. It is estimated that some 700 000 people around the world fall victim to this crime every year.
This is a transnational phenomenon that requires a joint response from the international community, coordinated between the various stakeholders involved. There needs to be effective cooperation in the fight against organised crime, by means of, for example, harmonising definitions of individual offences in the different national legal systems, mutual legal assistance and joint investigations.
The international community took a major step forward with the adoption of the United Nations Convention Against Organised Crime, ratified by 121 countries, plus the European Community, which is the first legally binding global instrument designed to combat criminal networks.
I welcome the fact that Portugal is one of these countries and hope that the other seven Member States that have yet to ratify it will do so at the earliest opportunity.
I welcome the conclusion of this protocol, which provides for stringent measures to combat trafficking in human beings, especially women and children, by protecting such persons against slavery, sexual exploitation and illegal employment. It also offers victims legal and material assistance, and provides for their physical and psychological recovery.
. – Human trafficking affects more than 800 000 people a year. This 'trade', which is linked to organised crime, is as profitable as the international arms and drugs trades. The aim of human trafficking is sexual or economic exploitation, and it thus constitutes a modern form of slavery, showing complete disregard for the basic right to human dignity. It will be difficult and expensive to combat this scourge, because the traffickers' networks are often international, and they benefit from the disparities between national laws and from loopholes in the coordination system.
I voted in favour of the Council's proposal on the conclusion of two additional protocols to the United Nations Convention Against Transnational Organised Crime, because they strengthen the coordination and harmonisation of procedures.
However, even though some progress has been made with regard to stopping and prosecuting traffickers, it is still absolutely vital to give the victims better protection. The fact that these people are victims, and the rights related to that fact, need to be better recognised and applied; we need to systematically put forward measures to provide legal, material and psychological aid, and grant temporary residence permits or provide repatriation assistance. Those victims who have the courage to denounce their traffickers deserve particular protection, because they often live in constant fear of reprisals.
– Each year, almost 800 000 tonnes of car batteries, 190 000 tonnes of industrial batteries and accumulators and 160 000 tonnes of portable batteries are placed on the market in the European Union. These batteries contain heavy metals (mercury, lead and cadmium) that are harmful to the environment and to human health.
Despite this, only six Member States have so far implemented a national collection system with a view to recycling used batteries. Of those six, Belgium is the star pupil: it collects getting on for 60% of batteries.
I am in favour of the directive on which we are going to vote, which aims precisely to set up a system of this kind throughout the EU by 2008.
Some of the proposed measures particularly deserve our support: the general ban on marketing batteries and accumulators containing excessive quantities of heavy metals; the setting of quantified collection and recycling objectives; the requirement to state the true lifespan on the label, in order to inform consumers; and support for research aimed at developing more environmentally friendly batteries and new recycling techniques.
. Given that in 2002 almost half of all portable batteries sold in the EU-15 Member States were eventually incinerated or disposed of in landfills, this report is an important piece of environmental legislation.
The main points raised in this report cover the most important measures of reducing the harmful effects of battery waste.
The report requires Member States to ensure that manufacturers design appliances in such a way that spent batteries and accumulators can be readily removed, and that appliances be accompanied by instructions containing consumer information. Producers will now be required to finance any net costs arising from the collection, treatment and recycling of waste batteries and accumulators, regardless of when these were placed on the market. The capacity labelling of all portable and automotive batteries and accumulators will be introduced no later than 12 months after the date of transposition of the directive.
I agree that the report should promote research to make batteries less environmentally harmful and to encourage the development of new recycling technologies and that a 50% recycling target should be set for non-hazardous batteries.
. In the depths of darkest East Anglia, are the good burghers crying out for a directive making it compulsory for batteries to be recycled? No. I suspect that most people haven’t even thought of it and even if they become aware of this latest over-zealous piece of EU legislation, they will place the dud batteries from their transistor radios in the dustbin.
In the preamble to this directive it states: 'It is desirable to harmonise national measures concerning batteries and accumulators'. Who decided it was ‘desirable’? It is certainly an odd expression to use in this context. A woman may be desirable but another dopey set of rules for harmonising the way we deal with batteries and accumulators – I think not.
However, this legislation places the entire financial burden of introducing these new recycling and disposal facilities on the producer. Surely, in a sane world, i.e. one without the EU, when someone buys a product, he becomes responsible for its safe disposal. The 'producer must pay for disposal principle' is a part of the EU mindset.
Stop dreaming up new ways to increase the cost of producing anything. Businesses will not be able to afford to pay these extra costs.
. The report before us today adopts the Council common position of 12 June 2006 on the European Social Fund for 2007-2013. I wish to state that there are some, albeit not enough, positive aspects in this position and others to which we object.
Among the positive points, we wish to highlight social inclusion and gender equality. The common position falls short, however, on areas such as the promotion of the quality of work, and a more proactive contribution towards reducing income disparities and social inequality with the objective of genuine economic and social cohesion.
It is a position that continues to reduce the scope of application to policies closely related to the guidelines and recommendations in the context of the European Employment Strategy and the Lisbon Strategy, which we know has served to exacerbate inequalities and to promote the deregulation of the labour market.
It is up to the Member States to define their priorities and the areas to be funded; in other words, there is some leeway for the Member States to implement it correctly.
Hence our abstention.
I voted for Mr Silva Peneda's report. Three quarters of the amendments tabled by our Committee on Employment and Social Affairs were accepted by the Council, acting by a qualified majority, and then by the European Commission. The Austrian presidency of the Council played a vital role in securing the compromise; once again, its good work has borne fruit. It has breathed life into the concept of 'flexicurity', working for flexible labour markets while defending social security and winning the approval of people in employment as well as those affected by unemployment.
The European Social Fund contributes to economic and social cohesion and is compatible with the new Lisbon Strategy. It fosters employability through the creation of local partnerships and job-creation companies, especially in structurally weak areas. It helps to combat youth unemployment and long-term unemployment, to overcome the shortage of skilled labour and to reduce social exclusion and discrimination.
I welcome the signs of willingness to involve the representative bodies of management and labour more fully in the design and implementation of projects. The ESF is to develop into a guarantor of quality that supplements national programmes effectively rather than replacing them. It makes important contributions to efforts to meet the challenges posed by globalisation and demographic change and to kick-start urgent reform of Member States' economic and social policies.
. Over the last programming period and now within the enlarged Union, there has been a sense of the growing importance of protecting the environment whilst ensuring economic growth, improving access for the disabled to publicly financed facilities ensuring equality of treatment and eliminating discrimination in all its forms.
This report has paid particular attention to enabling a greater number of disadvantaged and underdeveloped regions to catch up with those which are more developed. The regional competitiveness and employment objective also remains a central element of regional policy and a high level of available resources will be concentrated on those priorities.
Parliament has cooperated in negotiations with both the Presidency and the European Commission and one of Parliament's main achievements was obtaining a substantial increase in the financial resources dedicated to territorial cohesion, an important objective in the context of enlargement.
Parliament has not only been successful in the above-mentioned points, but its voice has also been heard in the areas of partnership. Under the General Regulation, greater involvement of civil society and NGOs is desirable. The Commission will make a statement on the abuse of Structural Funds by organised crime.
. – I voted in favour of Mr Hatzidakis's recommendation laying down general provisions on the Structural Funds, and I was pleased to see that the new generation of programmes will be able to start in early 2007, which is vital for the continuity of activities in the Member States.
I nevertheless find it regrettable that, following the agreement on the financial perspective, the funds allocated to the structural policy for 2007-2013 are below the initial demands of Parliament and the European Commission.
With regard more specifically to the regulations, Parliament can take pride in the fact that a number of its demands have been taken up by the Council, in particular greater consideration for disabled people and sustainable development.
The new regulations will allow us to pursue the European Union's cohesion policy, which aims to develop the poorest areas and to improve the competitiveness of the EU as a whole.
. The adoption today of the legislative package on cohesion, namely the proposal for a regulation on the general provisions of the Structural Funds, is a vitally important factor in the EU Member States and regions being able to finalise the national frames of reference and operational programmes, and begin to use the European funds from January 2007.
As a result of fruitful negotiations with the Council, the text of the proposed regulation welcomes almost all of the main points that Parliament had raised in its provisional report adopted in 2005.
It is regrettable that the amount originally proposed by the Commission, which had Parliament’s full support, for specific funding for integrating the outermost regions into the internal market, compensating for their particular difficulties, has not been enshrined.
In addition to additional funding for the outermost regions, a maximum cofinancing rate of 85% of eligible expenditure has been provided for.
Most importantly, special transitional – and more beneficial – arrangements have been laid down during the phasing-in stage of the new Regional Competitiveness and Employment objective for the autonomous region of Madeira.
I shall therefore be voting in favour of this recommendation.
Although I regret the fact that, on 17 May 2006, the European Parliament validated the next Financial Perspective for 2007-2013, we now have to come to terms with the meagre sums that emerge from it if we are to define the role and determine the size of the Structural Funds for the next few years.
With this in view, I am delighted with the clarity of the way in which European regional policy has now been constructed, focused as it is on three new objectives that are more coherent and more easily identifiable.
I am also pleased that the significant reductions in the level of funds now available to the EU will not have disastrous consequences for the outermost regions whose specific handicaps, as well as their underdevelopment, make it crucial for them to receive the aid supplied by Community instruments designed to promote solidarity.
In this way, the outermost regions will remain eligible for such aid in terms of the ‘Convergence, competitiveness and territorial cooperation’ objective (formerly Objective 1). The additional specific allocation of EUR 35 per inhabitant will also enable us in part to meet their needs. Finally, the objective of ‘European territorial cooperation’ will enable the outermost regions to extend the work already done on developing synergies with neighbouring states in the Indian Ocean and the Caribbean.
For all these reasons, I have voted in favour of the report by Mr Hatzidakis.
. The common position adopted today sets out the interinstitutional agreement giving tangible form to the financial framework for 2007-2013, in which the Structural Fund is EUR 28 billion down on the Commission’s proposal, a reduction from 0.41% of Community GNI in the current financial framework to 0.37%. This will undermine effective economic and social cohesion, real convergence and the redistribution effect of the Community’s budget.
There has been a significant shift in the objectives of the Structural Funds, whereby the accent is placed on competitiveness and on business interests, in line with the neoliberal Lisbon agenda, at the expense of cohesion. The key objectives of the Funds are therefore public-private partnerships, the commercialisation of knowledge and research and the adaptability and mobility of the workers.
The N+2 rule has been kept and there is no guarantee, at least on the Council’s part, that the money from the Structural Funds that has been cut and not implemented will continue to be used solely in this area.
I also wish to point out that the concessions granted at the December 2005 European Council on the eligibility criteria for cohesion countries in exchange for a cut in funds can now be extended to the remaining Member States.
We therefore voted against.
. There are three reasons why the increase in the Structural Funds which, between 2007 and 2013, will represent 35.7% of the European Union’s budget, that is to say EUR 307.9 billion, is a sham as far as France is concerned.
Although more than 16% of Brussels’s budgetary revenue comes from French taxpayers, the proportion of European regional expenditure allocated to France keeps on falling and has been reduced from 10% in 1994 to less than 8% today. Thus, the cantons of France’s Hainaut region, despite being affected by massive unemployment, are no longer entitled to Structural Funds under Objective 1.
Moreover, the increase in the share allocated to the regional budget is at the expense of the common agricultural policy, of which France is still the main beneficiary.
European regional policy is, above all, an economic sham. In France, the Structural Funds are mainly intended for industrial regions in decline and for the redevelopment of rural areas, in other words for the victims of policy made in Brussels. Such policy is heavily responsible for ruining our agriculture and destroying whole swathes of our industry.
– I did not vote (abstained) on the amended Hatzidakis report, because in it Parliament basically departs from its initial positions on all the major issues and countersigns the Council's common position, which weakens regional and social cohesion policies.
In other words:
- the resources available have been reduced from 0.41% for the period 2000-2006 to 0.37% for the period 2007-2013. Resources have been reduced by EUR 28 billion compared to the Commission's initial proposal, which for Parliament was the minimum financing needed in order to support cohesion and the environment;
- it abandons Parliament's position on the recycling of appropriations lost due to the strict application of the n+2 rule for regional policy. Thus, the lost appropriations, which are expected to be high, will return to the national budgets of the richest Member States, at the expense of the poorer states and regions;
- it accepts clearly weakened financial support, both for the 16 regions which will fall victim to so-called 'statistical convergence', which include three Greek regions (Attica, Central Macedonia and Western Macedonia) and for the 12 'natural convergence' regions, which include two Greek regions (Sterea Ellada and the Southern Aegean);
- it agrees to the extension of the n+2 rule to Cohesion Fund projects, which will cause additional difficulties and losses.
These funds should only go to the very poorest parts of Europe. As things stand, the money is going to regions that are relatively well off. This is unacceptable.
– The framework decision on the Structural Funds is being used by the ΕU and centre-right and centre-left governments in order to speed up the objectives included in the anti-grassroots Lisbon Strategy, strengthen competitiveness and increase the profitability of capital, which is being promoted through capitalist restructurings and by striking at the wage and social rights of the workers.
The resources of the Structural Funds are being channelled to sectors which are of interest to the profitability of capital and, at the same time, 'crumbs' are being given in order to 'defuse' grassroots indignation and bring the working and grassroots class movement under control.
While social and regional inequalities are worsening in the EU, the weight of the Structural Funds in its budget for the period 2007- 2013 is being reduced from 0.41% to 0.37%. At the same time, use is being made of the enlargement of the ΕU and urban statistics to exempt from financing areas which have major economic problems and huge infrastructure deficits.
The group of the Greek Communist Party in the European Parliament will be voting against the framework decision.
. Under the Council common position on the new Cohesion Fund regulation, in common with the previous financial framework the Funds remain contingent on compliance with the Stability and Growth Pact and the Maastricht nominal convergence criteria. That is to say, a cohesion country with a lower level of economic development is penalised twice over. Being in a state of crisis it will fail to meet the Stability and Growth Pact criteria, and it will also run the risk of having its money from the Cohesion Fund taken back. This is tantamount to blackmail, which is unacceptable.
We are also very much opposed to the extension of the N+2 (N+3) rule to the Cohesion Fund, taking account of the specific nature and the objectives of this fund. It should be borne in mind that this rule, imposed by Germany in the previous Financial Framework 2000-2006 on the remaining Structural Funds, involves a cut in the funds not already implemented within two years (three years). This clearly runs counter to the objective of the Structural Funds. This new condition could have an even greater impact than the Cohesion Fund, taking account of the funding of major projects, giving rise to bigger difficulties in implementation and financing.
. Today we have had the debate on Structural and Cohesion Funds and cross-border cooperation. As far as the latter is concerned we have had this experience in Northern Ireland for many years and it has worked. However, recently this has not occurred. ICBAN – one of the longest established funding bodies has through its make-up become unbalanced. On the ICBAN board there are twenty members, only three of whom are now from the unionist community. The body is no longer balanced and is now discriminating against the unionist community. It no longer has the support of unionists in the area. This body has responsibility to spend EUR 25 million in the coming years. This is an unacceptable situation which must be brought to an end. If this discrimination continues then ICBAN funds must be frozen until there is total fairness.
We have voted in favour of two reports that are aimed at reforming the EU’s Structural Policy. The work that is now under way on the reform of this policy area is an important step in the right direction.
Generally, however, we advocate a more restrictive stance on EU regional aid. We do not support regional contributions being used to finance housing or tourist activities. Nor do we support the proposed approach to research, which would extend a single research area to various seats of learning, rather than concentrating it on a smaller number of sites.
. I supported amendments in the name of the Verts/ALE Group which sought to adopt guidelines on fair competition, social standards and environmental protection for tramp vessel services. These amendments also called for special account to be taken of the specific situation of small and medium-sized ship owners.
Unfortunately these amendments were defeated. The resulting report overall goes against proposals by the Commission aimed at breaking down cartels in maritime transport. Therefore I voted against the final report because I believe that in many respects the Commission’s original proposal was better suited to lowering maritime transport costs, without endangering the reliability of services.
Maritime transport represents approximately 45% of the European Union’s external trade in terms of value and almost 75% in terms of volume. Applying the general rules of competition law to international tramp services and cabotage does not in reality present any problem as these activities are already deregulated and operate on the basis of fair competition.
It is abolishing the exemption, granted in 1986, of liner conferences from the competition rules that, alone, has been the subject of genuinely bitter discussions between all the players in this sector. I think that the solutions produced by Mrs Wortmann-Kool’s and my own reports in this regard are perfectly balanced and respect the interests at stake.
Indeed, there is not at present any evidence that the liner conference sector needs to be protected from competition in order to provide its services.
In order to preserve the legal certainty of the maritime sector, it seemed necessary, moreover, to lay down guidelines enabling operators to adapt to the new regulatory framework and to facilitate a smooth transition to a competitive regime. If all the precautions taken by Parliament in this matter are respected, there is no doubt that maritime transport will benefit.
– Mr President, ladies and gentlemen, I should like to explain why I voted against the Lamassoure report on the EU’s system of own resources. I voted this way along with the other MEPs from the Czech Civil Democratic Party (ODS). I strongly believe that the reform of the EU’s system of own resources agreed between the Council and the Commission is a decent compromise, which Parliament should not have torpedoed. On the contrary, Parliament would have been well advised to show its support for such progress. Above all, we welcome the fact that no European tax will be introduced in the foreseeable future. Broadly speaking, the current system works and guarantees proper funding of the Union. There is therefore no real reason to jettison it and replace it with a new system. Accordingly, I cannot accept the critical stance of the Lamassoure report.
Even after the British rebate is taken into account the EU is scheduled to cost the UK £4 298 million in 2006. Considering that the net cost has been of this order every year, it is staggering just how much of our national resources we have poured into the black hole of Europe. And for what? Think of the real infrastructural change this vast volume of money could have made if spent internally on the real needs of the UK since 1973.
Though there are now 25 Member States, the UK this year will contribute one eighth (12.4%) of the total budget revenue of £83 billion required to fund the EU in 2006. Little wonder the tide of Euro-scepticism continues to rise. At a time of acute pressure on our health service and vital education sector, it is appalling that we are wasting so much taxpayers' money on a failing political union. With Blair having agreed to surrender the British rebate by stages and as the real cost of enlargement builds, the situation will only get worse.
I voted in favour of the excellent report by my colleague, Mr Lamassoure, on the proposal for a decision of the European Council on the system of European Communities’ own resources. In order to move ahead with the construction of a political European Union, we urgently need to reform its budgetary framework. The difficult achievement of an agreement on the financial perspective 2007-2013 by the European Council in December 2006 and the Commission’s proposals do not make the Union’s funding transparent, since it appears that we are getting further away from the principle of budgetary equity which currently underpins the Member States’ contributions to the Union’s operations. The debate on own resources, against the backdrop of the prospect of a federal Europe, will probably be one of the thorniest political issues to be faced in the future. Nevertheless, in the immediate future and in view of the current deficiencies in European finances and those of the main net contributing Member States, I wonder whether the time has come to set up a great European investment loan in order to fund all of the major infrastructures (space, motorways, high-speed railways, communication technologies, ports, airports, and so on) which are necessary for economic development and social progress.
We have today voted against Mr Lamassoure’s report on a Council decision on the European Communities’ own resources. While it is important that a budget process that is more efficient and transparent be created for the EU, we reject any notion of future tax-levying by the EU on the likes of energy, VAT or corporate income.
I have chosen to abstain in the vote on the report on the proposal for a Council decision on the system of the European Communities’ own resources.
As problems and opportunities become more and more cross-border in nature, the European Union is becoming an ever more important forum for solving such problems and best exploiting such opportunities. While I hope that the process of better legislating can clear up a whole raft of issues that I believe should be handled at the national level – and indeed why not even the regional level – I see that the majority of areas that are so important for European citizens need a common approach.
The issues in question are, amongst others, the environment, research and development and energy, these being areas where we can create healthier surroundings with more jobs and long-term growth. In principle, I am therefore in favour of a new system of financing for the Community. On the other hand, I do not believe that the current contributions from the Member States, which are more a reflection of the ability to negotiate rebates than of what the Member States see as the needs within the EU, should be replaced by a new form of own resources based on energy, VAT or corporate income, as proposed by the Commission. That would not be a more equitable system. I am, nevertheless, in favour of large parts of the report on which we are voting. Clearly, simplification and greater transparency are things that I welcome.
Over and above the political agreement on the Financial Perspective for 2007-2013, the negotiations that took place at the meetings of the Council on 15 and 16 December 2005 confirmed the need to change the own resources system.
At a time when European integration appears to have stalled – due in particular to the tendency to take refuge in national self-interest and to the disjunction between the people and the Community institutions – the non-transparent nature of this bargaining and the fact that each Member State wishes to view the budgetary issue solely in terms of its own particular interests have highlighted the urgency of providing ourselves with a clear and unambiguous own resources system that, as far as possible, extricates the EU from current contingencies in relation to national budgets.
It is vital that the European Parliament, as the representative of the nations, take part in this process. Mr Lamassoure’s report, which is being put to the vote today, is part and parcel of this process, and its conclusions – which tie up with a large proportion of the concerns expressed above – are along the right lines, designed as they are to bring about a Europe that is in control of its financial resources and closer to the people.
Even though I should have liked the possibility already to have been mentioned of a European corporate tax as a new own resource for the EU, I have therefore voted in favour of this document.
The Lamassoure report is basically about the EU bringing about a situation in which it has comprehensible own resources that match its aspirations and that do not depend on contributions by the Member States and its doing so, of course, between now and 2008 and without waiting for the multiannual programming of the budget to come to an end. It has to be deduced from all this that Parliament wants to see a European tax, and quickly.
What is it playing at? This is a veritable assault on democracy in which the ground rules that have only just been established for the next six years are to be changed in barely two years’ time and to be so just after the expected changes in government in several Member States, notably in those whose populations rejected the Constitution. An unspoken attempt is manifestly being made to create a state, because an organisation with tax-raising powers is effectively a state. It may not have a constitution and it may lack legitimacy, but it is a state all the same, empowered, like the Member States, to put pressure on the taxpayer.
With its powers in the commercial sphere, the European Union has had properly coherent resources that have genuinely been its own, namely customs duties. Ever since it was founded, the EU has been contriving to destroy those resources. What it should, therefore, be doing is reinstating them. This would be a sensible thing to do, increasing its resources and protecting the European economies against unfair competition.
. As regards the system of own resources for 2007-2103, the Council opted to maintain the British cheque (except for enlargement expenditure) and to extend similar privileges to the other net contributors, namely Germany, Austria, the Netherlands and Sweden, by reducing VAT rates and direct GNI contributions and the increased rate of retention of traditional own resources, as well as ‘cheques’ under the Structural and Rural Development Funds.
These reductions will be paid for by the other Member States including cohesion countries, which will be penalised twice over. They will be paying bigger contributions to the Community budget and the Structural and Cohesion Funds will be reduced.
This situation is unfair and unacceptable and on its own justifies our vote against.
That being said, there are those who advocate a new system for own resources based on European taxes, which we oppose.
We feel that a fair system of own resources must be based on GNI and on relative wealth of each Member State, whereby the budgetary contribution effort should be the same for all citizens right across the EU. This would deliver solidarity and redistribution, alongside spending, bearing in mind the objective of genuine convergence and economic and social cohesion.
. I abstained on the Lamassoure report on own resources even though it included several good ideas for improving the present system. I could not agree with the rapporteur's view about the UK abatement. I remain convinced that this is justified under the present system and that wider reforms need to be undertaken before any further changes are made to the UK rebate.
. Bearing in mind that the US budget, for one year alone, amounts to USD 2 500 billion, it is obviously untenable for the EU to have, for everyone, a budget of less than EUR 1 000 billion for 2007 to 2013.
Initially, and in order to give itself some room for manoeuvre without increasing its budget, the European Commission is gradually eliminating the common agricultural policy and Europe’s small farmers in order to recover most of the EUR 45 billion spent each year on the agricultural budget. Hence, the unlikely position taken by the European negotiators who, at the meeting of the World Trade Organisation on 30 June 2006, accepted, behind the scenes, a 50% reduction in our customs duties, thereby leaving Brazil with a monopoly on food. The basic problem remains intact, however. Everyone knows that, as from 2014, Brussels-centred Europe will be doomed to increase its budget and to create a European tax.
Behind the smoke and mirrors, the Lamassoure report’s talk of own resources raises the political issue that has been dragging on since 1951 and that concerns the actual emergence, by way of a single market and then a single currency, of a political state. What the euro did not do and what the Constitution failed to do, because the nations woke up to what was happening, taxation is set to do between 2014 and 2019. Taxpayers have been warned.
The discussion about the EU budget has hitherto focused exclusively on constantly increasing the size of the budget and seeking new sources of revenue. Instead of clamouring automatically for a European tax, we should be subjecting the expenditure structure to close examination. Billions of euros from our common budget continue to seep out into dubious channels or are cast aimlessly to the four winds.
For this reason, the first thing we need is a top-class anti-fraud system; secondly, we need to curb administrative expenditure through measures such as the abandonment of one of the seats of Parliament and the assessment of expenses on the basis of actual costs incurred; thirdly, there are billions to be saved by not foisting enlargements on our unwilling citizens.
In the light of the very technical report by my fellow Member, Mr Lamassoure, concerning the EU’s own resources, I think it vital to draw attention to the idea put forward by Belgium and by Guy Verhofstadt a few years ago: that of giving the EU genuine financial autonomy via the introduction of what has been called a European tax.
An additional tax? Surely not. The idea is simply that, rather than pay what is due to Europe to their own nations, Europeans should be allowed to fund the EU directly, in the way that Americans fund the federal state. For the individual European, it is a plan that would, therefore, have no great significance at all from a financial point of view but that would be pregnant with symbolism, since everyone would thus be made aware of the portion of his or her tax devoted to European integration. I would point out, incidentally, that Europe costs each European 26 cents per day.
Although the plan is warmly welcomed by certain Member States (notably Austria and Luxembourg), others remain nervous about an instrument intended, nonetheless, to bring Europe closer to its citizens. The plan would also enable us to leave behind the sterile debate between states that are net contributors and those that are net beneficiaries. Europe would then, most certainly, have resources in keeping with its ambitions.
. The current method of funding the Community budget has become obsolete, and in recent years the shortcomings have come to the fore.
Recent budgetary debates have turned into a humiliating exercise in which we end up discussing, one by one, who is and is not a net contributor. The current system, with so many exceptions and derogations, has become complex and opaque.
In this context, the EU urgently needs to reform its funding system.
I therefore welcome the fact that Parliament has managed to introduce an interim review timetabled for 2008/2009 into the negotiations on the latest financial perspective 2007-2013. This will provide a unique opportunity for a root and branch assessment of the system of own resources.
As Mr Lamassoure said in his report, I am in favour of a Community budget funding system that is transparent, fair and equitable, one that provides the EU with a financial framework that matches its current priorities and its legitimate ambitions.
The guiding principle behind any reform should be the financial independence of the EU in relation to the Member States’ current transfers, and the strengthening of the European character of the budget. This will ensure that future debate will not once again descend into a battleground of Member States’ national interests.
. The five biggest non-financial multinationals in the Top 7 since 1990 had assets of around USD 1 280 billion in 2003, in other words over 3% of the world’s GNI. The biggest financial multinational, Citibank, alone had that amount in assets, which demonstrates the power that the financial sector wields in the real economy.
The real aim of what is referred to as consolidating the financial services sector is to consolidate the internal market for financial services and to integrate the financial markets, with a view to scrapping the barriers to the free movement of capital that still exist, and to encourage company mergers and acquisitions, in sectors such as banking, to enable them to compete in the globalised market.
We are opposed to this trend, as expressed in the resolution before us, of which the euro is an instrument and the objectives of which are laid down in the financial services action plan.
The gradual financialisation of the real economy has not only led to significant job losses, it has also helped to turn the real economy into a parasite economy by diverting manufacturing investment, and to encourage financial, and subsequently economic, crises due to the extremely volatile nature of the financial markets and the speculative bubbles that they create. This casino economy has only increased the profits of the major brokerage firms, especially in the banking sector.
Hence our vote against.
. The UK Conservative Delegation abstained on the final vote of this report. We endorse many of the proposals in the Szejna report on developments in and prospects for company law, in particular, the need to apply better regulation principles, the necessity to take account of the needs of SMEs and the importance of developing best practice which respects the different traditions and systems of Member States. We also support many of the detailed proposals for improving transparency and the rights of stakeholders.
However, there are a number of proposals that we cannot support, as they would introduce additional EU regulations in areas where there would be no demonstrated benefits to the evolution of an effective internal market for financial services. We also endorse the benefits for companies of involving their employees in workplace decision-making, but reject the imposition of any ‘one size all’ statutory model of participation. We therefore voted against Paragraph 3 and Recital F.
– Mr President, I wish to explain my vote on the Lucas report, which in common with the other MEPs from the Czech Civil Democratic Party (ODS) was a vote against. Air transport has undergone rapid development over the past 40 years, which has led to a 40%-plus fall in emissions and noise. There is no scientific evidence that we need the kind of excessive regulation proposed in the Lucas report. Raising fuel taxes will reduce the competitiveness of Europe’s air carriers and raise prices for the end user. Weakening the competitiveness of air transport will hamper the EU still further on the world stage. This is simply further evidence of the current fashion for environmental concerns, which is why we voted against.
Mr President, I voted on the Lucas report in support of measures to lessen the impact on climate change. It is vital that all industries play their part, including the aviation industry.
However, we need to ensure that measures we propose are both sensible and practical. Merely increasing taxes will not by itself reduce emissions. Neither can the aviation industry trade emissions with itself: it needs to do so in cooperation with other industries.
Of course, air travel has increased over the years, as it is no longer restricted to just the middle classes and the rich. For example, in the UK alone, 30 million people – i.e. half the population – travel by air at least once a year. These people all welcomed the European initiatives that encouraged low-cost airlines and forced the major carriers to reduce their fares. Thus the European public do not support the aim of some colleagues in the House to outlaw low-cost budget airlines or force them out of business.
This same public, though, is concerned about climate change. They want a fair and sensible taxation system and measures that must be taken in cooperation between government and industry. All these measures must be considered in relation to the needs and wishes of these consumers in a way that ensures that environmental concern is at the very top of the agenda.
. I welcome the Commission Communication of September 2005, which begins to address the most effective ways of tackling the international increase of greenhouse emissions' increase of 73% from 1990 to 2003.
The extension of the EU Emissions Trading Scheme (ETS) to the aviation sector may be the best way forward to limiting these emissions and to ensuring that aviation, like all other sectors, contributes to reducing harmful greenhouse gases.
The most important issue moving forward is to examine the effectiveness of the technical design elements for the policy to deliver its full potential for environmental and economic efficiency, while also giving special attention to the situation of Ireland and other isolated territories, which are so particularly dependent on air transport services, both capital and regional areas.
In addition, the impact on prices and the allocation of emission rights need further examination. Given Ireland’s geographical circumstances, aviation is a critical element of our infrastructure, with air services being of vital importance for economic and social reasons. Consequently, a competitive market between air transport operators is necessary for Ireland’s economic competitiveness.
We Swedish Conservatives would like aviation to be included in the European Emissions Trading Scheme. That would be an effective and fair way of internalising the environmental costs that aviation causes, in accordance with the ‘polluter pays’ principle.
We regret the fact that the Swedish Government has chosen to implement a special arrangement for flight taxes in Sweden. To do so distorts competition and weakens Sweden’s competitiveness whilst providing only small benefits to the environment, or none at all, in comparison with the introduction of emissions trading for aviation.
The fact that the report advocates the introduction of a separate emissions trading scheme means that we Swedish Conservatives are unable to support it. A separate system means that we risk achieving a lower total reduction of greenhouse gas emissions, and, what is more, at a significantly higher cost than is necessary. We Swedish Conservatives do believe that emissions trading should be introduced, but this must be done in the right way.
The dramatic reduction in the price of flying in Europe is a basically positive development that has brought prosperity, freedom of movement and interaction between people. We regret the fact that the rapporteur and the majority in this House seem to be of the opposite opinion, and we do not, therefore, back the calls in the report for further tax rises of various kinds on aviation.
. Labour MEPs fully support action to combat the climate change impact of aviation. We support the principle of inclusion of aviation emissions in the Emissions Trading Scheme (ETS) and ask the Commission to come forward with workable proposals. We abstained on some paragraphs in this report which were contradictory or whose implications have not been fully costed or worked out.
. I will be voting for this report on reducing the climate change impact of aviation. Aviation is one of the most rapidly growing sources of greenhouse gases.
In terms of raising this important issue, I agree with the rapporteur almost entirely. Nevertheless some of her proposals, for example the immediate introduction of kerosene tax on VAT or all intra-EU flights or the establishment of a separate emissions trading scheme for aviation, have neither been costed nor impact-assessed.
Equally, the problems of peripherality in my own region of South-West England mean that special attention must be paid to the most isolated areas, such as, in my region, Cornwall and the Isles of Scilly. In the case of Gibraltar, a particular complex of geographical and political isolation has been caused by the attitude of the Spanish authorities. Therefore I look forward to the Commission using this report as the basis for bringing forward costed and workable proposals for action.
. Yes, aviation is a factor in climate change. Although aviation fuel has become increasingly efficient in the course of the last 40 years, total fuel consumption has at the same time increased because of the large growth in air traffic. A situation must be prevented in which aviation emissions become a long-term major contributor to climate change.
There is no quick technical solution. That is why it is vital to bank simultaneously on integrating the impact of aviation into the Community emissions rights exchange system and on pursuing research, improving the management of air traffic and introducing energy taxation.
This new sally against climate change should not, however, be engaged in at any price.
The system to be put in place must not penalise our European airlines in the world market, and any unfair competition with other forms of transport should also be prevented.
The choices shortly to be made by the Commission in its legislative proposal are therefore of vital importance, and the various options will have to be assessed very carefully.
I urge the Commission to propose solutions that are rational in both economic and environmental terms. It must avoid at any price creating a pernicious system in which the weight of bureaucracy puts European aviation out of the running in the international market.
. British Conservatives have voted in favour of this report because we recognise the impact aviation emissions have on climate change. They account for some 4% of carbon emissions in the EU and air traffic movements are set to double by 2020 compared to 2003.
We are in favour of including aviation emissions in an emissions trading scheme, either by addition to the present scheme or possibly within a more limited scheme. This would allow the airlines to cooperate with the national and EU authorities to apply rules that meet their aims of achieving the highest possible environmental standards without unduly penalising EU travellers and, if they are operated on flights into and out of the EU, operators would pay no more than their non-EU competitors. Any EU scheme would best be operated eventually as part of a global approach.
We are not in favour of a kerosene tax or including air travel within the VAT system. We do not want to damage the EU air transport industry and the public’s reasonable expectation of cheaper air travel.
We look to the Commission to learn from its early mistakes in the emissions trading system and to pilot an ETS for the aviation industry.
. Air transport is the most commonly used method of long distance travel, and this has had a serious environmental impact in terms of greenhouse gas emissions.
I feel that emission charging and emission trading licenses is an appropriate way of addressing the problem. I also welcome the inclusion in this proposal of internal flights and flights starting or finishing in the EU, and the creation of a single European airspace, which will make it possible to cut down on air routes.
Nevertheless, I believe that the attention must be paid to the special case of remote, outlying regions that are difficult to access, and therefore highly dependent on air transport.
I am therefore only supporting the report because the amendment providing for special attention to be paid to the outermost regions and remote regions has been adopted. Such regions would have been seriously harmed had the new aviation charges been applied uniformly across the European area.
. Air transport is the most commonly used method of long distance travel, yet the emissions from aviation run counter to the global objective of reducing emissions.
The measures proposed in this report, especially emission charging and emission trading licenses, strike me as an appropriate way of addressing the problem of the influence of aviation.
Another important proposal in the report is the inclusion of internal flights and all flights that start or finish in the EU, with a view to preventing market imbalances. The report also proposes that a single European airspace be set up, which will make it possible to cut down on air routes, given that more direct flights will involve less gas emission.
There is one detail, however, to take into account, which is the unique context of the remote and outermost regions. I am therefore supporting the report because the amendment providing for special attention to be paid to the outermost regions and remote regions has been adopted. Such regions would have been seriously harmed had the new aviation charges been applied uniformly across the European area. Given that access to these regions is difficult and time-consuming, air transport is extremely important to them.
. I voted for the Lucas report on the impact of aviation on climate change. I fully support action to combat the climate change impact of aviation. I also support the principle of the inclusion of aviation emissions in the Emissions Trading Scheme and hope the Commission will come forward with a workable proposal. I abstained on a number of paragraphs simply because I do not believe the impact of the proposals has yet been fully evaluated. For example, I abstained on the call for an end to VAT exemption for air transport because it is not clear if this will help tackle climate change or merely hurt the less well-off traveller.
. I fully support action to combat the climate change impact of aviation. I support the principle of inclusion of aviation emissions in the Emissions Trading Scheme (ETS) and support the call for the Commission to come forward with workable proposals. I abstained on some paragraphs in this report which were contradictory or whose implications have not been fully worked out.
More than a year ago, together with 13 of my Belgian fellow Members in the European Parliament, I signed a petition in La Libre Belgique, asking the 25 Heads of State or Government to go beyond the objectives of the Kyoto Protocol.
Of the proposals put forward, the one to be given priority was about including emissions from the aviation and maritime transport sectors in the forthcoming climate protection plans.
That is why I am delighted today with your ambitious vote on the Lucas report, which anticipates a whole battery of measures to combat the environmental impact of aviation including, in particular, the end of the exemption of aviation fuel from VAT.
The current situation is worrying. Aviation emissions cancel out a quarter of the modest results obtained in the fight against greenhouse gases. Let me be clear. It is not a question of imposing taxes indiscriminately but of bringing to an end an imbalance that does not sufficiently encourage the aviation sector to invest in the new technologies, with the environment being the first to suffer. Global warming is the major challenge of the 21st century, and Europe must, emphatically, continue to set an example.
. I agree with the general thrust of this report, but believe that there are still considerable problems with the result of today’s vote: firstly, that the impact of the suggestions is largely uncosted and has a disproportionate impact; secondly, that the Emissions Trading Scheme should include air transport but that there should not be a separate scheme which runs by its side. This would undermine the current ETS.
Some of this report contradicted the very workable proposals of the Commission and as such made little sense.
Although the objective of reducing the climate change impact of aviation, notably by reducing CO2 emissions, is much to be commended, I think it vital for our Parliament to take account of the situation of the most remote regions of the EU.
If removing the aviation industry’s exemption from VAT and introducing a tax on kerosene were to become real options, the effect on the economies of the most isolated regions, as well as on the mobility of their populations, would be disastrous.
That would be true, in particular, for island regions, which have neither road nor rail links with the rest of the EU, and even more so for the outermost regions, in which people depend exclusively on air transport in order to get about.
I would thank Members of the European Parliament for having adopted my amendment asking that Community legislation give particular attention to the most isolated territories that are heavily dependent on air transport and, in particular, the islands and outermost regions, where the alternatives to air transport are either extremely limited or, indeed, totally non-existent.
. I fully support action to combat the climate change impact of aviation emissions in the Emissions Trading Scheme and ask the Commission to come forward with workable proposals.
I abstained on some paragraphs in this report that were contradictory or whose implications have not been fully costed or worked out.
I voted in favour of the excellent report by my colleague, Mrs Korhola, on the compromise reached with the European Council on the draft regulation of the European Parliament and of the Council in the field of information, public participation and access to justice in environmental matters. I am pleased that wisdom has been applied to this difficult issue, the legal complexity of which has greatly delayed its political adoption. The transparency achieved for programmes funded by the European Investment Bank is excellent. The role of non-governmental organisations (NGOs) has quite rightly been defined in this measure by referring to ‘responsible’ NGOs. The compromise achieved by Parliament’s delegation led by Mr Vidal-Quadras is fundamentally satisfactory and well balanced. Adoption at third reading is, in the end, a success for the European Parliament.
The next item is the Commission statement on the economic and social consequences of business restructuring in Europe.
Mr President, ladies and gentlemen, record profits on the one hand, plant closures and relocations on the other. Many people in the EU nowadays ask themselves the same vexed question every day: when will it hit me? When will my job be on the line? When will it be my turn?
In the transformation process in Central and Eastern Europe alone, entire economies have collapsed, and millions of jobs have gone. People have understood this, however, because it was the result of Communist mismanagement. Yet many are unable to understand what is happening in many industries in the older EU Member States: textiles, shoes, furniture, household appliances, pharmaceuticals and cars – manufacturing industries that have always been considered secure – are hitting the skids.
Very few people have been prepared for this structural change we are witnessing. It is therefore high time to help the many people who have lost their bearings to reorientate themselves. The significance of today's discussion extends far beyond the possible closure of a car-manufacturing plant in Portugal. It is a discussion about the future of employment in Europe.
The time has also come to spell out a few home truths.
Firstly, we have entered a new phase of competition, and the pace of structural change is set to quicken still further. We must not close our eyes to that. Competition is a fact of life, whether we like it or not. Nor is it a question of whether we can survive competition intact. The great social question of our time is how many people's prospects will be ruined by this competition; to put it another way, the great social issue of our time is the future of our jobs.
It is time we faced up to that question. Whoever still believes that other issues take precedence is out of touch with the world of today and its challenges. We need more sustainable, environmentally safe growth, and we need more and better jobs, otherwise the social face of Europe will turn cold and cynical, which would be an affront to our European principles of shared responsibility between the individual and society, of solidarity, social justice and social cohesion.
The key word for a European society of the 21st century that seeks to offer its people new prospects is ‘competitiveness’. We are all well aware that Fortress Portugal, Fortress Germany, Fortress Poland or Fortress Europe is not an option in the open world of the 21st century. We must embrace open competition; we must capture the high ground and draw competition upwards in search of the best solutions, the best technology and the highest standards.
Secondly, we have launched a common European policy for growth and employment. This policy must now be vigorously pursued in Europe, nationally and regionally, otherwise we shall be gazing time and again in dismay at one breach after the other in our social model in the form of closed factories and research laboratories that have relocated overseas – which has already been happening. I would warn anyone against the notion that we can easily put up with production facilities moving away because we still have research and development. Once production has gone, research and development will follow.
A policy for growth and employment must be a policy that creates a favourable business climate for all companies. It is in business, in companies, that jobs are created, and it is companies that axe jobs too. No edict from the government of a Member State or from the EU as a whole can change that in the slightest. We can however pursue a policy that creates external conditions which make it possible and attractive for companies to do their work, to expand, to invest and to create jobs in Europe. That is the meaning of the term ‘business-friendly policy’.
Thirdly, an active industrial policy that keeps industry in Europe is more essential than ever before. The illusion that industry can now be consigned to museums is just as false as the notion that industry is first and foremost the world’s chief polluter. I advise anyone who still thinks in these terms to think again. Those who would drive industry out of Europe are playing with the futures of the people who work in industry, the futures of the people who work in industry-related services – sectors that employ not only millions of people but many tens of millions – and the futures of the small and medium-sized enterprises all the way up the supply chain; in short, they are playing with the future of Europe itself.
We need to maintain a strong industrial sector in Europe with companies that perform in the global marketplace. We are not simply looking for European champions; we need leaders in the world market, for our firms are effectively competing in a global arena. No government can make them successful; that is down to the companies’ own efforts. We can, however, back them to the hilt.
This was the task of the High-Level Group CARS 21. Twelve million jobs in the European Union are linked directly or indirectly with vehicle manufacturing. We have spoken to all the stakeholders about what can and must be done to maintain a strong automotive industry in Europe. I hope Parliament will understand why, on the issue of future exhaust-emission standards, I argue against a policy of ‘head down and charge’ and in favour of formulating proposals that we can put on the table when the time comes, secure in the knowledge that our high standards are technologically feasible and that they will also be affordable for most people.
Ladies and gentlemen, we are already able to build a car with zero emissions today, but there is nobody I know personally who could afford such a car, and I imagine no one in this Parliament could afford one either. We must do our bit to ensure that it remains possible to manufacture and sell European cars – not for the sake of the cars, not even for the sake of those who buy and drive them but for the sake of the people who need those jobs.
Another thing is that an active industrial policy does not stop at the borders of the old European Union but encompasses the new Member States too. Enlargement is not the curse of the European labour force, nor is it the cause of structural change. The truth is that, in 17 out of 20 industries, the old EU has a huge advantage; only in three industries do the new Member States now have a competitive edge. One of these, indeed, is the car industry. That, however, will only help us when China and other newly developed countries become more powerful competitors in the automotive market.
As for the automotive industry itself – which, of course, was the trigger for this debate – I wish to express my firm conviction that we shall keep our car industry in Europe in the long term, and it will be strong, but it will look rather different in ten years’ time than it looks today. There will be consolidations. You need only read today’s newspapers to learn of transatlantic talks on that very subject.
What we can predict with some degree of certainty is a mixed picture – one picture for Western Europe and another for Central and Eastern Europe. We shall no longer see any significant growth in vehicle output in Western Europe. There will only be a slight increase in demand. Productivity is likely to grow faster than demand, and anyone with any knowledge of economics knows what that means: it means that the pressure on car-manufacturing jobs in the older Member States will become even greater.
As far as we know, the major European manufacturers – and the same applies to General Motors – have no plans to shift any of their production capacity out of Western Europe. They will, however – and this is the salient point – establish new production facilities where demand for their products is greatest. This trend is already clearly observable throughout the entire European car industry.
On the plus side, however, we see that not only European manufacturers but those from other parts of the world too are starting to concentrate research and development capacities in Europe once more, especially in the old locations. In this respect too, the European operations of General Motors are no exception.
Enterprises, ladies and gentlemen, bear a great social responsibility for Europe, and that must become apparent across the board. I am not one to criticise every corporate relocation decision out of hand, nor am I entitled to do so. Besides, it would be foolish to do so, for the globalisation of production and research is unavoidable if a company is to succeed in the long term in a competitive industry. I do, however, criticise those who put short-term profit before sustainable solutions. I criticise those who, when they come under pressure, choose to cut and run as the cheapest option, with no regard for the people they put out on the street. I criticise those who pay themselves huge salaries but are not worth a penny as responsible managers, because they have driven their company to the wall and squandered the jobs it once provided.
I want to see companies in Europe that are constantly striving upwards, that take innovation to new levels, that can alter their profile, that train their staff to cope with new tasks too. We, of course, have a duty to help them in all of this. Yet we must also point out the limits of political action. Corporate decisions to close or relocate plants are decisions taken by companies, and no government and no European Union can overrule them, whether in the case of Azambuja or in any other case.
We do, however, have some very clear rules, and we must insist vigorously on their observance. These include the key issue of dialogue between management and labour, for example. When a plant is to be closed or relocated, this dialogue must include the following question: what has the company done to give its redundant employees a new future, for example in terms of training, further education and industrial retraining? From this follows another question: what have we done to help it?
We also have the instrument of aid for companies in difficulty, which was also used in the Azambuja case. Aid awards were authorised in 2002. The plant’s difficulties, in other words, are not entirely new. Let me make it very clear, however, that the payments of state aid which were authorised in that case and which took the form of investment support from the Portuguese budget were granted under European rules, which stipulate that the beneficiary company must remain at its location for at least five years after making the investment for which it has received support.
At the request of the Commission, the Portuguese Government is currently investigating whether the plant also received money from European funds. If it did, this would be another point on which we should have to insist on strict fulfilment of our conditions, and I can promise you that the Commission will do that. European tax revenue is meant to be used to stabilise plants in European locations, not to axe jobs.
. – Mr President, Commissioner, ladies and gentlemen, the current process of industrial restructuring is largely the result of globalisation. The first remark one is led to make is that this new era has helped to reduce poverty around the world.
It is worthwhile continuing to promote the free movement of goods, commodities and persons, if only in terms of economic growth, which many countries around the world are enjoying in a sustainable way. Let us not, however, make the market a sacred cow; although the values that guide our political action acknowledge many of the virtues of the laws of the market, we also understand that the political authorities have a vital role in the regulation and functioning of that market.
This is a role that the EU and Parliament must not neglect. In the draft report on the European social model to be debated here in September, we will urge the EU to adopt an attitude towards third countries with high economic growth that promotes democracy, freedom, respect for human rights, environmental protection, social justice and regulation of the labour market.
It will be Europe's responsibility, in our view, to play a key role in striking a balance between economic growth and the search for decent social and environmental standards in the emerging world powers. If such guidelines are to prevail externally, the biggest concern internally will have to be the focus on increased competitiveness. In this regard, I wish to welcome the Commissioner's remarks here today.
The next steps are contained in the Lisbon Strategy. As regards the manner in which to proceed, I should like to reiterate that I still believe that it would be a very good idea to strengthen the Commission's role in implementing this strategy. Although globalisation can be seen as an opportunity for European business, the same process, as the Commission has said in this Chamber, also entails risks within the European area. One of these risks is the possible disappearance from the industrial map of regions and sectors whose economic base is manufacturing.
I therefore believe that there needs to be intervention at European level in the definition and execution of public policies that promote regional and social cohesion, with a view to preventing the phenomenon of exclusion. This is an extremely important point, because if we want to win over the citizens as regards the European project we cannot allow feelings of loss of hope and confidence to take root in certain regions outside the main population centres. I therefore warmly welcome the Commission’s initiative on setting up the Globalisation Adjustment Fund. Businesses, just like people, are born, they grow and they die. The important thing as far as employment growth is concerned is that the birth rate of business should always be higher than the death rate.
As regards the role of the EU and its institutions, I feel that they should not support political initiatives aimed at keeping alive industries or factories that are untenable in the medium term. That would not be the right path to follow; rather it would be something of a false dawn that would feed meaningless illusions. The right way forward, on the other hand, should be based on the competitiveness of the European economy, which depends on balanced public accounts, effective education and training systems, justice that works promptly, competitive tax systems, greater flexibility in the labour market and major incentives for research.
Without competitive economies there is no investment. Without investment there is no employment or social justice. Parliament should be channelling its efforts into discussing and defining policy instruments that could help increase competitiveness and regional and social cohesion in the EU. We naturally support all initiatives aimed at monitoring the use of public funds by private companies and we feel that this kind of support should be associated with medium-term objectives on employment and regional development. I believe that it is not Parliament’s job to make judgments on individual cases, which seems to have been at the root of this debate.
In this regard, I should like to conclude by encouraging dialogue between the parties involved, with a view to achieving the best possible solution that, according to the latest information I have, could satisfy everyone.
Mr President, ladies and gentlemen, I am very grateful to the Commissioner for his remarks. They went straight to the heart of the debate that we must conduct on the future of European industry.
Azambuja is an individual case, but it represents many others. It is symptomatic of a wrong choice of course in European industrial policy. There is no disputing that we must remain competitive and that rationalisations are part of this effort, that productivity growth is necessary and that, if higher productivity leads to job losses in one company, these must be counteracted by the creation of new jobs elsewhere or in the same region through innovative investments. That goes without saying, and we must make targeted investments to ensure that it happens. What our policies must not and cannot condone, however, and what we Socialists in Europe will fight, is the brutality with which multinational giants deal with the lives of human beings.
In the course of my political career, as the mayor of a German town, I experienced the cold, calculating way in which companies played off national, regional and municipal administrations against each other when it came to investing in locations. The imagination of company boards is boundless when it comes to obtaining public investment support as a location incentive. This is matched only by their complete lack of imagination when it comes to shouldering their social responsibility in times of crisis. This is precisely what we are now observing on the part of General Motors.
I am grateful to you for what you have told us. You will check whether European funds went to that factory; if they did, the company must stay at its Portuguese location. That is good news. But what happens then in Portugal? It will be the same scenario we witnessed only a few months ago when the Swedish workforce was played off against the German workforce of the same combine. Whoever lowers welfare standards furthest, whoever allows the lowest wages, wins the day. Fewer social rights and less pay is the basic criterion for location decisions. This is a form of capitalism that the people of Europe do not want, and we must fight it.
If, as in my country, a company – not a car manufacturer in this case but Allianz financial services – makes a profit of EUR 4.4 billion, then decides to sack 8 000 highly qualified staff to maximise its shareholders’ returns, that is not only immoral – I cannot expect morality of a capitalist, nor do I – but also socially irresponsible. We must consider how we can use national and European legislation to curb that kind of corporate policy. In the case of large groups of companies with global operations, these are, of course, corporate decisions taken by the group, and we have no influence over them. But the impact of these corporate decisions affects the whole of society. For this reason, we believe that the application of democratic principles to such decisions is part and parcel of economic democracy.
Hedge funds buy up companies as assets nowadays. We live in an economic world in which major funds buy large companies, de-list them as quickly as possible in order to reorganise them as quickly as possible and sell them on at a profit as quickly as possible. The company, its location and the entire region are thus reduced to commercial goods. That cannot be the economic future of Europe! Accordingly, the way in which the European economy is restructured will determine the future social cohesion of Europe.
In the second half of the 20th century, the idea behind the European Union, the idea behind the single market in which we live today, was that economic and technological progress should go hand in hand with social progress. We have reached a stage today in which maximisation of profits goes hand in hand with diminishing social security. If we do not halt this trend and return to what we did successfully in the second half of the 20th century, namely combining economic growth with social security, we shall forfeit the social stability of our European societies – and social instability is always at the root of political instability, which leads in turn to a loss of security. For this reason, the restructuring of companies in Europe is a challenge to which we must respond on the social level.
. Mr President, the feelings of those who lose their jobs need no explanation. It does not take much imagination to understand the hopelessness, the fear of the future and the financial worries they go through, day after day. In that, Parliament stands united: across the political parties, across the European countries there is support for the European social model and the support of the workers and the unemployed.
When it comes to what concretely should be done, our opinions differ greatly. I firmly believe it is a serious mistake to try to protect jobs by preventing modernisation, restructuring and globalisation. It may be good for today, but it is disastrous for tomorrow. Our answer to globalisation must not be evasion and conservatism but to embrace it and prepare our citizens for it. It must not stop restructuring from happening but make the transition for those affected easier.
That is the starting point for the Alliance of Liberals and Democrats in Parliament when addressing the challenges presented to us by industrial restructuring and globalisation. We believe that the European Union can and should play a role, but one of facilitating transition rather than one of obstruction. We are not against change. We are for change. Otherwise, in ten years we will have all our jobs in China or other nice regions outside Europe. We are for cooperation, education and economic growth, but they should be brought about with social and environmental responsibility. That is our task in Parliament.
There are a number of issues where we need European politics, not only to keep but to create new jobs all over the Union. At the very heart of that we find the Lisbon Agenda. First and foremost it is about strengthening the individual. Europe can help by encouraging and funding programmes for lifelong learning, language skills and cultural exchange, to mention a few examples. They help prepare for a labour market in transition where few jobs can be guaranteed for life. There are no jobs for life anymore but there could well be work for life.
Secondly, it is about strengthening European industry to be competitive in the 21st century. By giving access to an even greater internal market supporting European research and innovation, we open new opportunities that will eventually create new jobs.
Thirdly, to accomplish that, we need strengthened social dialogue addressing issues of change such as the need for companies to facilitate transition for those losing their jobs, and environmental rules for sustainable economic development.
It has a lot to do with European leadership, about explaining the challenges we are facing and about doing what we can to facilitate the journey into the future by preparing individuals and businesses; but not about making false promises, protecting jobs and hoping for short-term political gains.
That is the Liberal answer to the challenges of globalisation and industrial reform.
. Mr President, Commissioner, I have listened to you carefully. I have also read in the press agencies that the Commission declared that the restructuring and relocation process carried out by Opel was considered to be above-board and was in keeping with the rules of the various European funds.
I actually believe, and your intention was clear, that there is not really much point in Parliament and some of our fellow Members repeatedly criticising, month after month, global capitalism or total capitalism: we live in a world in which competition is becoming tougher and tougher and in which the future of the car industry is undoubtedly determined more by Renault-Nissan-GM alliances such as those announced, than by processes about which we are speaking today.
That being said, if we do want to have a role, I, for my part, should like it if you were able to respond, as Commissioner and as the person responsible for these issues at the Commission, to four precise questions:
Question one: we have always championed the idea of the European Works Council and industrial relations observatories when it comes to anticipating this kind of change. We, in this House, wanted arrangements of the European Works Council kind to be strengthened. Do you not believe, from this perspective, that initiatives are steps for the Commission to take with a view to strengthening this legislation?
Question two: the Barroso Commission has proposed an adjustment fund for cases of globalisation-related restructuring – I am not sure whether the Opel case is included in this – but what exactly is this fund about? Can you assure us that, during a transition period, this fund will really help workers that are penalised by this type of process to rebuild their careers thanks to training schemes?
Question three: you rightly referred to the CARS 21 programme and to the Commission’s focus on research and development programmes and on the cars of the future. Supposing that people believe - which I do not – that private cars are a means of sustainable development for the 21st century, particularly for our European cities, it is all the same astounding to note, when we know that environmentally-friendly cars will have to have a hybrid engine, like the Toyota Prius model, for the next 25 years, that European manufacturers are still lagging behind in this area. What is your assessment of the research and development programmes in this area and of the marketing of this type of product?
My fourth and final point: it is quite clear – and the Opel example is obviously shocking from this point of view – that we are witnessing competition between neighbouring territories: Portugal and Spain. Do you not believe that, while respecting the competition rules, it is the duty of the Commission and of the European Union to impose common minimum rules on businesses operating on EU soil, and, while I am not saying that it would be a perfect solution, I am specifically thinking of company tax harmonisation?
There you have four forms of action that the Commission, as guardian of the Treaties and promoter of the European general interest, ought to encourage. In that regard, I regret to tell you, Commissioner, that we still do not find your Commission either proactive enough or ambitious enough on the various points that I have just mentioned.
. – This debate is vitally important, but it will be even more so if it yields measures to ensure that it is not always the workers and the people who have to bear the brunt of restructuring and relocation of businesses and large economic groups with profits in the millions, as has happened in Portugal.
At this time, workers from Opel Portugal, part of the General Motors group – and we salute those workers via their delegation here in this Chamber – are going through terrible anguish, as they follow this debate with great interest and hope that they receive from Parliament and the Commission the kind of solidarity that they have had from General Motors workers from EU countries such as Sweden, Germany and Spain, whose futures are also under threat.
Whilst news appears in the media about talks between businesses in the car industry involving General Motors and others, the Opel Portugal workers, their families and the people and local and regional authorities of the Azambuja region and surrounding areas are living under the threat of unemployment and hindered development that may lead to closure. This situation is all the more dramatic given that we are talking about a country in which unemployment and poverty are on the rise. Mr Silva Peneda’s remarks are therefore all the more appallingly insensitive.
Much more attention needs to be paid to industrial mergers and restructuring. Community aid must be contingent on long-term agreements on employment and local development. Priority must be attached to protecting the workers whenever manufacturing companies are restructured, including complete guarantees that the workers will be fully informed, will be fully involved and will have a decisive influence throughout the process.
We know that there are alternatives to closing down Opel Portugal. We know that with the political will, the company can continue to function as normal. It is a company that has the conditions in place for productivity and in which undertakings have been made that the workers have observed. General Motors must keep its side of the bargain and the Commission must take the measures needed to ensure that Opel Portugal functions as normal and that employment with rights is guaranteed.
. Mr President, the restructuring of firms in Europe is due to an increase in manufacturing capacity, the implementation of new technology and the globalisation of the whole economy. This process has serious social and economic consequences. Production becomes concentrated in economically and technologically stronger regions, at the cost of less developed regions. This is particularly visible in the new Member States where whole sectors of industry have disappeared. In Poland, for example, light industry and, to a significant extent, the car manufacturing, electronics and mining sectors have disappeared, and with them jobs.
The progressive globalisation of production and the liberalisation of markets have resulted in a further deepening of economic and social divides. Regions which have high levels of agricultural production and a developed network of agricultural and food industries such as sugar, fruit and vegetables and refrigeration in particular, lose out the most. Poland is again one of the countries that have suffered most and is located in one of the worst affected regions. So who benefits? The ‘old’ Member States and economically powerful industrial regions benefit and will continue to benefit, especially as the European Union is directing most of its efforts towards achieving profits from trade with third countries in manufactured articles, which make up 85% of turnover in goods. Agricultural products only make up 15% of turnover. This begs the fundamental question: what relation does the policy of the EU authorities in the field of enterprise bear to the basic principles of the European Union, such as European solidarity, equal opportunities, sustainable development or human rights?
Mr President, may I start by thanking the Commissioner for his wise and thoughtful comments in introducing this debate and, in particular, for putting the main emphasis on people, because that is central to the subject we are discussing.
I should just like to highlight two of the important points that he made. One was about structural change. I totally agree that structural change is here to stay and indeed it will accelerate. So the issue is not how we stop it, but how we harness and manage it.
The second important point to highlight is that the answer is not protectionism, either by countries trying to put up barriers or within companies trying to protect old jobs when the market has moved on.
I agree with Mrs Ek that nowadays people might not have a job for life any more, but I think people still have a right to expect that they can have a life with a job. The question, therefore, is what can be done to help and what should not be done.
I believe that, as MEPs, we should not have this kind of debate every time a major company closes or downsizes, so that we politicians can show that we care – even though of course we do – and can be ‘seen to be doing something’ in each individual case, highlighting named individual companies. I do not think regular debates on this basis are helpful. It should not be about us trying to grab headlines back home.
What I think we can do, and should do more, is to make sure that we help set a regulatory climate in which entrepreneurship can flourish, so that more new jobs can be created and genuinely; as one door has to close, other doors can be encouraged to open.
I also believe that the greatest form of job security any individual can have is in the skill set they can develop, and that is where our priorities should lie. We have to make sure that, when people talk about investment, companies recognise that their investment in people is the most important investment they can make. Investment in people by countries is also the most important investment that countries can make. If we get that right, we will go a long way towards managing the challenge of change.
Mr President, my focus, and that of my contribution, will be on the main aspects of restructuring. However, I would like to say that I support the Portuguese workers in their efforts to retain and develop their employment. I also know from past experience that, as Mr Schulz has mentioned, GM has not always been good at conducting social dialogue, an example being its relations with its factories in Germany and Sweden, when it played the workers in the different countries off against each other. That is not a way of behaving that I am fond of.
I share the view that restructuring is not new. Rather, it is something we have always lived with. In my home town there was once a rubber factory, but it is no longer there. In its day, nearly everyone in the town worked there. There will continue to be restructuring in the future as well. In some cases, restructuring is badly handled. This leads to job losses, and the region in question is hit hard. There are, however, also successful examples of restructuring where new jobs have been created and regions have been able to survive and even progress, with longer-term employment. So, what is the secret? Well, there are a few key factors. They are social responsibility, participation and a long-term approach.
Firstly, then, the long-term approach. I do not have a high regard for companies that do not themselves have some form of long-term plan of how they are to tackle global competition successfully and that only take subsidies in the short term before then leaving the region in question. In addition, participation is needed, by which I mean participation by the most important asset that companies have, namely their staff. Employees are companies’ most important resource and should not merely be given information and consulted when changes are being made. Employees should be a part of the restructuring process. They should be able to be involved with it and influence it. That way, there is no need to go out on the streets and demonstrate. That way, new jobs can be created. There is also a need to demonstrate social responsibility from very early on and to train staff so as to be able to meet the long-term challenges of the future and for the regions, as it is often companies that play a large role in regions where there is a need to demonstrate social responsibility.
As far as the automotive industry is concerned, it is an industry that has become increasingly globalised and that consists of an ever decreasing number of companies. Restructuring will be needed. There are a number of things that we can do at the European level. We can, as Mr Jonckheer said, strengthen works councils and the directives concerning these. We can work on information and consultation. I believe that we need framework agreements between industries and trade unions at the European level in order to be able to manage the changes that will come in the future. This will be increasingly important. Restructuring is something that we have to live with, but it can be made a success if employees are allowed to participate actively and if the companies involved demonstrate social responsibility.
Mr President, ladies and gentlemen, it is worth pointing out that we are talking about real people, who are also listening to us and who therefore require practical responses.
A year ago, I took the floor in Parliament to talk about the iron and steel industry and about Terni, an Italian city that was witnessing its own livelihood being threatened by the operations of a multinational. The opinions expressed by this Parliament were very useful. Today, I must come back to this subject by talking about another factory, the Eaton factory, in Piedmont: here, too, the workers are at risk because of the behaviour of a multinational; I should also like to mention Getronix, and others, as we have heard, have talked about Opel.
In all of these cases, as in the case of Terni, we can and must help. We must also intervene so as to prevent all of this from happening again, that is to say, to prevent multinationals – which, I might add, garner profits and even enjoy public funds, including European ones – from using Europe by directly pitting one country against another country, workers against other workers.
We must decide that dumping and relocations need to be combated with specific rules, because they have nothing to do with competition and the market, but actually undermine social cohesion and burden us all with unbearable costs.
In order to combat them, practical responses are required: one of which is to genuinely strengthen European works councils. Granting more powers to workers and trade unions will also help us to build up an idea of what kind of development Europe must have.
Some people regard this speculative market as reliable, believing that there might eventually be a positive net outcome in terms of employment, which in fact there is not; I believe that politics must deal with what needs to be produced in this Europe and that we must therefore take action in this field too.
I believe that those who want to integrate Europe must recognise that the unity, rather than the division, of European workers is a vital asset when it comes to building this united Europe and that it is therefore not dumping, but the upwards harmonisation of rules and rights, that represents a firm commitment for this Parliament.
Mr President, it is no coincidence that my colleague, Mr Bushill-Matthews, and myself have asked to speak in this debate. We come from the West Midlands region of the United Kingdom, a region that has historically been very dependent on the car industry, which has been through many cycles of plant closures and change.
The other day I went to speak at a school in Coventry and I said to the children: ‘You know where that Blockbuster video store and that supermarket are? In the 1980s I worked in a car factory there that employed 20 000 people’.
There is nothing new about this. We are treating it as if it were new. Investment will create jobs and deliver the solution to the problems that many colleagues on this side have talked about: investment in new cars, investment in new factories, investment in robots that will cut the cost of production, and investment in quality. I ask Mr Schulz where that investment is going to come from. It is going to come from profits. What the car industry is short of is not bleeding hearts; it needs more profits to invest in those new products. That is going on in the successful companies.
Another factory I worked in during my 30 years in the industry – the Oxford plant of what was the British Motor Corporation – is now one of the most successful car plants in England, which produces the Mini. You see them all over the place, you see them in America. BMW – the owners of that plant, a German company – is investing GBP 250 million to make a new car there and we thank BMW for that. It is going to create another thousand jobs. An engine that was made in Brazil is now going to be made in Birmingham, in my constituency.
I say to my friends in Portugal – and many of them will be speaking shortly about these issues: come and talk to those of us who have lived through that problem before. One of the saddest days of my life was when I went to the Longbridge car plant to meet the receiver of that plant, which had gone bankrupt. I started work there in 1967 when it employed 25 000 people, and now I walked into an empty factory.
That is the reality of industrial life. It has been there for a long time. The issue is how we deal with it. We need better employment, we need full employment, we need retraining, and we need to help people who are made redundant to get new employment. If something cannot be saved, we have the responses to it. We have been involved at Longbridge, where 5000 people were made redundant. We are working at Peugeot at the moment and in other areas. Come and talk to us about the practical things that we are doing and stop complaining in this Chamber about the problems. We have all been through them every day. Let us not have another debate like this. Let us think about a positive way forward.
Mr President, ladies and gentlemen, I am tempted to go back over Mr Harbour’s remarks. While he has experienced redundancies and restructuring, I myself have been made redundant three times due to economic developments and restructuring in the Nord Pas-de-Calais, in France. The Socialist Group in the European Parliament is in favour of a policy enabling businesses to create jobs, to modernise and to promote economic development. Yet, when it talks about economic development, the PSE Group is also talking about social support, with a view to creating wealth, but to redistributing it too. Europe must demonstrate its European social model.
That is the reason why we have worked collectively and why more than 80% of us voted in favour of a report on restructuring and employment, in which we state that we certainly need to provide for a form of support, but that we also need to enlighten Europe about what we are and about what we do. We voted in favour, by a very large majority, in an effort to say that, if Europe provides economic aid and public money and if it becomes clear at any given time that a form of ‘subsidised tourism' exists, then that money must be reimbursed. General Motors, where last year more than 500 000 employees were affected by restructuring, is one such example that is of concern to us today. We are not complaining, but we do believe that everyone must be respected, and employees in particular.
Restructuring is necessary in order to keep our businesses economically competitive. It still has many consequences for all that. In the case of General Motors today, as in many cases of restructuring, Europeans are awaiting a strong response from the Union. Mr Barroso gave us this response by calling on the new Finnish Presidency to embody the Europe of results. Well, the Europe of results starts here, in this Chamber, with a strong signal sent out to the employees who are currently in difficulties. Support measures must of course be taken, concerning training and aid, but we must ask ourselves as from today how the public money that has been distributed will be paid back.
Mr President, Commissioner, plant closures like this one in Portugal are not isolated cases. In 2005, more than half a million jobs were lost in the European Union through restructuring measures.
Quoted companies, in whatever country they are based, are registering all-time record profits. Sales are going through the roof, and workforces are being drastically pruned. Over the last three years, the productivity of companies featuring in the German share index DAX has risen by an average of 6.5%. Surely that means they are competitive! When we discuss what to do, we must ask whether the basis on which we grant aid is the right one.
I shall make you a few proposals, most of which have not yet been given any consideration. Is it not safe to assume that aid is primarily awarded for innovative products and processes, for new research and development rather than for plant and equipment? I believe this categorisation can be used to restrict aid awards.
My second question is this: is it wise to limit the recovery to five years? The amortisation period for equipment is usually 10 to 15 years. Logically, companies should repay the money for as long as it takes to write off the capital expenditure.
Thirdly, when it comes to assessing whether or not support should be granted, should we not insist and verify that companies operating globally comply with the guidelines of the World Health Organization, the International Labour Organization and the applicable emission standards in all their locations? Any company that does not would simply be ineligible for aid.
Fourthly, is it wise to support companies which are not bound by a collective agreement and which trade unions are unable to influence? In such cases, European taxpayers are paying double. We fund the companies’ research and development and their expenditure on equipment, and afterwards they make employees redundant, and European taxpayers are supposed to foot the bill for unemployment benefit too. That is surely bad economics!
One final point: if we intend to pursue a genuine structural and regional policy, a far closer link must be forged between the company’s need for support and the beneficial regional impact of such support.
– General Motors is making thousands of European workers redundant. Last year 9 000 jobs were lost in Germany. This year 900 job losses have been announced in the United Kingdom, and more recently the closure of the Azambuja factory in Portugal, which has been in operation for decades and where 1 200 people work, was announced.
I should like to take this opportunity to greet the representatives from the Azambuja factory who are in the Chamber today and to express our solidarity. When we speak about thousands of redundancies, these are not just big numbers, not just statistics, not just percentages, they are human, family tragedies, and I am appalled that some Members of this House have shown a lack of awareness of this situation.
The closure of the Azambuja factory affects us all as it could be another stepping stone towards the dismantling of other General Motors factories in the EU and the subsequent relocation of those factories to the east – to Russia and to Asia. This is why this debate is worthwhile. It is a good thing that Mr Schulz took the initiative of scheduling the debate, to give us a chance to obtain some answers.
Firstly, what can be done to prevent the closure of the Azambuja factory? This debate should also help multinationals to realise that they cannot simply use and discard; they cannot receive incentives such as Community funding or tax breaks in one Member State and then head off to another in an attempt to obtain further support and more benefits. Closing down factories cannot be normal. It must be something avoidable and we, and the Commission, must of course do everything possible to ensure that this does not happen again and that the globalisation adjustment fund be implemented when things take a turn for the worse.
– Mr President, ladies and gentlemen, the questions posed in the Commissioner’s communication are very important. Faced with the changes that have taken place, and that are still taking place, within national and European industry, Europe has the problem of managing industrial restructuring processes, which have an extremely serious effect on workers and on the various regions.
Mr Harbour was wondering just now what the topic of the future might be. This is my answer: ‘The topic of the future is how to manage these processes’. There are many cases nowadays in relation to which problems are arising, problems that go by the name of relocation, non-compliance with trade union agreements, and job losses.
They range from the case of General Motors to that of so many small and medium-sized enterprises right up to what is taking place, for example, in the Eaton factory, in Piedmont, a business in which the restructuring process and the failure to comply with trade union agreements are seriously threatening jobs. In order to deal with this, we need to adopt a firm, Europe-wide stance, involving the effective management of these processes, and this will also increase the consistency of the Lisbon objectives themselves and the social dialogue itself, which is regarded as one of the pillars of this strategy.
I therefore call for a common position to be adopted in order to give strength and substance to the very action of the European institutions, beginning with Parliament, in this field.
I should like to highlight one final aspect: it now seems entirely clear that the issue of restructuring requires a review of the Community instruments available. Here is just one example – and I should like to hear the Commissioner’s opinion on the matter – if we really want to manage these processes, then we cannot avoid the need to strengthen and reform European works councils. We need to update the directive if we want to meet the new requirements in this regard.
I hope that Parliament as a whole and the Commission can adopt a common position on this.
– Mr President, ladies and gentlemen, the Azambuja situation is alarming. Thousands of workers, some of whom are here in the Chamber today, are under threat of redundancy. This applies to thousands of support businesses and workers’ families in Azambuja and neighbouring areas, as well as to the General Motors workers themselves.
I recently met with the Portuguese Workers' Commission, the Mayor and with my fellow MEP Mrs Madeira, but I should like to say at this point that the issue has a broader, European-level scope. We know that General Motors has had strategic difficulties and that it has called for Renault Nissan to step in and help with the management. This does not, however, exempt the company from their responsibilities.
The resolution that we have tabled confronts General Motors with its European responsibilities, and states very clearly what is happening in Azambuja. Mr President, ladies and gentlemen, strategic changes and business restructuring must take into account the fact that workers are human beings and not just factors of production. The EU needs to have a clear strategy, a more appropriate means of dealing with such problems if it wants to have a European social model that functions properly. The resolution that we tabled is a step in that direction.
– The situation to which previous speakers have alluded is very real for the workers of General Motors in Portugal. It is also, unfortunately a familiar story in recent times in the EU, as has been mentioned in this Chamber before.
Businesses receive Community and State aid and incentives to set up in a given region and country, and then relocate, flying in the face of the rules of conduct in place, without any compunction or respect for the hundreds or thousands of workers, and often whole families, who are laid off at the drop of a hat. The easy quest for maximum profits and the phenomenon of globalisation cannot justify the economic and social tragedy of the weakest links in the business chain.
Commissioner, the Globalisation Adjustment Fund, adopted at the December European Council, has neither the remit nor the capacity to prevent all of the situations that have arisen in Europe. This is an international fund geared towards a small number of redundancies and countries on account of the changes happening in world trade. More needs to be done. For this to happen, the EU must define clearly the plan of action that should be pursued by manufacturing companies in Europe and those businesses seeking to reach this market of 455 million consumers with their products. In order for us to be in a position to set an example to the world, we have to begin to demand compliance with the European social model and respect for human rights, and to do this differently.
Mr President, ladies and gentlemen, let me make two more brief remarks. With regard to the individual case that has featured so prominently in the contributions to this debate, namely Azambuja, the allegation that the company is making enormous profits on the backs of its workforce and the European taxpayer would be rather hard to substantiate, for the days when General Motors recorded profits are long past, both in Europe and in other parts of the world. If I remember rightly, the last annual loss amounted to ten billion dollars, which is not by any means chicken feed. This case therefore needs to be assessed rather differently from those that Mr Schulz, for example, had in mind when he referred to certain forms of modern capitalism which do indeed have socially damaging effects, as no reasonable person can deny.
Secondly, there is clearly agreement in this Parliament that structural change is inevitable, and there is also agreement here that it must not be meekly accepted like sunshine or rain but that something can be done when structural change occurs – and indeed something must be done, because people’s well-being is at stake. The vital thing that a modern economic policy can do now is to shape structural change in such a way that people are not left by the wayside as its victims. That is precisely the aim of our policy.
A number of very interesting proposals have been made here. I should like to focus on at least one of them and strongly emphasise that I, too, am firmly convinced that the reinforcement of employees’ rights in Europe would make it possible to shape structural change in a more beneficial manner.
In accordance with Rule 103(2) of the Rules of Procedure, I have received five motions for resolutions(1) at the end of the debate.
The debate is closed.
The vote will take place on Thursday at 12 noon.
The next item is the report (A6–0204/2006) by Mrs del Castillo Vera, on behalf of the Committee on Industry, Research and Energy, on Implementing the Community Lisbon Programme: More Research and Innovation – Investing for Growth and Employment: A Common Approach (2006/2005(INI)).
. – Mr President, ladies and gentlemen, Commissioner, the report to be debated next is very closely related to what has just been debated.
Until now we have been debating the consequences of essentially industrial restructuring for the European economies and, in particular, for workers. The report we are going to debate next relates to those measures, approaches or policies that may have a positive effect in terms of resolving the employment situations faced by workers belonging to industries that close or relocate.
The report that we are going to debate now relates to the factor that is fundamental to any possible solution to these situations and that has a decisive effect on the development of the European economies and hence the European societies' prospects for progress: it is simply the concept of innovation.
Innovation is the key word; innovation is the concept that could offer us a possible solution to the problems that were being discussed in the last debate and others or, alternatively, take us further away from that solution.
Within that context and within the broader perspective of revitalising the Lisbon Agenda, the Commission presented a report that was intended to integrate a whole series of decisions that had been taking place since 2000 and until recently, which relate to innovation and which propose a series of measures for improving innovation in the European economies.
I would like to comment on three essential aspects which are dealt with in my report. Firstly, education and training – and I would add mindset, since there is a huge problem here in terms of attitudes to dealing with innovation. Secondly, organisation, with a view to ensuring that innovation takes place more effectively. And thirdly, funding.
With regard to education and training, I believe that they are fundamental – as certain Members pointed out during the previous debate. Life-long training, flexible training, training that enables people to adapt to the new needs of the market, are absolutely crucial if we want a society in which there are genuine opportunities for everybody at all times of change.
Furthermore, I believe that there is a fundamental problem of attitude. A society that banishes the values of capacity for enterprise, of effort, of being self-demanding and, ultimately, of innovation which is linked to all of those factors will not be able to survive.
In this regard, ladies and gentlemen, I believe that we must be very aware of what we are facing. Others are behind us, others have been successful for a long time, but European society, or a large proportion of European society, licks its wounds constantly, it complains constantly, with the paradoxical result that those with the most wounds are the ones that end up in the worst situation.
It is therefore essential to promote a change of mindset, in order to restore those values that made European societies great societies that strove forward and that were in the vanguard of all of humanity's activities.
I genuinely believe that this is fundamental and, of all the aspects that we could discuss and which appear in this and in other reports, I would like to focus on this essential dimension: we in the European Parliament, in the Commission and the Council must reach a great agreement, a great pact, in order to ensure that the values of effort, of being self-demanding, of taking action, of enterprise, are instilled in Europeans from their birth and in their training. If not, we will be left behind. The clock is ticking here as well. If we do not move forward, European societies will be left behind, and we will be largely responsible for that.
Mr President, ladies and gentlemen, this debate runs on seamlessly from the debate that we have just had on the automobile industry as an example of restructuring.
We all agreed that structural change has been with us since a long way back and will continue to be with us for a long time. I also got the impression that most people here in this House were of the opinion that the right answer to structural change is innovation. Structural change takes place when a product or a process is no longer modern enough. The answer cannot be to take it lying down and to leave it up to others; instead we must face up to this competition through innovation.
The Commission would like to get to the point at which the capacity and readiness for innovation are understood as a leading political, social and economic principle of the European Union. This is not merely a technical exercise; innovation is in fact something that first has to be mentally understood, something that has to be willed. This also requires the readiness to accept change. We have put innovation at the centre of our strategy for growth and employment for good reason: because a non-protectionist economic order, one that is based on freedom, can only succeed by means of innovation.
It needs a society that supports and promotes innovation, and it needs a political framework that promotes innovation. That is precisely what we are doing, and on two levels. We are doing this on the level of the Member States, and it is very important that there is a wide-ranging emphasis on innovation policies and initiatives in the national reform programmes for the implementation of the Lisbon Strategy, and that the Commission accords the highest priority to innovation in its reassessment of the Lisbon Strategy this year.
On the level of the European Union we have recently set out a great number of initiatives, all of them aimed at promoting innovation: from the subsidy rules that as was specifically requested earlier in the debate are specifically directed towards innovation, through to the general financial tools for setting up new and innovative businesses, all the way to means to enhance the use of intellectual property and to develop capacities for research and development.
We are striving for an innovation policy that forms an integrated whole. I am glad to be able to tell you that, at the Commission’s meeting with the Finnish Presidency yesterday in order to prepare the programme for the Presidency in the second half of 2006, innovation was at the top of the agenda, and was treated as the most important theme. I am very confident that this Finnish Presidency is especially suited to advancing the theme of innovation, because Finland is a prime example of how an innovation policy that is willed, focused and intelligently carried out can achieve the extensive modernisation of a country, making it competitive on an international level.
I always think that we should learn from the good examples of others, and in this case we should do just that.
– Mr President, on behalf of the Committee on Employment and Social Affairs, I should like to start by congratulating the rapporteur and to thank her for including the position of our committee in her report almost as it stood.
The promotion of technological research and the acquisition of scientific knowledge are the major challenge facing Europe in the 21st century. Nonetheless, research, development and innovation are defined as complicated, demanding and costly procedures which require special political, economic and social management. Thus, in order to achieve this specific objective, we need, among other things, to implement pioneering decisions and design high-risk investment programmes.
However, what is mainly needed is the creative mobilisation of communities and the dynamic participation of the workers, both in the production and reproduction of scientific knowledge and in the new potential that it offers.
This finding could very soon be proven in the following four lines of action:
- by constantly upgrading the infrastructure of and action by educational institutes and research centres, given that the driving force behind development is the acquisition of knowledge by man;
- by disseminating scientific knowledge in the field of production, by redefining both the infrastructure and workers' skills and qualifications;
- by applying a policy to increase jobs and to redistribute income fairly, given that high productivity and poverty result in recession and unemployment;
- by fundamentally reducing working times, so that workers can regain their creative spirit and redress the balance lost between work and family life.
The technological revolution presents two diametrically opposed economic and social prospects: on the one hand, the creative challenge and, on the other hand, the threat of extended inequalities. Whether we will produce and use scientific knowledge in a way that highlights once again the Europe of development, knowledge, solidarity and equality will depend on our political choice.
. – Mr President, Commissioner, ladies and gentlemen, allow me to take my turn in congratulating the rapporteur, Mrs del Castillo Vera, on the work she has just done on this subject that is so important for the future of the Union, and, on behalf of the Committee on Culture and Education, I should like to draw your attention to three points.
The first point concerns research. I should like once again to point out that the Union has fallen behind in implementing the Lisbon Strategy in the area of education and training. I did, moreover, stress this point in my report entitled ‘Education as the cornerstone of the Lisbon process’, which was adopted last October. It has to be said that things are moving too slowly in this area, which, as the Commissioner was highlighting, ought to be a priority for the future of the European Union.
My second point concerns the role of universities in research and the brain drain. I believe that it is more important than ever to highlight the major role assigned to universities in terms of creating and disseminating knowledge. As such, we strongly recommend that more importance be attached to them by means of developing synergies between the higher education sector, research, lifelong learning and the production sector. There is an urgent need for the European Union to stem the brain drain effectively and to put in place all appropriate measures to attract excellence to EU soil.
Finally, the last point that I wanted to highlight concerns job creation. There is also an urgent need for the Member States to make better use of the European funds allocated to them. I wanted to draw your attention here to the Member States that have rightly made job creation a key feature of their projects by investing more than 35% of the ESF funds in modernising their education and training systems.
. Mr President, we are talking about growth and employment, namely the Lisbon Strategy. Research and innovation are an integral part of the success of the Lisbon Strategy, as is collaboration between science and industry, in other words a knowledge-based economy. Mrs del Castillo Vera’s report, on which I congratulate her, and the European Commission’s proposals accurately highlight what we lack in Europe.
First of all, we lack financial resources. In the 2007-2013 budget, paragraph 1a, competitiveness, was cut the most. It was cut almost by half. Let us reiterate: we cannot achieve success for Europe without investment in research and innovation. We need to increase funding for science and new technologies in all countries. This task is the first and foremost objective for the whole European Council and future presidencies. National budgets are just as important as European budgets. Secondly, we lack ways of expanding knowledge and sharing knowledge. It is vital to create a real partnership within and between Member States and to exploit the potential of the whole Union within the framework of large consortia. It is vital to create a European research and innovation area, as innovation is an important word here, and to make optimal use of resources. Only transparency and exchange of information can ensure synergy between different programmes at Union, national and regional levels. In order to achieve this, it is necessary to create a single information technology programme for the whole Union.
There is, however, another key to the success of the Lisbon Strategy, namely a real single market for goods, labour, services and capital. Without a single market it will be difficult for us to achieve success in research and innovation, science and new technologies. Only a real single market will give us better opportunities for growth and employment.
Mr President, Commissioner, ladies and gentlemen, research and development are of crucial importance to increasing Europe’s growth potential and to creating new jobs. The EU cannot become competitive by reducing wages but must instead pin its hopes on developing new technology and human capital. In spite of the Lisbon Strategy’s objective of turning Europe into the most dynamic, knowledge-based region in the world, Europe constantly limps behind the United States and Japan when it comes to research and innovation. I think that, in this report, we have put our finger very precisely on those areas in which Europe fails to live up to its own objectives. Europe does not create enough knowledge and neither shares it effectively nor funds it sufficiently.
Research is important, but we must also bear in mind that most European companies are not high-tech gazelle companies. Instead, they are small, traditional businesses. Those businesses too must also be innovative and become better at exploiting new market opportunities for new products and at devising new business processes that make better use of employees’ potential. The report succeeds in offering a broad perspective on the development of knowledge. I am particularly pleased about the integrated access to labour market and education policy, since it is only by combining businesses’ conditions for innovation with social, labour market and education policy that we can create space for employees’ creative potential. A highly qualified workforce adapts better to businesses’ quickly changing needs, and education also helps to spread knowledge. Europe has a need for more and better investment in education.
I should also like to emphasise that I consider equality to be a crucial dimension of the EU’s Lisbon Strategy. We cannot afford to ignore the equality perspective if we are to achieve our objectives for the competitiveness of the EU. It is estimated that the EU must attract and train between 600 000 and 700 000 new researchers in order to fulfil our research needs, and this figure does not take account of many older people’s withdrawal from the labour market. We simply cannot afford to ignore the research potential to be found in the female half of the population.
Last of all, I should like to point out that, in our innovation strategy, we should, in my view, incorporate sustainability in relation to both the environment and social inclusion. Sustainability should be the basic principle, enabling us to ensure that the EU moves forward and thinks both in the long-term and globally. In this area, Europe clearly has a head start, which can in itself help ensure that we achieve the goals we set in the Lisbon Strategy.
– Mr President, Commissioner Verheugen, you have spoken on the theme of innovation. At a time like this, when the Football World Cup is on, the image that comes to mind in connection with this topic is that of the Japanese: they played wonderfully up to the penalty area, but then they did not score a goal. Then there was the match between Brazil and Ghana, where the Ghanaians gave perhaps the best showing of any African team, but did not score any goals. It is much the same with we Europeans when it comes to innovation: we are brilliant at inventing things, and we are brilliant when it comes to reaching the penalty area, but we cannot convert this into goals.
I am therefore grateful to you, Commissioner, and to the rapporteur as well, for this report and for your statements. I would also like to give my compliments to the rapporteur, who had to deal with shifting majorities in the committee, which led to there being light and dark aspects to this report. I will start with the darker aspects.
Let us take for example the problem posed by patent law. The law clearly demands that the Member States end the dispute about languages so that we can have a European patent. This formulation is too weak: since then it has become a question of much more than languages. What is needed is to find a skilful, interesting and intelligent combination between the London Agreement and the patent litigation system, in other words a litigation system where we very clearly have to create a court that would be responsible for dealing with patent law.
Another important point is the reporting responsibilities that we demand for SMEs. We are asking the Commission to define a responsibility to report on how innovation potential is being measured. In doing so, however, we are quite clearly creating more bureaucracy. If we ask the Commission to demand these reports then it will do so from small and medium-sized enterprises, and they will thus be additionally burdened with bureaucracy. That is the wrong way to go about things.
The correct way to proceed, however, would be to adopt those points that will find a broad majority in this House: for example, if we were to promote business enterprises in Europe in such a way that failure in business were to become a genuine possibility, one that we could recognise and accept - as we can see in Anglo-Saxon countries. We should introduce measures to prevent the best researchers and innovators from leaving Europe, and we must create infrastructures so that European researchers can once again be at home in Europe, since there are indeed many researchers in the world who would gladly move back to Europe. We could also arrange additional subsidies for especially creative small and medium-sized enterprises.
Together with the Commission, this House has adopted the Competitiveness and Innovation Framework Programme, the CIP and I am grateful to everybody that this succeeded in first reading in which we make pre-seed money, that is, risk capital available for these particular initial stages.
Of course, there are standards too. I am glad that we have turned to the issue of standards, since through standards and better standardisation mechanisms we could reproduce the success story that we saw in the case of GSM – Commissioner Bangemann was the one who initiated this.
Lisbon is not dead, but I would prefer Liverpool, since the Liverpool Process would mean that we could be three-nil behind at half-time in the Champions League Final and yet still win. That is precisely where we now stand.
. – Mr President, to continue with the football metaphor, we have seen teams like Brazil, which has fielded great players – superb players – but which has not played as a team.
When it comes to innovation, the large and the small must play together. The team is Europe, and we all need to combine our efforts in order to succeed.
I would like to congratulate Mrs del Castillo Vera on her excellent report and thank her for her open and inclusive attitude to drawing up this proposal.
I would also like to emphasise three points. Firstly, when it comes to innovation, small is beautiful. If we want to create stable employment, if we want to instil a new culture that favours innovation, then it has to be instilled in the thousands and thousands of SMEs throughout Europe. The report therefore recommends that particular attention be paid to this point, in order to ensure the participation of small and medium-sized businesses and in order to achieve the necessary change in the field of innovation.
Secondly, I would like to point out that innovating also means opening up. It means promoting the flow of information, it means that we need an innovative strategy, in which there is a balance between the protection of industrial property and the free dissemination of technical knowledge and free and unhindered competition. In that way we will be able to promote solidarity, knowledge and greater social cohesion.
Finally, I wish to say that innovation is green. Innovation means new methods for strengthening energy efficiency, ecotechnologies and clean production, in order to achieve a more competitive economy that creates more environmental and social well-being.
Mr President, Commissioner, I shall not continue the themed link with football. I do, however, wish to express my view that the Lisbon Strategy has failed in respect of growth and employment. Politicians often put blame on globalisation as if it were an anonymous phenomenon that cannot be influenced. It is not. At heart, it is political decisions that govern the impact of globalisation. As regards research and development, they are an investment in the future.
This report, however, refers to area after area in which the EU has thus far failed in research and development. The report highlights factors of significance in changing this situation. I would like to point out that the basis for all successful research and development is a large degree of freedom within research, with as little regulation and control as possible. This means freedom for individual researchers, but also freedom for state and regional aid for research and development. That is often where the knowledge is. For this reason the comprehensive regulation proposed gives rise to a certain amount of concern. What research needs is not more regulations but more freedom and resources.
Like all other policies, the policy on research and development is not gender-neutral. Female researchers have great difficulties in terms both of the recruitment of new researchers and of access to research capital. This uneven distribution obviously has serious consequences for research and development. If the Lisbon Programme’s research and development programme is to be a success we must exploit the skills of female researchers. I support the idea put forward in the report that future research must prioritise the environment and sustainable development. This, together with the exploitation of female skills in research, could mean the difference between success and failure.
– Mr President, Commissioner, in an age of innovation continual further development and research are necessary, since trusted technologies become out of date all too quickly. We cannot remain static; instead, we need continual advances. That is a truism, and one with which we are all familiar.
It is known that for many years our work in research and development lagged far behind that of the frontrunners, USA and Japan. Even if this is, in the meantime, slowly beginning to change, there still remains a lot to do. We have to create better conditions for innovation. To this end we require an up-and-coming generation of researchers capable of competing on an international level. The low proportion of graduates in technical and scientific disciplines, combined with the brain drain towards competing economic systems that offer the temptation of self-led research should give us cause for concern, as should the problems that our universities have in retaining qualified lecturing staff.
We will also, finally, have to stand by our small and medium-sized enterprises, with which the greatest potential for innovation and job creation ultimately lies. If we fail to do this, these small and medium-sized enterprises will reduce their research and development activities, because they will be unable to take advantage of our complicated EU investment programmes.
– Mr President, I welcome the Commission's new approach in examining European research in conjunction with what is happening in innovation. Allow me to congratulate Mrs del Castillo before commenting on two points which, in my opinion, could strengthen the momentum of innovation in Europe.
Point one: small- and medium-sized companies need to be networked with large companies and industry. Why? Because small companies are especially innovative, often more innovative that big companies. However, they are usually short of stable and suitable financing, while industry and big business have the capital, but are not always open to investing time and human resources in experimentation. Consequently, such joint ventures could have huge advantages both for small and large companies.
Point two: greater emphasis is needed on public procurement contracts. Why? Because public procurement contracts can, I believe, increase demand and function as a remedy to market vacuums and failures. Because, among other things, I consider that we need to seriously examine the promotion of open European competitions in line with the corresponding American model. Consequently, the Member States and the Commission must sound out the opportunities that exist.
Finally, Commissioner, I should like to take the opportunity of this report to ask you: what European structures are presently supporting innovation in the European Union? Is there or is there not a need for more initiatives?
Mr President, Commissioner, thank you for an excellent report. Despite all the fine speeches, we still do not invest enough in European research and development. The most recent data show that we still lag behind both the United States and Japan, and as for the new competitors, they are catching up with us, as was mentioned a moment ago.
Top-level research will not be transformed into innovation and employment with money alone, however; we need to create an innovative climate, which the Commissioner also spoke about. That will be the main feature of a modern industrial society. It will not come about by kicking a ball around, and it will not matter who runs the fastest, but rather who thinks the fastest. It is a matter of our attitude and willingness to embrace a coherent strategy in order to achieve results. When there is no innovative climate, money or strategy, you do not need anything else for failure. Public administration, universities and business should pool their strengths and specialise. Actually, the problem is that the differences between the Member States are enormous, and the speed at which things travel varies greatly.
The creation of a single market in researchers would be a goal worth supporting. The best researchers need to be where they can do the best research and innovation work. Several special Union programmes, such as Descartes or Aristoteles, have increased the mobility of researchers, but there remain barriers, which actually drive researchers overseas. European research policy must cover investment in the working conditions of researchers. This way we will establish innovation-based competitiveness. By its own example, Finland has shown that it is possible to build competitiveness founded on research and innovation based on a welfare society.
I would like to thank Mrs Pilar del Castillo Vera for the initiative shown in raising matters which are so important for Europe.
I would like to stress that information is a fundamental factor which Europe can exploit to increase its international competitive advantage. Providing resources and ensuring a competitive environment is the best way for the EU to help improve scientific research potential in Europe because it is not only ineffective for Member States to implement such programmes on their own, but it is often too expensive.
The EU should more effectively combat the brain drain by offering its best USA-bound scientists better scientific research conditions and funding.
I agree that the universities play a vital role in establishing and spreading information, and so, cooperation between higher education, research and the manufacturing sector should be consolidated.
In order to increase investment in scientific research, improve European competitiveness and create more jobs, we need increased and more effective contributions to information and innovation. Although, generally speaking, each state is responsible for encouraging increased and improved investments, in striving for a common market, the EU should contribute to these efforts with funds from its own budget, and thus, stimulate the more rapid development of scientific research and innovations.
Mr President, I should like to congratulate our rapporteur, who has addressed the key points and who spoke, in her speech, of an improved climate. I believe that the climate of creativity goes even beyond the climate of innovation.
Mr Verheugen has banked on the inventiveness of the Finnish Presidency, and rightly so: there are grounds for examining the Finnish education system, and, in doing so, one would see that this country has dared to go beyond ‘employability', that monstrous term that European bureaucrats have coined in order to promote entrepreneurship, and this from as early an age as possible.
Next, Commissioner, I believe that the Lisbon Strategy is a fine example of the European Council's way of behaving like the Sandman. In 2000, the Council launched a prestigious idea, and, five years later, it has to be said that nothing has come of it and that the budgets have not taken account of the will of the Heads of State or Government to increase the research appropriations.
So, above all, let us do our work. I am grateful to the rapporteur for having mentioned the European Council’s annual report calling for monitoring of these appropriations, which we are promised year after year but which do not materialise: it is time that the national budgets were adapted so that we might finally succeed in creating synergies in research. I should like to launch a new appeal in this connection. It has come to my attention that the new European Research Council, which is due to be created by the Seventh Framework Programme, was going to give rise to a huge amount of bureaucracy.
Mr President, Commissioner, I believe, if such is the case, that that would be going beyond what both the Council and Parliament wanted.
Mr President, I would like to begin by congratulating the Commission on the timeliness of a document that provides for practical and important actions aimed at creating a scientific and technological policy that is effective in terms of achieving the Lisbon objectives. I would also like to congratulate the rapporteur on her report, which provides a very realistic diagnosis of the obstacles that the European Union needs to overcome in order for those actions to achieve the desired results.
I shall refer to three issues. Firstly, the need to create a single market that is attractive to researchers. It is clear that, in order to achieve the objectives it has set, the European Union needs more properly trained researchers and it needs to be able to use its human resources by promoting cross-border cooperation.
To this end, we must combat the brain drain effectively, we must provide incentives for the best foreign researchers to come to work in Europe, we must promote scientific education amongst young people, improve the working conditions of research staff, remove obstacles to mobility and promote the conditions necessary for women to be able to take part in the scientific and technological field under equal conditions with men. The football metaphor is of no use to us here, ladies and gentlemen: in order to make progress intelligently, the team needs to be mixed.
Secondly, I would like to refer to the need to support the research capacities of SMEs. In this regard, I would like to stress the importance of the instruments proposed in the CIS and in the Seventh Framework Programme to improve SMEs’ access to funding, lack of which is their main obstacle when trying to improve their innovating capacity.
I would finally like to stress the proposal to strengthen the Structural Funds intended for research and innovation. The Structural Funds have been reinforcing R+D structures on the basis of a territorial distribution of resources by means of convergence criteria. It is therefore important to promote coordination between the different Community R+D programmes with the fundamental instrument of regional development policy: the Structural Funds.
Mr President, those are the three points I wished to stress of a document that may be very useful in our future work.
To begin with, allow me to express my thanks to the rapporteur, Mrs del Castillo, for her report capturing the entire scope of the issue of development in the area of research and innovation and suggesting quite a few ideas for how to improve the current situation.
In my contribution I would like to emphasise the very important role of the implementation structures that may significantly influence the future success of European support programmes in the areas of research, development and innovation, including the Seventh Framework Programme and the Programme for Competitiveness and Innovation. The extent to which these programmes, in which we put such great stock, prove to be successful will depend on how well they are attuned to the needs of the target groups, particularly small and middle-sized businesses, universities, research centres and institutions.
If my information is correct, the European Commission, namely the DG for Enterprise, is working on a new, more effective model of business support networks – Euro Info Centres and Innovation Relay Centres – with the aim of reducing administrative burdens. It is envisaged that these networks will be restructured through the development of consortiums at the NUTS I or NUTS II level. I regard the steps that the Commission has taken to boost efficiency and dismantle bureaucracy as being quite correct.
On the other hand, I would like to urge you, Commissioner, in implementing these steps, to take into account the need for close interaction between entrepreneurs, research centres and universities, on the one hand, and intermediary institutions on the other. A regional level NUTS II for establishing consortiums is the minimum level required in order to provide sufficient geographical coverage for the comprehensive range of services essential to the job of successfully implementing European policy in this area. A decision favouring NUTS I, in other words the central level, might decrease the administrative burden on the European Commission but would definitely not contribute to reducing red tape at the national level; on the contrary, it would diminish the chances of the target recipients gaining flexible access to support programmes, particularly in outlying regions.
An equally important requirement for the envisaged consortiums should be to ensure the comprehensive range and high quality of support services. The establishment of consortiums through a shared network of Euro Info Centres and Innovation Relay Centres will encourage comprehensive and flexible service provision, while fulfilling the original aims of these Centres and generating much needed synergism.
Mr President, ladies and gentlemen, I should like to begin by congratulating the rapporteur, Mrs del Castillo Vera, on her report. I should like to broach two subjects: the issue of building the European research area and the issue of small and medium-sized enterprises.
Building the European research area means building the single market for that most precious of commodities: knowledge. For that reason, we must apply the same determination to the construction of this market that Europe, as a whole, applied to the completion of the monetary Union and of the single market for other goods.
We will be launching the seventh framework programme in a few months’ time, and the Union still presents a very, indeed overly, varied landscape of national and regional systems for research and innovation and, consequently, we are not working together as a team. This is to the detriment of systematic cooperation and efficiency. If we want to fulfil the Lisbon Strategy, then all of the actors involved, in the public and private sectors, at regional, national and Community levels, will each have to make a contribution through complementary and synergistic measures, and develop systems that are not merely political but consistent and mutually compatible.
As regards small and medium-sized enterprises, many sources attribute the fall in productivity, and therefore in the productivity of the Italian economy, to the fact that there is little innovation in Italy. This is because, in many Italian companies, there is a perception that new technologies are basically pointless or superfluous. This negative attitude is linked to the small scale of our businesses, which have an average of four employees, but, although the phenomenon is particularly serious in my country, it also concerns most of Europe. In this connection, I propose that, over and above the various support measures for small and medium-sized enterprises provided for by Mrs del Castillo Vera's report – which I fully support – we launch training initiatives aimed specifically at small entrepreneurs, to make it clear to them that innovation has become necessary for survival.
Finally, I call on the Member States and the regions, while acknowledging research and innovation as a top priority, not to lose too much time in transposing the legislation and in starting to implement the various programmes and actions, because time is precious when it comes to innovation.
We, Hungarians, are proud of the fact that during the last century we gave the world about a dozen Nobel prize winners. However, we do not remember nearly as often that these outstanding intellects, almost without exception, gained this recognition far from their homeland. Most of these scientists received this honour while carrying out research in the United States.
After some time, a team of Hungarian scientists at the famous Los Alamos research centre in the United States were referred to as Martians. In fact, everyone in America jokingly referred to them as Martians later, because their superior intelligence made it seem as if they had come from another planet. However, they were not from another universe, just from a different continent, Europe. It was the better research conditions and greater recognition which made them take the knowledge they had acquired in their homeland to the United States.
This is a 20th century story, but we should not think that the 'brain drain' has stopped. Europe still produces the most outstanding intellectual giants. However, if we look at a summary of the statistics on research and development, the alarming conclusion we come to is that we are still at a serious disadvantage in this area, compared with the United States and Japan.
The report tabled before us correctly states that this lagging behind is due, on the one hand, to the fact that Europe is not producing a sufficient amount of research results which can subsequently applied in the business sector. The gap between theoretical knowledge and its practical application is seriously holding back Europe's competitiveness. The other reason for lagging behind is still the lack of resources. Achieving the target of allocating 3% of the EU's GDP to research by 2010 already seems like an illusion.
It is clear then what needs to be done: allocate more resources, strengthen applied research and give more recognition to researchers as a profession, because without such action, the implementation of the Lisbon Strategy will remain beyond our reach.
Mr President, it is a European paradox that while we have a high level of basic research, we have a relatively low level of innovation. In Poland, this has been influenced by the fact that many branches of industry have been taken over by foreign companies which have their research institutes, design offices and laboratories in their own countries.
In fact, our industrial research base has been shut down in recent years. Research results have not been effectively translated into streamlined production methods and services or innovation. This is partly due to multinational corporations choosing to compete in the field of research and innovation. Inventors of new ideas and patents have also had difficulties in gaining measurable profits. Other problems have included the blocking of possible competitors from the European Union by international corporations such as Microsoft with the aid of patents, limited budgetary resources and the restricted financial resources for military research.
That is why we should, first of all, simplify the mechanisms allowing inventors to gain personal profits not only from patentable inventions but also from other inventions. Secondly, we should limit the monopolies of international companies which use their patents to block European competitors. If a patent granted in the Union blocks the growth of innovation in a given field through deliberate non-application for a given period of time, I would suggest that the idea behind the invention should be made available, free of charge, to other users. Thirdly, any large company should have to use their profits to create a technical progress fund for streamlining and innovation. It is a solution that has already been implemented in Poland once before. Small and medium-sized enterprises, however, could focus their resources with the aid of organisations such as chambers of commerce.
Commissioner, ladies and gentlemen, innovation, research and growth constitute the biggest challenge for the European Union as a whole. I therefore appreciate the optimism and efforts of the rapporteur, who has tried to identify new ways of meeting Lisbon Strategy goals in this report on her own initiative. For Europe to be able to compete with the United States and Japan, countries taking the lead in the application information and communications technology, we need to boost the appeal of careers in research by offering incentives, an attractive environment and remuneration schemes that will motivate students to undertake research while studying at university. Member States are expected to play a special role in promoting investment in research and innovation, while facilitating and broadening public and private sector partnerships, particularly those with universities.
Key to Europe’s success are the vital small and medium-sized enterprises, which account for 65% of European GDP. These businesses in particular need support in the area of innovation and research, as they underpin the growth of services and markets based on new technologies. A basic precondition for establishing the framework for a conducive business environment is the availability of sufficient funding from the EU budget. For example, supporting the use of venture capital creates possibilities for accumulating financial resources for the development of creative ideas, ensuring the competitiveness of businesses at the start of their operations. We must remember to nurture entrepreneurial spirit from early on, as it serves innovation and encourages demand from the public for innovative goods and services. It is essential to make information on research and innovation available to the business community at large, and we must therefore build and support information centres at the regional level as well. These centres may then contribute to enhancing nationwide and cross-border cooperation. Allow me to make one final point: the year 2010 is rapidly drawing closer and it is becoming obvious that the European Union must transform the Lisbon Strategy objectives into action and must do so as soon as possible.
– It is evident, Madam President, that the United States of America and Japan have overtaken Europe in three vital fields. These are growth, research and production.
We know that Europe is capable of developing a lot more than it is developing at the moment. We also know that the unemployment lines are too long. And we have adopted an attitude where we stretch out our fingers and point them towards recently industrialised countries. Today we talk of China, tomorrow India, and the day after tomorrow Brazil. However, this is not the truth; the truth is that Europe has not taken the initiative into its hands, nor has it understood the importance of renovation, research, technology and informatics.
In fact, we imposed upon ourselves a target of 3% of GDP. We are now saying that this is a difficult target to reach, and the countries – I shall conclude here – the countries which benefit from structural funds should dedicate part of this sum towards the achievement of this goal.
Madam President, the rapporteur very aptly described the most important premise of the Communication. She sees in it a new stimulus for the principle behind the Lisbon Agenda, which many Europeans still view as the European Union’s ‘trademark’. The Communication simply recommends that the European Union should continue to favour research and innovation as vital stimuli for change in contemporary society, something it has declared to be a priority for many years, and that it should above all view economic development as a decisive instrument for stimulating the job market.
The ten new Member States staunchly support the creation of increasingly more attractive operating conditions for modern research centres in Europe. There are clearly certain concerns, justified by the fact that there are still visible legal and administrative barriers for scientists from Central and Eastern Europe wanting to participate in this research. The fact that the Committee on Industry, Research and Energy has accepted the amendments tabled to the report is therefore all the more welcome. These amendments were tabled with the scientists from that region in mind, especially those at the start of their careers.
It should also be emphasised that the committee has shown significant interest in the problems faced by small and medium-sized enterprises. In the rapporteur’s report, we even find a proposal to take particular account of the specific situation of micro enterprises and small enterprises. The scientific world views this as an appropriate framework for putting pressure on the European Commission to create an information database which will provide a record of the current state of scientific research. It will also be a kind of guarantee, bearing in mind the increasing expectations of the scientific world, that intellectual property rights will be protected.
This kind of new economic policy should create new opportunities for flexible choice of economic instruments that ensure, in accordance with the message emerging from our debate, continued growth in employment.
Madam President, six years after the start of the ten-year Lisbon Strategy, it is still difficult to call the European Union the most dynamic economy in the world. Catching up with the United States or Japan still remains an ambition, a dream. It is hardly surprising that actions do not follow words. The European Union has earmarked only 1.93% of its GDP for scientific research and development, whereas the USA has allotted 2.59% and Japan 3.15% of GDP to this field.
Low investment in research and development, as well as a lack of sufficient support for innovation, will not increase the potential for growth and employment in the European Union. That is why it is extremely important to guarantee the appropriate budgetary resources for aid instruments to small and medium-sized enterprises, such as the Competitiveness and Innovation Programme or the JEREMIE initiative.
As well as fostering entrepreneurship and stimulating innovation, we must also continually invest in scientific development. Scientists should be given appropriate career opportunities and financial conditions to conduct their research. Otherwise, institutions in the United States or Japan will continue to succeed in tempting away brilliantly qualified European experts with better offers, and it will be these countries for which they win future Nobel prizes.
– Madam President, the use of technologies and innovation in economics, business and commerce unquestionably makes a decisive contribution to soaring increases in the productivity of labour and to the creation of new, quality jobs. The rapporteur, whom I honestly congratulate on the composite presentation of her report, therefore justifiably points out that, despite the fact that the European institutions recognise the vital importance of promoting research and innovation, the European Union as a whole is still failing to make adequate use of its potential, either in terms of human resources or in terms of funding capacity.
National reform programmes do of course all recognise as a challenge policies on research, innovation and their applications. For financing, it is not as important, in my opinion, to achieve a maximum target in terms of percentages as it is to reform public research systems, in tandem with the restructuring and the promotion of the efficacy of university scientific institutions and research programmes and, in general, with the spreading of interest in knowledge and research to renewed education systems and to effective lifelong learning programmes.
Facilitating joint ventures between the public and private sectors and cross-border cooperation are equally important investments for more research and the successful dissemination of innovation. Alongside state financing, the proper management of Community financial resources and financing mechanisms by the Commission and access to loans from the European Investment Bank is expected to safeguard an increase in research activities, especially by small and medium-sized companies.
Within the framework of regional convergence in technological pioneering and development and the completion of the single job market, I consider that it would be a good idea to promote the participation of small and medium-sized companies in European technology platforms. However, the maximisation of returns is achieved with the promotion of human resources, with excellence and with creative cooperation between higher education and lifelong learning agencies and the business and manufacturing sectors. Thus Europe will become a global competitor in research, just as it has in football.
Madam President, the discussion which ended a few minutes ago dealt with very similar issues. All the speakers described the situation very well. In order to develop, one must invest. That includes investment in scientific research and innovation. Parliament’s motion for a resolution features this truism, as well as a detailed analysis of the situation and the direction that future actions should take. However, the statements that Europe does not seek to acquire new knowledge, that it cannot share knowledge and that it does not support knowledge financially all have a very ominous ring to them.
This must change! We must begin to invest more in basic research, and we have to expand the scope of public funding for research and development. Otherwise, we may be shooting ourselves in the foot. Unless we take the necessary steps, we will move from being a modern and dynamic Europe, which is regarded as attractive by many citizens of other countries, to being a technical, technological and economic backwater which Europeans will not want to live or work in, let alone like.
First of all I should like to thank the rapporteur for proving that we can turn ‘globalisation’ to our advantage by responding appropriately to contemporary social processes, despite the fact that this word resonates across Europe as a threat.
In particular, she has brought our attention to three areas of weakness: the generation of new knowledge, cooperation in generating and using new knowledge, and funding. I should also like to draw attention to three areas that will, in my opinion, be crucial to the successful implementation of the Lisbon Programme: first of all, research; secondly synergising national and European policies and, finally, the European Technology Institute.
Firstly, the Commission has, in cooperation with the European Parliament and the Council, submitted a suitable proposal for the 7th Framework Programme for Research. We must bring negotiations on this research programme to a close as soon as possible so that we can start implementing it in time. Financial resources for this programme were pruned considerably during the financial perspective negotiations, which is why the research budget must be implemented in its entirety. There is no justifiable reason for any further reductions in these resources.
Secondly, EU–level measures can encourage individual Member States to take their own measures. We will only achieve satisfactory results if we combine EU–level action with that made by individual Member States. I therefore urge the Commission to follow carefully the action taken by individual states and give public prominence to examples of successful states or successful practice.
Thirdly, it is also important to synergise areas of education, research and development, on the one hand, and economy on the other. It is important that the Commission acts to promote such cooperation – I am referring here to the European Technology Institute. In order that this proposal should not remain merely a political project, we must be acutely aware of the views of all interested parties. We have to foster genuine growth within the European Research Area and prevent finances from being cut further and used for the expansion of bureaucracy. Thank you!
The debate is closed.
The vote will take place tomorrow at 12.30 a.m.
This own-initiative report on the implementation of the Lisbon programme comes at the most appropriate moment now that we are on the eve of finalizing the negotiations on the new Cohesion Policy legislative package. The revival of the Lisbon strategy's growth and employment objectives is an important aspect of this renewed legislative framework as too much delay has already been taken on the aim of making Europe the most dynamic and competitive knowledge based economy. In this respect, I can only support the report of Mrs. del Castillo Vera and its emphasis on improving the European research and innovation environment. More specifically, I would like to welcome the focus on the potential of small and medium size innovative enterprises for achieving Lisbon agenda's objectives as well as the demand to foster public and private funding to optimise Community's financial support. Finally, I it is worth underlining, according to Mrs. del Castillo Vera own-initiative report, that there is indeed an urgent need to better harmonise the coordination and the cooperation between the different national strategies if we really want to raise Europe's growth and employment potential.
The next item is the report (A6-0206/2006) by Mr Calabuig Rull on behalf of the Committee on Industry, Research and Energy on a policy framework to strengthen EU manufacturing towards a more integrated approach for industrial policy (2006/2003(INI)).
. Madam President, before I begin my speech, please allow me to make a brief reference to the serious accident that took place yesterday in Valencia and that cost the lives of 41 people.
As some Members know, I was born in and I live in the city of Valencia and I would therefore like to begin by expressing my sincere condolences and solidarity to all of the families of the victims of this tragic accident and wishing all of the injured a speedy recovery.
The fact is that a drama on this scale is incomprehensible in the present day, and I hope that the specific causes of this accident will be fully clarified so that no other family ever has to experience such a tragedy.
With regard to the report that we are debating today, I would like to begin by congratulating the Commission, in particular Commissioner Verheugen and his team, on the Communication that they have presented on the future of the manufacturing industry.
In view of the challenges we are facing, we cannot remain passive or take a defensive position, but we must also recognise that the invisible hand of the market is not going to provide a sufficient response. An initiative that puts industrial policy back on the table and promotes the conditions necessary to safeguard the European Union's manufacturing industry’s future is therefore an appropriate one.
Europe's aspiration must be to remain a great industrial power and it must not be content simply with developing the services sector, whose future is often intimately linked to the existence of a solid industrial base. The Member States and the regions must not therefore wait until times are critical, with the irreversible consequences for industry that that entails, before taking action.
We are not talking today about a policy of subsidies for great industrial dinosaurs; that model represented a bottomless pit for public resources and hindered the creation of new opportunities for creating stable jobs with futures.
The European manufacturing industry is facing several important challenges all at the same time, such as enlargement, globalisation and relocations. There is no question, however, that the Union’s greatest challenges are coming from the outside, in particular those resulting from globalisation and specifically the competition from the emerging Asian countries. These challenges mean that we must change mindsets and take advantage of new opportunities.
The present industrial structure of the European Union’s economy as a whole does not put us in the best position to confront the current process of globalisation. The European Union’s trade is still concentrated in medium and high technology and low or intermediate personal qualifications, which exposes the European Union to competition from producers from emerging economies.
Our competitive advantage must come from knowledge and quality, and not low prices. However, that often means sectoral adjustments with social consequences. Although responsibility ultimately lies with the private sector, these consequences must be dealt with through specific resources, such as the European Globalisation Adjustment Fund.
This Communication recognises that the use of the different industrial policy instruments needs to be adapted to the context and the specific characteristics of each individual sector.
The Commission also proposes seven new extremely important cross-sectoral policy initiatives: increasing the protection of intellectual property rights and combating counterfeiting, the creation of a high-level group on competitiveness, energy and the environment and support for access to new markets for our products in a fair and reciprocal fashion.
This new policy must be complementary to the work done in the Member States and, in this regard, we have advised that it will be necessary to do more work on the problems faced by the new Members.
This new approach must seek consensus, involving key agents, social interlocutors and Member States in the process of political decision-making at an early stage. The new industrial policy must promote investment in people’s qualifications and equipment so that people can adapt to change and take advantage of the new opportunities that it offers. Training and flexibility are precisely the Union’s most important resource and competition parameter.
We are talking about competition based on R+D, on innovation, quality and design, on infrastructures, on new ways of organising production and on investment in pioneering sectors. These measures are urgent, since European industry’s competitors are moving quickly in that direction.
I would like to end by stressing the need to increase the transfer of knowledge and the application of the results of research to new products and processes. Technological platforms are of particular importance for this objective, which are a model that has led to successes but that must find mechanisms to give SMEs access to the results of the technological platforms and to apply the latter’s innovations.
Madam President, ladies and gentlemen, I am extremely grateful to the rapporteur, Mr Calabuig Rull, for his report, which accurately reflects the intentions of the Commission and also gives a fair and appropriate assessment of them.
We are, then, united in our opinion that Europe must and will remain a strong location for industry. Industry still remains a decisive economic factor for Europe, although it is no longer the only one. Manufacturing industries directly employ 34 million people in Europe and produce three-quarters of all the goods exported by the European Union; more than 80% of all expenditure on research and development by the private sector in the EU comes from industry, and of course a large proportion of all services depends upon it being strong and competitive.
Indeed, we in Europe have no reason to feel ashamed. The competitiveness of European industry is outstanding in many areas, and it is not as if we had fallen behind in this sector. There are some areas in which competition has become harder and where we are having difficulties, but in an astonishing number of areas Europe is a world leader and also a leader in terms of technology.
When we tabled our proposal on industrial policy for the 21st century, we agreed that we must not fall back into times of state control, bureaucracy and interventionism, but that we need to enhance the conditions for industrial activity in Europe to such an extent that Europe remains, or becomes, an attractive location for industry. This implies a definite renunciation of protectionism and state intervention, but also a firm offer of help in promoting and developing more competitiveness.
The different horizontal and sectoral initiatives that the rapporteur has already mentioned bring us closer to this objective. I would in particular like to point out that some of the horizontal initiatives that the Commission proposed last year have in the meantime become very important topics, for example, increasing capacity for innovation, defending intellectual property rights or also access to third markets a major topic that is currently being discussed in the Doha round.
I would in particular like to draw your attention to the importance of better lawmaking for modern industrial policy. If any sector of the European economy complains about too much bureaucracy and too many long-winded regulations, then it is this one. As you know, we have taken up this cause with great care. I should also like to reiterate that the purpose of the current review of Community law is not to reduce any standards, for example, less environmental protection or less consumer protection; instead, it is intended to make the rules as effective and as modern as possible, in order to reinforce the competitiveness of our businesses.
I fully share the rapporteur’s opinion on the problem of qualifications, and I am very grateful that he has highlighted this so clearly. For the future of the manufacturing industry in Europe it will be more and more important to have sufficiently qualified workers at our disposal. In some Member States we already have a qualification problem, and part of the unemployment in Europe is due to the fact that certain qualifications are not available where they are actually needed. On this issue, too, further coordinated activities will most certainly be necessary on the part of the European Union and the Member States as well.
. – Commissioner, I hope this debate will make the Commission pay greater attention to the importance of the various industrial sectors in the EU, and to its vital contribution to the creation of wealth and jobs. Consequently, investment must be made in strengthening existing companies. Importance must be attached to the most vulnerable industrial sectors and to the consequences of the liberalisation of world trade, which are already being felt.
There can be no continuation of a policy of negotiations within the World Trade Organisation that overlooks the various industrial sectors, jobs with rights, regional development and economic and social cohesion.
The Committee on Employment and Social Affairs sought to warn about these issues in the opinion that I am presenting and that the majority in the Committee on Industry, Research and Energy took into account. I wish to emphasise the need to protect the workers whenever manufacturing companies are restructured, including ensuring that the workers are kept fully informed and given a decisive influence throughout the process.
. – Madam President, I would first of all like to thank Mr Calabuig Rull for his fine and result-oriented cooperation, and would also like to thank the Commission, in particular Commissioner Verheugen, as the proposal submitted by the Commission is most serviceable, indicating a new direction for industrial policy.
Our group supports the draft resolution of the Committee on Industry, Research and Energy; we helped to produce it and it reflects our own opinions. On the other hand, we will be requesting split votes for some of the amendments, where the powers of the Member States are encroached on. This is a danger we will not countenance. The Commission does not have sole responsibility: the Member States themselves are also responsible for many areas, and they must discharge these responsibilities.
For us, modern industrial policy is a means to ensure that Europe remains an attractive location, and to safeguard competitive conditions in the context of globalisation. Competitive industry is indispensable if the services sector is to be reinforced, as Mr Calabuig Rull has pointed out. Industrial policy therefore forms the basis of, rather than a hindrance to, efforts towards opening up new markets in the services sector. Industry, characterised by high quality standards and technological advances, was and still is the motor of economic development in Europe, and all measures concerning the environment and climate protection must be judged in terms of energy policy, to see whether they contribute to improving the framework conditions.
Of course, when we say that the Member States bear the responsibility for many measures, then we must consider whether we do not go too far in certain respects. Better coordination: yes, European responsibility: no, sectoral groups of experts: yes, competence and strategy plans for enterprises and regions: no, employee participation: yes, but general veto rights for works committees: no. I am convinced that if we follow these examples we can further improve Mr Calabuig Rull’s report, and, all told, that together with the Commission we can work out a serviceable instruction manual for future industrial policy in its relation to other policy areas.
. Madam President, Commissioner, ladies and gentlemen, thanks go to the rapporteur for an excellent report, which we support.
Do we really want to become the leading knowledge-based economy in Europe and indeed the world, or do we prefer to try and get by by staying with the old ways, with the help of subsidies? That is the question. Even the old industrial sectors can thrive and be competitive if there is financial support for their modernisation. For example, training and innovation can help procure a good workforce for the future.
Nokia is a good example. Did you know that many years ago Nokia was a well-known manufacturer of shoes and boots? It is a long way from shoes and boots to the mobile phone.
In the accelerating and ever more fiercely competitive global economy, European competitiveness can only be maintained by investing in research, development and innovation. We are all agreed on that, but it just is not happening.
However, competitiveness has also been sustained through untenable means, such as mass layoffs and sudden moves in production. It is as if we had come to a lake and fished it empty and then moved on to another lake and fished that one empty as well. This sort of European overfishing cannot be thought of as a wise move. Employees in companies are flexible, and in many countries very flexible indeed, but the lack of any protection in non-manual work acts as a brake in an innovative society.
Job satisfaction and employees’ ability to cope are important, and they can help to ensure that we have an effective and lasting workforce. According to the latest report by Eurofound, the European Foundation for the Improvement of Living and Working Conditions, job-related stress has increased, and it has done so continuously in recent years. The result is absenteeism though illness, a drop in work efficiency and even people allowing themselves to be excluded from the job market. Especially worrying is the fact that the demands of work have grown, especially in the female-dominated sectors. If the Chinese work themselves to death, we should at least work with a smile.
. Thank you Madam President, ladies and gentlemen, it is a widely-held belief that the future of European development largely depends on the ability of society and the knowledge-based economy to deliver results, but we often sadly underestimate the fact that, as part of this ambitious outlook, we need to draft, relaunch and enhance an entire policy relating to the sectors, including the traditional sectors, of our production and of the European productive system as a whole, from agriculture to services, and from the core businesses of the manufacturing sector to construction. There cannot in fact be an economy based solely on intangible networks, information and software without a solid foundation of manufacturing, producing primary goods, ranging from finished products to machinery, and from essential goods to luxury goods.
An economic system is solid if it enables all of its production sectors to grow economically and if it is able to provide these sectors, including traditional production sectors, with ever stronger and more robust injections of technological innovation in processes and products; if it is able to introduce huge amounts of research, diversification and the ability to keep up with new developments, thus maintaining our position in the world market and defending the size of Europe's balance of trade.
As you said, Commissioner, the support given by the Commission and the Member States to their strategic sectors is not dirigisme or public interventionism, policies that have been superseded in the integrated market and in the European and global free markets, but it is the ability to promote industrial policies that can cope with, anticipate or manage changes, that can create an attractive environment for international investments and that, in short, can manage the many crises in the European productive system and cope with future challenges.
Two new developments have been highlighted by the rapporteur and by the other speakers, which I too would point out: finally, after years in which it seemed that the sectoral approach had been largely surpassed, we are beginning to realise once again that we need to understand what is really taking place in the strategic sectors in our Europe. As regards the other aspect, an industrial policy is understood to mean an integrated policy, which requires integrated, practical measures, but this policy must also be designed – and this is where we call on the Commission to make an extra effort – by bearing in mind all of the various aspects: purely industrial aspects, research aspects, energy aspects and commercial aspects.
We are well aware that, in order to tackle the global market, we must equip ourselves with more and more resources and give impetus to the Commission's work, too, as we have seen done for the textile sector and other sectors. Yet, all of my fellow Members from the various countries of Europe know that what struck the textile sector, that is to say, that kind of whirlwind of extremely low-cost production originating from certain parts of the world, may strike yet other production sectors that are important for Europe. We therefore call for an effort to be made along these lines; we call for the Globalisation Adjustment Fund, too, to take account of this aspect relating to sectoral restructuring, to the ability to help workers retrain for new jobs and to the professional skills that are of use to an integrated system that is able to innovate, as my fellow Members have also said.
Next, I should like to refer to small and medium-sized enterprises: we all know that Europe's production structure is based on the reality of these businesses, which is not only a reality in terms of production but a reality that revitalises the regions and gives impetus to regional policies.
I want to say to you, Commissioner, that this Commission is the one that we value, one that is not passive in the face of Europe’s problems and changes, but able to perform a strong coordinating role.
Madam President, ladies and gentlemen, the weaknesses in the Commission's draft cannot be laid at Mr Calabuig Rull's door: in our view, the real weakness is the fact that this framework does not yet have a strategic outlook. In our opinion, and in this I agree with the previous speaker, a successful strategy would need to be based on clarifying the interaction between industrial, regional, competition, trade and, last but not least, environmental policies.
In connection with our complaints about these analytical weaknesses, we are concerned by the fact that industrial policy is determined by high level groups that have recently been springing like weeds from the soil of Brussels but that are dominated by a few large industrial companies. We see one problem with this as being that democratic controls are being weakened in this field, and another as the virtual lack of any say whatever in these high level groups for small and medium-sized enterprises, which employ 50% of all workers in the processing industry.
Where industrial businesses in Europe have failed in recent years because they were unable to innovate, that was certainly not always due to poor policies, but down to the fact that certain business leaders have completely failed to recognise their workers’ potential for innovation, or the need to innovate at all.
Madam President, on the face of it, this report contains a number of sensible ideas: it talks about the crucial role of industry in a modern economy, even though, for years, the myth of a post-industrial society focused entirely on services has prevailed. It calls for the negotiations conducted within the WTO to take into account the specific characteristics of each sector, or the specific problems of each Member State, which is something of a cultural revolution but which will never be applied by the Commission, for which the European Union represents a single entity. The report demonstrates confidence in the bilateral agreements when it comes to settling the problems of market access encountered by your manufacturers, particularly in emerging countries, and the application of the principle of reciprocity in respect of international trade. This runs counter to the belief in multilateralism that has been reaffirmed on numerous occasions in this House. The report is very sparing in its criticism of unfair competition and counterfeiting, against which Brussels fights so half-heartedly. This is indeed all true but, in essence, it is just meaningless talk, and nothing has changed.
The European Parliament’s report, like the Commission’s communication, still proposes the same timeworn and disastrous formulas. The standard policy of competition and liberalisation, for example of the energy market, efforts to mitigate the effects of globalisation, which is regarded as inescapable and, in essence, beneficial to shareholders, the modernisation of intellectual property law, the symbol of which is the software patent – which was rejected by users and SMEs in the sector - and the simplification of legislation, such as the REACH Directive - that 1 200-page convoluted text that is jeopardising the European chemical industry.
This is the usual litany of policies that have been conducted for years, with the aim of making people believe that what is required is a European industrial policy that is not provided for by the Treaties and, above all, with the aim of preventing the Member States, when faced with the resulting de-industrialisation and social disintegration, from taking matters into their own hands.
The debate on this report is suspended. The remaining speakers will have the opportunity to take the floor this evening.
The next item is Question Time (B6-0312/2006).
We will take the following questions to the Commission.
Is the Commission aware of the difficulty it may have placed many of my constituents in the recent interjection on UK football broadcasting rights? In some cases, football is now extremely expensive to watch, because people must pay for more than one channel subscription, with more than one company in order to watch certain matches. Is this a fair decision when it economically alienates people from enjoying a sport? How can people on low incomes afford to follow their teams, if they have to buy more than one subscription?
. The Commission believes that the result of the Premier League media rights auction, which was carried out in compliance with Commission Decision 38173, will have beneficial effects for English football fans.
The longstanding monopoly of BSkyB concerning the broadcasting of live Premier League matches has ended as a result of this auction. In the auction BSkyB acquired four packages – 92 live matches – and Setanta acquired two packages – 46 live matches. Setanta has now emerged as a viable competitor and will be able to exercise both commercial and pricing pressure on the former monopolist BSkyB. The choice for English football and sports fans has also improved. Setanta is now in a position to offer an attractive alternative sports programme, including live Premier League matches.
The Commission acted in full compliance with EC competition rules and to the benefit of English consumers. It remains to be seen whether costs for consumers will indeed increase. In a market where at least two players are present, individual operators will have to consider carefully whether they can continue to raise prices for their packages without losing customers. It is also far from certain that the acquisition by a single operator of all live Premier League rights would have led to lower costs for English football fans.
In the absence of any constraints from competition, it is not impossible that a single operator would have raised the prices for its sports services without compensating for the increase in price by increased choice, as is now available.
The Commission also notes that English football fans who last season wished to watch more than the 88 live matches offered by BSkyB in its basic sports package also had to sign up for a second subscription channel from BSkyB, Prem Plus. The concept of two separate subscription channels is therefore not a novel one for football fans in the UK.
This is quite an exciting question for some of us.
This is not really an issue of dealing with monopolies, because we support the Commission on this prime objective. The issue in this case is that I have a constituent who has disability problems; he watches television and wants to watch just one subscription channel. I put it to the Commissioner that we might have something of a law of unintended consequences here. You have tried to do the right thing in dealing with a monopoly, BSkyB, but in fact, with Setanta, you have created a situation in which my constituents will have to pay two subscriptions to watch the same amount of football. Is that something that the Commission could investigate?
. The question is quite clear. One of our principal objectives was to end BSkyB’s longstanding monopoly concerning the broadcasting of live Premier League matches and I think that this objective has been achieved. In particular Setanta has now emerged as a viable competitor to BSkyB and will be able to exercise commercial and pricing pressure on BSkyB. The sale of the live TV rights to two rival broadcasters already provides consumers with a greater choice than before. How much of an impact this will have will depend on the commercial strategies of BSkyB and Setanta.
It is far too early to say whether the level of competition that this has introduced will be enough. However, given the position of third parties and of the national authorities, if the consumer does not benefit from the FA Premier League’s current process, it is inevitable that there will be more discussions at national level about these issues in the future and that would be the time to deal with the Premier League.
The Commission’s Article 9 decision cannot and should not prevent this. As the honourable Member is aware, not all the competition problems have been resolved, nor would I want the decision to be used against national authorities or courts should they wish to intervene further. I am extremely grateful for the efforts, help and support of the OFT and Ofcom in this case.
Thank you very much, Commissioner, on this auspicious evening for German – or possibly Italian – football. Can I ask if you are serious? Trying to break up the TV monopoly over premiership football has been a complete dog’s breakfast. As a football fan, I still have absolutely no choice. I have to subscribe to BSkyB another channel if I want to follow my team. Does the Commission appreciate that buying a random collection of football matches is not what 90% of people want? They want to follow their team. Why have you cut up the cake in the way you have? It should be cut up so that I can choose to watch my team’s matches, not get a couple of them and twenty matches I do not want to watch. Will you look at this again?
. I shall answer the first question. Am I serious? Yes, I am quite serious. I am aware that sometimes that type of decision is not welcomed by all the honourable Members, but I am also aware that I need to fulfil my responsibility.
I take the concerns expressed by British consumers and by the honourable Members very seriously, because I wish to reduce costs and increase choice for consumers, not the opposite. However, I also believe that the result of the Premier League auction will have beneficial effects for English football fans in both the short and long term. Consumer welfare cannot be measured solely by considering the position of a person who wants to watch all the matches of one specific team.
British sports fans will now have the opportunity to view a significant number of the live Premier League matches and other sports through Setanta, which offers seven channels at the moment, including, for example, live Scottish football, live European football and live rugby. They will be able to do so without having to subscribe to Sky Sports, an option which previously did not exist.
It is also worth noting that, according to press reports, Setanta is considering showing matches via a pay television service on the digital terrestrial platform Freeview, which would make Premier League matches available on digital terrestrial TV for the first time, so that is really something to offer.
– Commissioner, multinational companies have had their sights on television broadcasting rights to sports events for many years, as have, recently, subsidiaries of the large sporting federations. The arrival of subscriber television in the life of citizens has radically changed its social role. Now, among other things, citizens are obliged to pay in order to enjoy sporting events and mobile telephony and the Internet are knocking at the door of this new phenomenon.
How is the Commission addressing this onslaught? Does this mean that citizens without the necessary subscription should be denied access to the Olympic Games, world cups and international events? Finally, what is being done about the list of sports which the Member States must propose and notify to the competent committee of the European Union, for which broadcasting on free rather than subscriber television is mandatory?
. I should like to underline once again that, when considering the application of EC law in the context of sport, it is important to draw a distinction between sport insofar as it generates economic activity and sporting rules as such.
Insofar as sport generates economic activity, it is subject to EC law, including the internal market and competition rules in the same way as other economic activities. So far so good! Of course, as reflected in the Nice Declaration, the Community takes account of the inherent social, educational and cultural aspects of sport when taking action under the Treaty. The Commission has followed this line in applying EC competition rules in individual cases and this approach has been confirmed by the European courts. When engaged in economic activity, sport governing bodies should, like any undertaking, ensure compliance with EC competition rules.
I said that not all competition problems have been resolved, nor would I want a decision to be used against national authorities or courts should they wish to intervene further. It is clear that competition in itself creates economic activity; this makes competitors more alert and that is beneficial for the consumer and, in most cases, results in more diversity, more quality and a better price.
In light of the recent referendum, what immediate changes in the relationship between the EU and Montenegro are envisaged and what additional support is the Commission now considering?
. Following the referendum of 21 May 2006, which was conducted according to international standards and resulted in the victory of the pro-independence vote, the subsequent declaration of independence by the Montenegrin Parliament, as well as the reaction of the European Union at the General Affairs and External Relations Council on 12 June, Montenegro and the European Union are now in the process of establishing diplomatic relations.
The Commission intends to submit a proposal to the Council shortly, requesting authorisation to negotiate with Montenegro a Stabilisation and Association Agreement based on the negotiating directives of 3 October 2005, which concerned the former State Union of Serbia and Montenegro.
In the same context, I would like to inform the House that we shall present a modified negotiating mandate for a Stabilisation and Association Agreement with Serbia. Both countries, Montenegro and Serbia, have a concrete European perspective, like the other countries of the western Balkans. Here the Stabilisation and Association Agreement is the first stepping stone, while the ultimate goal of this process is EU accession at a later stage, when each of the countries is able to fulfil the necessary conditions. This European perspective of the Western Balkans was confirmed by the European Council in the middle of last month.
The Commission will intensify its monitoring of developments in Montenegro, which will now have to face, on its own, all the responsibilities of its relationship with the European Union, including implementation of the European Partnership and the need to substantially strengthen its administrative and institutional capacity.
This autumn the Commission will issue a separate annual report for Montenegro, which will include specific recommendations for the way ahead in the country.
Montenegro, like other countries in the region, will benefit from assistance under the forthcoming pre-accession financial instrument as of 2007. Finally, the Commission intends shortly to open an office in Montenegro, which will be responsible for dialogue with the authorities and with civil society, the monitoring of reforms and the implementation of the financial instrument for pre-accession.
I should like to correct you, Madam President. You said that the question concerns the ‘problem’ of Montenegro. I believe it is a challenge rather than a problem.
I am delighted to hear the Commissioner say that the Commission is considering opening an office in Podgorica. I welcome that initiative very much. Does he feel that this would be helpful in promoting tourism in Montenegro? I believe that the Adriatic coastline there offers great opportunities. He spoke about possible membership of the European Union. Has he any idea of the timescale? What sort of period would he like to see before an application for EU membership came from Montenegro?
. The question by the honourable Member is extremely pertinent and important, especially from the point of view of the Republic of Montenegro and its citizens. The primary duty of the European Commission office in Montenegro will be to promote European integration and to promote the relationship between Montenegro and the European Union. Thus indirectly it will certainly help to facilitate such economic and social development, including the development of tourism activities that will benefit the country and citizens in time.
As regards forecasting when Montenegro might be able to meet all the conditions of accession and thus accede to the European Union, I will leave that to the betting agencies. From the point of view of the Commission and the European Parliament it is more important that they ensure the quality of the accession process rather than its speed. We have to emphasise substance more than schedule when we talk about accession negotiations or the pre-accession phase as now faced by the Republic of Montenegro.
– Commissioner, I would just like, once again, to ask you to make it absolutely clear that Montenegro has exactly the same prospects for accession as all the other countries in the region under the Thessaloniki Declaration, and that, with particular regard to the issue of minorities, Montenegro has an exemplary policy in this domain.
Secondly, I would just like to ask what the situation now is with regard to Serbia. With whom are you negotiating – the former federal level, or the former republic level in Serbia?
. The honourable Member raises a very critical question. I can assure him and all of you that the Republic of Montenegro has the same prospects for the ultimate goal of EU membership as the other countries of the western Balkans. It is therefore in the same position as all the countries of that region.
Minority rights are a critical condition. They concern all the countries of the region and we are stressing the need for minority rights to be respected in all the countries in that region, as well as in other candidate countries. That is mentioned in our report, which will be presented next autumn, most likely in October or November.
As regards the level of negotiations with Serbia, until recently we had negotiated with Serbia and Montenegro at two levels, on the basis of the twin-track approach, with the State Union on the issues that fell within the competence of the State Union and with the two republics on the issues that fell within the competence of the two republics. Now we want to consolidate the substance of the negotiations achieved so far. Once the Council has adopted the new negotiating mandate for Montenegro and the modified mandate for Serbia, we can continue the negotiations on the basis of this consolidated result – in the case of Serbia, of course, once it is cooperating fully with the International Criminal Tribunal for the former Yugoslavia.
This method minimises any technical disruption, and with Serbia, for instance, we can resume the negotiations on the Stabilisation and Association Agreement immediately once Serbia is cooperating fully with the ICTY.
In the past month, the Commission has conducted on-the-spot inspections of a number of major energy undertakings with the aim of establishing how competition is developing on the European gas and energy market. Ensuring fair competition on the energy market is of decisive importance to healthy European economies. Since, in parallel with these measures, we are debating the launching of a possible common European energy policy, and the findings from the inspections must be used in devising the strategy, I propose that we should publicise the inspection process at the appropriate level, with reference to its results.
I should therefore like to ask the Commission what the current state of play is in the examination of the sector and what the main results of the measures so far taken have been. When can a final result be expected? Is the Commission planning any further steps to complete the internal energy market?
. As the Commission confirmed on 17 May 2006, it has indeed recently carried out on-the-spot inspections of a number of major energy companies in Europe. It is not possible to comment further on these ongoing investigations.
As you are aware, inspections are carried out under Articles 20 and 21 of the EC regulation and form a normal part of the Commission’s enforcement activities in the competition field. In general, inspections are carried out because the Commission has reason to believe that the companies concerned may have violated the anti-trust rules established in Articles 82 and 81 of the Treaty.
Article 28 of the regulation prohibits the Commission from disclosing information acquired during an inspection, except in limited circumstances. However, as required by Regulation (EC) No 1/2003, the Commission publishes all its decisions in due course.
The Commission is also carrying out a sectoral inquiry into competition conditions in the EU gas and electricity markets. This is a distinct exercise from the individual investigations and inspections to which the honourable Member refers, but the extensive information about the functioning of the energy markets that is gathered during the sectoral inquiry will of course help to inform any enforcement action taken by the Commission in individual cases.
The main preliminary findings of the sectoral inquiry were published in February 2006 and identified a number of existing barriers to competition. For example, national wholesale energy markets are still highly concentrated, with few new competitors entering the sector. There is also far too little integration between the national markets. Infrastructure and supply functions are so closely connected that it is difficult for new suppliers to enter the market, which means that consumers are denied choice. There is a lack of transparency, so new competitors also cannot get hold of the information. They need to get a foot in the door.
Finally, prices do not appear to respond to changes in supply and demand. Tackling these problems will require a combination of regulatory and structural reform and robust enforcement of competition rules. The Commission is committed to taking any necessary enforcement action if that proves justified.
The sectoral inquiry will be completed by the end of the year. The Commission will then decide whether any further measures are required in order to improve competition conditions in the gas and electricity markets. The information gathered through the sectoral inquiry will also play an important role in the ongoing formulation of a common European energy policy, as agreed by the spring European Council.
The Commission is also conducting a review on implementation of the European regulatory measures in the energy sector. This work is being led by the Commissioner in charge of energy, Mr Piebalgs, and the Commission will report to Parliament and to the Council at the turn of the year. That report will also reflect on any further action that is needed to complete the integration of Europe’s energy markets.
All the information gathered during the sectoral inquiry and the review of implementation of the liberalisation directives, together with other information received through consultation with the stakeholders, will of course play a key part in the formulation of a common European energy policy.
Thank you for your reply, Commissioner, even though you were unable to go into any specific details about the investigations. With your permission, my additional question will also be of a general nature. Like you, I believe that there may be problems with the development of the internal energy market. My question is: will competition policy instruments be sufficient to resolve these problems in the future, or does the Commission feel that it may be necessary to set up a European energy regulation body, which would obviously deal primarily with cross-border transactions? Thank you very much.
. The honourable Member rightly touched upon the question of whether this is enough. I have explained to the honourable Member that the Commission has already initiated a number of investigations where it appears that anti-competitive behaviour contributes to the problems identified by the energy sector inquiry. However, competition law cannot open markets by itself, as the Member will be aware. We need to complement our enforcement through an improved legal framework, increasing transparency, improving cross-border coordination, etc.
Regulatory changes may be needed for us to reap the full benefits of our energy markets. Once we have the full report of the inquiry into competition conditions in the energy sector, we will reflect further on what changes may be required. My colleague, Mr Piebalgs, is looking at the level of current implementation of the existing liberalisation directives in the energy sector. Depending on the results of that review, further measures to liberalise the markets will be considered. Full structural unbundling is one option to consider. The Member will certainly conclude that we will take measures when we can see that there is something rotten in the state.
– Commissioner, at the moment, energy trading, and particularly energy imports, generate high profits at international level. Discussions are currently underway regarding reinvesting these profits in Europe, which would mean OPEC, Russia, and perhaps China too in the near future, cornering the European market. What is your view of this future situation with respect to competition?
To give a practical example, Gazprom is buying up the larger energy companies in Europe. What action will the Commission take in this respect, in order to safeguard the security of our energy supply in future?
. As the honourable Member rightly mentioned, there has been quite some change to the whole energy market scene. Europe needs stable relationships with the main producers outside the EU too. However, this does not and must not prevent us from ensuring that there is an integrated, competitive market within the EU.
An open and competitive, flexible and interconnected single EU market will guarantee a secure energy position for the future as it will make the European market attractive to external suppliers; so that is all part of the game.
Such a market will also be open to embracing new energy mixes. It will be able to muster the internal strength needed to master the international challenges in this field.
Question No 37 will not be taken, since it deals with a subject that is already on the agenda for today’s sitting.
Since they deal with the same subject, the following questions will be taken together.
How does the Commission assess the situation in Russia with regard to human rights and prison conditions, in particular for the prisoners Platon Lebedev and Mikhail Khodorkovsky?
What comment can you make to us about human rights violations in the Russian Federation and how do you assess the situation for prisoners in Russia in this regard, in particular for Platon Lebedev and Mikhail Khodorkovsky?
. The Commission follows the human rights situation in Russia very closely and, through the EU’s political dialogue with Russia, as well as the regular human rights consultations, we are able to raise issues relating to democracy, human rights and the rule of law with Russia.
We have raised concerns about the situation of prisoners in Russia in the human rights consultations and we have reminded the Russian authorities of the need to respect internationally recognised standards. In that respect, Russia’s agreement to publication of the reports by the Council of Europe’s Committee for the Prevention of Torture would be a positive step forward.
With regard to the specific situation of Mr Khodorkovsky and Mr Lebedev, we are aware of the concerns expressed about the judicial process – the verdict and the sentence – and their current situation. The European Union has repeatedly underlined the need for the judicial system to be seen to operate fairly and transparently if it is to command the confidence of both the Russian population and the international community. We will continue to monitor the issue of the prison conditions in Russia, including the situation of those two gentlemen.
– Commissioner, many thanks for that very detailed reply. I would just like to follow up by asking whether the Commission Representation in Moscow has already got in contact with the families of the prisoners, or whether it could do so.
Secondly, the prisoners have clearly been subjected to unjustified punishments that also contravene Russian law: penalties that could extend their sentences and imprisonment far away from their homes are both contrary to Russian law. I would therefore just like to ask you to draw this to the attention of the Russian authorities.
. The lawyer for these two gentlemen contacted our delegation again just last week, and we are of course in ongoing contact. I would be pleased to take up the issue you raised in your second question, namely whether the penalties lengthening their sentences and imprisonment too far away from their families are too severe. We will happily take that up.
– Do you not see a connection between the examples of contempt for the freedom of the media, the restrictions on civil society in the new Act on NGOs, the human rights violations in Chechnya and the conditions under which these prisoners are being held? The connection is that they do not actually comply with Russian law. These men were convicted in Moscow Oblast, so they should also serve their sentences there, but after their show trial, which I witnessed myself, I do see a connection there. If it is possible for something to be treated with contempt here, then it will be.
. Every one of these cases must be assessed separately, for they concern very different things, all of which, of course – as you so rightly say – have to do with universal human rights and people’s fundamental freedoms.
However, the issue of the NGOs, for one, is very definitely being reviewed, and the legal position on them largely corresponds to that in other countries. What matters is the manner in which the laws are applied, and that also, to some extent, is the case with the conditions under which prisoners are held; that too is very much an implementation issue, and that has to be our starting point.
I should like to ask you about the Khodorkovsky case. Recently Anatoly Yermolin, a deputy in the Russian Duma, spoke in the European Parliament and reminded us of the attack on Mikhail Khodorkovsky. He was injured recently. Mr Yermolin stated that only the attention of Russian democratic forces and especially the democratic countries of the West can save his life. Do you think that the Commission is paying enough attention to that case?
. I can confirm that the Commission will continue to follow the issue of prison conditions in Russia, as I have just pointed out, including the situation of Mr Khodorkovsky and Mr Lebedev. It will do so with a view also to considering whether the EU as a whole should raise this matter at the next round of human rights consultations.
– It was, of course, the dispute about Mr Khodorkovsky that was the ultimate trigger for the current energy policy situation, since it was by nationalising the energy sector and creating a monopoly in it that President Putin exerted pressure.
What I would like to know is what shape bilateral cooperation with Russia in matters of energy policy will take in the future.
. I can tell the honourable Member that, where energy is concerned, we are only just beginning negotiations, but we have already – at the European Summit in Sochi – addressed in no uncertain terms the important issues of transparency, reciprocity and rules that are fair to all, and these will of course form an important part of the partnership and cooperation agreement, the mandate for which the Commission has just adopted, as soon as we start negotiating with the Russians. These basic rules will, then, have an influence, and there will be agreements specific to each sector later on.
In recent years Iraq has suffered from a distressingly high number of hostage-takings. Most reported instances are high profile because they involve foreign aid workers, journalists and reconstruction engineers. Yet the number of kidnappings involving foreigners in Iraq is actually very small when compared to the thousands of Iraqis taken hostage. Experts agree that the hostage-taking in Iraq is perpetrated by a large number of criminal and terrorist groups for a multitude of reasons – but more often than not the motivation is financial. Particularly worrying therefore are the recent indications that a number of EU Member States have paid enormous ransoms to criminal and terrorist groups in return for the freedom of kidnapped nationals. The paying of ransoms is a particularly unwelcome and short-sighted step, as far from discouraging hostage-taking, it encourages its proliferation, putting foreigners and Iraqis alike at greater risk.
In this context, what steps can the Commission take to establish common guidelines and codes of conduct for EU Member States when they are faced with this threat in Iraq and beyond?
. Of course we very strongly deplore the critical security situation in Iraq and the situation that makes life extremely difficult for Iraqis and for the foreigners there. We condemn all forms of violence that hamper the day-to-day life of ordinary Iraqis and prevent the country from entering into the state of peace and stability it really deserves.
The practice of hostage-taking constitutes a serious threat to the population. Informal reports indicate that the reasons for kidnapping range from political to purely criminal motivations and there is no excuse for that. Kidnappings are devastating for all those involved and our sympathies are extended to families, friends and colleagues and whoever is affected. It is, however, within the competence of the Member States to pursue the individual cases of EU nationals taken hostage.
Regarding the Iraqi nationals, it is very important that Prime Minister al-Maliki tries to stop the violence through national reconciliation initiatives, although we also have to concede that the situation is not yet stable. This is the difficult situation we are in at the moment. Certainly paying ransoms is not a viable solution to the problem of hostage-taking in Iraq and the Commission has made it clear that it discourages such action.
Commissioner, thank you for that full substantive answer, which I fully support. I wanted to draw your attention to the kidnapping of a Member of Parliament and minister, Taiseer Najeh Awad al-Mashhandani on Saturday. Sadly another minister, the Deputy Minister for Electricity, Mr Raad al-Hareth, was kidnapped this morning with 19 bodyguards. As I said in my question and as you have commented, many thousands of ordinary Iraqis out of the sight of the media are kidnapped every day.
Kidnapping is a crime that leads also to child slavery, to human prostitution internationally, and to child soldiers, as well as to the miseries you have already commented on in Iraq. I know that the United Nations Convention against Transnational Organized Crime, which came into being in September 2003, brought out a manual which is being published this year. I believe that this action, which only talks about several hundred kidnappings a year, is simply inadequate in the United Nations.
Can the Commissioner call upon the European Commission delegation to the United Nations, on behalf of all of us, to make very strenuous representations to strengthen the fight by the United Nations against this particularly heinous form of crime?
. I can only say that I would indeed immediately support such action and I will instruct the Commission delegation to the United Nations to see whether more can be done. I completely agree with you: there really are so many heinous acts there that we must all try to do as much as we can.
However, I have to repeat that ultimately, of course, this is also the responsibility of each and every Member State; but we will certainly try to support those actions that the UN has already taken.
– Since we know that Iraq is of immense economic importance to us, in other words that it is important not only in terms of the human rights situation but also in terms of the economic situation, what, then, can the Community do to make the country more stable? What Community programmes or cooperation programmes can be put in place to make Iraq more stable and more secure?
. There are masses of programmes for this purpose. The fact is that we have, ever since 2003, been working very hard to stabilise Iraq, and we have spent to date EUR 513 million in doing so. We have also, for example, set aside another EUR 200 million for this year, although I have to say that the programmes are very broadly based.
There are on the one hand programmes that are run through the World Bank and UN funds and are aimed at meeting the population’s basic needs for such things as, for example, education, health care and water.
There are also, however, programmes the primary object of which is to build up the most important ministries, those being the ministries of commerce and energy.
Provision is also being made for efforts to make Iraqi society more democratic, such as the elections and referendums, which were held under UN supervision, and for which the Commission gave financial support; we will, of course, continue to strive to make a contribution to national dialogue and reconciliation.
Another EUR 200 million – which is a lot of money – has been set aside for this year.
It is now time to begin the practical work in preparation for the renewal of the EU-Russia Partnership and Cooperation Agreement, as the current agreement is due to expire in 2007. How does the Commission envisage the future agreement? Is it intended that the agreement will be limited to the four road maps for common spaces? Is it intended to widen the scope of the current agreement or, indeed, to narrow it? How will the Green Paper on a European Strategy for Sustainable, Competitive and Secure Energy, adopted by the Commission in 2006, be reflected in the new agreement?
Various signals are coming out of Russia regarding a possible future agreement. Some Russian politicians and political analysts are expressing the opinion that the EU-Russia Partnership and Cooperation Agreement signed in 1997 was not helpful to Russia because it was unfair and had been dictated by Brussels. What is the Commission’s view of statements of this kind?
. Just today, we have approved a recommendation to the Council with draft negotiating directives for a new agreement with Russia. Following internal EU discussions, the Commission then held exploratory talks with Russia, which have now resulted in broad consensus on a general approach.
As a result of the last EU-Russia Summit in Sochi, we were able to agree on the following. Firstly, the aim is to conclude a new, legally-binding, very broad and comprehensive agreement, which should be durable and capable of facilitating the future development of relations. Secondly, we would agree to avoid a legal vacuum. That means no withdrawal from the Partnership and Cooperation Agreement that exists at the moment. We are both committed to implementing the ‘roadmaps for the four common spaces’.
This agreement should adopt a strategic approach to the relationship and it should emphasise that respect for common values represents an essential basis. It should also build on the objectives of these common spaces. In particular, we want to include the further development of our trade relations, depending on the progress of Russia’s accession to the WTO. Of course, as I said before we want to further consolidate the energy relationship, on the basis of the most important principles, which are reciprocity, fairness and equality.
Thank you for your answer, Commissioner.
There are some signs that Russia is increasing the pressure in regard to energy policy. For example, a Polish company is now buying a Lithuanian refinery, Mažeikių Nafta, and Russia has immediately started to interrupt the oil supplies. Would it be possible during the G8 meeting in St Petersburg to pay attention to the question of energy policy?
. It is very important to note that this energy question shows that today we have an interdependent relationship with Russia. That means that we are an important customer for Russia. We buy 25% of its gas, 27% of its oil and some of its uranium. That is also highly important for Russia. So that will certainly be one of the major questions raised during the G8 meeting with Russia. It was also a very important and central question during the Sochi Summit.
With regard to other questions, there will be a sort of monitoring centre, which will very carefully control and check what has been done on the other side. But I believe it is most important that first we find the right principles. Those principles should be anchored and then we can fine-tune these questions in sector agreements and take a very concrete approach.
During yesterday’s meeting with the Finnish Government in Helsinki, Mr Barroso said that a free trade agreement with Russia is possible. However, there are some governments who think that this can be achieved only if Russia becomes a full member of the WTO.
What does the Commission think about this and what is now the way forward after this initiative by Mr Barroso yesterday?
. I have indeed said before that, in the long term, further development of our trade relations is possible, but it depends on the progress made with regard to Russia’s accession to the WTO. Of course, this depends first and foremost on the WTO. Then we have to see how we take the idea of a free trade agreement forward. It is certainly a mid- to long-term goal, that is clear.
– Commissioner, you described the situation as regards Russia in a great deal of detail, and I am very grateful to you for that. What I would like to know is whether you – or the Commission – think that Russia and other states in its orbit are capable of being reliable partners in the future where the supply of energy is concerned, and – since you have yourself quoted the figures – to what degree the European Union is dependent on either Russia or Ukraine. Can we have confidence in their reliability?
. On the basis of the experience we have had with Russia over many years, its reliability as a partner can be taken as read, but we also have to realise that the difficulties with Ukraine were a wake-up call for us.
That is why it is so very important that we find, in future, a solution to energy supplies that is both market-based and transparent, for we in the Commission are fundamentally persuaded that, while prices must reflect the market, the adjustment of market prices, among other things, in Ukraine must happen gradually rather than overnight, and that no pressure must be brought to bear.
I welcome the contribution Directive 2004/38/EC(1) makes with regard to better integration of European citizens.
However, I regret the use of the expression 'droit de séjour permanent' in French, which is a contradiction in terms as the word 'séjour' implies temporariness.
Moreover, can the Commission guarantee that full equal treatment of EU citizens and nationals of a country includes the issuing of a real identity document and not simply a residence permit, as is the case in Belgium for example? The residence permit is not of the same value as the identity document and the name itself is scandalous and insulting to citizens who emigrated decades ago and have spent their working life and raised a family in their host country.
. Madam President, the Commission does not believe that the expression ‘right of permanent residence’ is necessarily a contradiction in terms since the notion of residence, which is understood to be the period during which a person lives in a place, may be long, or even permanent. Furthermore, this notion has not been the subject of the kind of remarks suggested by Mr Tarabella, whether during the preparation of the text by the Commission, during the discussions on the directive at the Council or here, in the European Parliament.
As regards the second observation, the Commission notes, as a preliminary point, that, as stipulated in Article 18 of the Treaty and confirmed by the case law of the Court of Justice, the right of residence derives directly from the Treaty for EU citizens whose residence papers serve only to acknowledge that right.
In line with that idea, one of the major objectives of Directive 2004/38/EC was to simplify the administrative formalities attached to the right of residence. In accordance with this text, EU citizens do not have to obtain a residence permit in their Member State of residence, as simply registering with the competent authorities is enough, and this, I might add, is only required if the host Member State deems it necessary. In that case, a registration certificate is immediately issued to EU citizens, on presentation of their identity cards or passports and of proof that they fulfil the conditions attached to the right of residence. After five years of continuous lawful residence, EU citizens obtain permanent right of residence, which is no longer subject to any conditions, and, if they should request it, the host Member State must send them a document attesting to this right.
To conclude, as the same Directive 2004/38/EC also stipulates, the Member States, acting in accordance with their legislation, shall issue to their citizens an identity card or passport indicating their nationality or, as the case may be, renew such documents. It follows that a host Member State may not issue identity cards, in the strict sense of the word, to non national EU citizens. These citizens must always have their identity cards, or passports, as issued by their countries of nationality. These should refer, as stipulated, to their identities and nationalities and, if required by the host Member State, citizens should have a certificate, issued by the latter, stating their right of residence.
Thank you, Commissioner, for that information. I wanted to speak on behalf of the many non-Belgian citizens of the European Union who live in Belgium, and in some cases have been doing so for several decades, who have built their careers and their professional and family lives there and who – although you have replied to me on this matter – actually find the term 'residence' shocking, because they are not ‘residing’: they have chosen that country, which is their host country and will continue to be so until the day they die. What may appear shocking, in fact, is that, when these citizens board a plane in Belgium to go to another country in the Union, the document granted to them cannot be used as an identity card, and they are asked for their passports.
Madam President, this situation, which has been described as ‘shocking’, is certainly one of the consequences of the application of this directive.
Clearly we are also pursuing what you rightly define as ‘concrete cases’; and I assure you that if we were to establish that there had been violations in the implementation of this directive – which not all Member States have transposed into national legislation – we should exercise the powers that the Commission has in such cases.
During their meeting in Vienna on 27-28 May, EU Foreign Ministers apparently failed to reach an agreement on a Commission proposal to use the bridging or 'Passerelle' clause of the Nice Treaty to move more competences in Justice and Home Affairs from the third to the first (Community) 'pillar'.
What is the reaction of the Commission to this failure, and what other concrete proposals will it put forward to increase effectiveness, democracy and transparency in decision-making on JHA issues?
. The Commission is convinced that the moment has come to make full use of the possibilities offered by the current Treaties and particularly bridging clauses. That will set in place the conditions necessary for reaching our goals in the interim period before the entry into force of the Constitutional Treaty.
However, the Commission can confirm that it is on the whole ready to contribute to the debate on the use of the bridging clauses as shown by covering this matter in the political review of the Hague Programme presented on 28 June. Initial reactions from the vast majority of Member States have been very positive, and it came out from the informal meeting of Foreign Ministers of 27 and 28 May that most Member States endorse the Commission’s approach as anticipated in the communication of 10 May on the future of Europe.
This determination to make progress was confirmed by the June 2006 European Council conclusions, which call upon the incoming Finnish Presidency to explore, in close cooperation with the Commission, the possibility of improving decision-making and action in the area of freedom, justice and security, on the basis of existing treaties.
However, this is clearly an issue that needs to be carefully prepared at the highest political level. The Commission welcomes the intention of the Finnish Presidency to have an in-depth debate as the logical next step.
The Commission is convinced that Parliament will help to stimulate this debate as usual in institutional matters. I know that President Borrell has recently again encouraged the Commission to take such a way forward. I am convinced that it is a matter of the utmost importance for the Parliament and a unique opportunity to bring freedom, security and justice matters closer to the citizens, thus increasing the efficiency, transparency and accountability of the legislative process.
You will probably know that just yesterday the Prime Minister of Finland confirmed, at our meeting in Helsinki, his full determination and the determination of the Finnish Presidency to hold further discussions, starting with the informal Council of Interior Ministers, which will take place in Tampere at the end of the September.
Thank you, Commissioner Frattini. In the six weeks since I tabled this question much has happened, especially the Frattini package of last week, if we can call it that. I sincerely congratulate you and the Commission on that excellent package of four bold and ambitious papers.
Have you considered how we might reach out to citizens with a communication strategy to make sure that they understand the situation – not the arcane details, but that they understand, for instance, that Member States have not implemented the anti-terrorism laws? Pressure needs to be put on their governments to translate the rhetoric into action, to achieve progress on fighting crime and terrorism and upholding human rights.
. Yes, of course we are thinking about this communication strategy. In my own view, the best way to show the public how important it is to abolish powers of veto is to give them concrete examples. One such example is an initiative concerning a minimum standard with regard to procedural rights, where we are still in a stalemate after two years of discussion precisely because of the unanimity system. Again, for example, when we talk about cross-border police cooperation, we are still blocked after 18 months of very difficult discussions because of unanimity. These are concrete examples for the public. Does the public think it is useful to have procedural rights or police cooperation at European level? Then please help us.
How do you propose to ensure all this cooperation and informing of the public, if the Commission is behind in preparing an information system, which would allow the Schengen Agreement to work in the new and old Member States, so that information can be exchanged? In Lithuania, we have heard that the new Member States will not be able to join Schengen on schedule and the package you proposed just now will probably be difficult to implement because there is no information system in place which would hold the required data.
.  Madam President, I can only confirm what the Council of Europe stated just a few days ago: that is, our pledge to make every effort to meet that deadline of autumn 2007.
I am aware that there are some technical problems, but I am also aware of the political decision that the Council of Europe confirmed some days ago, which we are obliged to respect and to cause to be respected. We are committed to this.
There is really very little interest shown in the issue of disabled persons serving prison sentences. To all intents and purposes, no EU programme even those such as the programme to combat social exclusion, the programme to combat discrimination, the employment incentive measures programme, eContent or the European Social Fund covers the issue of the social rehabilitation of disabled prisoners. Furthermore, very little of substance is to be found in EU documents from 2003 which, as everyone knows, was the year of the disabled.
There is thus an obvious need for the Council, Commission and Parliament to address this important issue. I should accordingly like to know what stage has been reached in the drafting of appropriate EU regulations governing disabled persons in prisons. One of the most pressing needs is for appropriate educational programmes to be introduced with a view to enabling such persons to adjust to labour market requirements.
. Competence concerning disability is generally a matter for Member States under the subsidiarity principle. The needs of all people with disabilities are taken into account in all Community policies in order to achieve equal treatment. These include disabled ex-prisoners.
The importance of employment opportunities for people with disabilities is well recognised and is reflected not only in the European employment strategy but also by the European Council. You will remember its conclusions of spring 2006.
In terms of other programmes, the Commission’s disability action plan contained in its Communication COM(2005)604 outlines what has been done with respect to all people with disabilities in the European Union.
Concerning the possible competence of the European Union under the third pillar, there is currently no EU legislation governing the status of disabled persons in prisons. That is mainly due to the fact that any action on judicial cooperation in criminal matters that aims at approximating rules applicable in Member States is, according to the available legal basis, conditional upon the requirement that such an action is necessary to improve cooperation between the Member States.
Many proposals made by the Commission provided for in the Hague Action Plan aim at facilitating the social rehabilitation of offenders, even if they are not specifically devoted to the rehabilitation of disabled prisoners. There is, for example, a project presented by Austria, Finland and Sweden on the transfer of prisoners.
I will consider, together with my colleague Mr Špidla, how measures undertaken or planned in this area of competence could be supported and complemented by measures that can be taken under the third pillar.
Madam President, I would like to ask a general question. If, in accordance with the rule of law, the disabled are quite rightly obliged to respect the law like all other citizens – they can be sent to prison, for example – why do the principles of equal participation not apply to the job market? Why are disabled people not given the full opportunity to make use of their qualifications? Why can modern democracies not meet the standards expected of civilised societies in this matter?
Madam President, I am well aware of these real problems. I believe that action by Europe outside the ambit of obligatory European laws, which cannot be introduced in this area, can be offered in the context of the struggle against discrimination.
We are ready to look at any possibility, including measures that would help the social rehabilitation of ex-prisoners. As I have said, I shall consider this with Mr Špidla. Such prisoners have been found guilty, but they are disabled and therefore face greater difficulties.
The dismissal by the Wackenhut Security Transport Company of Petros Kefalas a trade union activist, the Secretary-General of a Company Employees and White Collar Workers Union and a leading company unionist, for lodging a protest with the Director-General against the unfair dismissal of a colleague, was a retaliatory measure designed to intimidate the workforce and discourage union militancy at the workplace. The dismissal was the work of a 'tripartite coordination body representing the government and the two sides of industry' which is now seeking to 'legalise' the measure with the 'endorsement' of the SEB Confederation of Greek Industry whose members are subjecting employees to intimidation and harassment.
What view does the Commission take of such punitive dismissals of trade unionists and the climate of intimidation being created at the workplace and what does it think of moves to restore trade union backing for Petros Kefalas?
Madam President, freedom of association is a general principle of Community law; the European Court of Justice has clearly recognised this.
There is an important article – Article 12 of the Charter of Fundamental Rights of the European Union – which envisages the right to freedom of association at all levels, in particular in trade union matters. Freedom of association must therefore always be respected.
We also have Article 137 of the Treaty of Rome, which more specifically states that its provisions shall not apply to the right of association. What is the consequence? There exists a freedom of association very clearly set out in the European Charter of Fundamental Rights; but the Treaty does not acknowledge the authority of the Commission to intervene, for example, against a private business that violates the right of association. In these cases it is the task of the national authorities, and in particular the judiciary, to guarantee respect for this right.
This is clearly a matter to be resolved by the courts, simply because there is no concrete provision in the Treaty that would empower the Commission to intervene.
– Commissioner, punitive dismissals of workers are becoming general practice. The company Wackenhut, following the dismissal of the trade unionist Petros Kefalas, unleashed a new action against Nikos Besis, which is still ongoing.
A short while ago, I left a hearing of trade unionists who represent workers at the Opel car factory. Over and above the individual differences which exist, Opel too is threatening to dismiss thousands of workers.
In our opinion, the new employment legislation being formulated is also creating and inflating the sails for the dismissal of thousands of workers. What measures is the Commission taking in order to safeguard trade union representation and the application of employment legislation to job targets?
Madam President, you have excluded me from the list. My question was included on the list. If that is what the Commissioner wants, then I will bow to his wishes, but if it was your decision, Madam President, then you should know that it is genuinely unacceptable to thus deny a Member of Parliament the opportunity to debate in this House with the Commissioner. I would also inform you that you have not asked me to take the floor for six months now.
That cannot be so, Mrs Panayotopoulos-Cassiotou, for we have very often both been here for Question Time, and I know that I have very often given you the floor, since you are among those who – I am very glad to say – are very assiduous participants in it. Nevertheless, the fact is that we can still only have questions in blocks of time, with twenty minutes per Commissioner; that is how it is laid down in our Rules of Procedure, and the second part, with questions to Commissioner Frattini, had taken us well over twenty minutes already. It is at that point that I have to interrupt. The questions will be answered in writing. We have now moved on to the third part of Question Time, as the Rules of Procedure require. I am sorry. There is nothing intentional about this.
Madam President, I should like simply to confirm to the honourable Member that the definition of trade union representatives and therefore their protection is a definition that exists in a large majority of Member States. From this it clearly follows that tangible protection is feasible.
I share your general concern about dismissals carried out as reprisals against trade unionists. In many countries the judiciary takes very firm and decisive action in such cases. I believe that when grounds of reprisal have been ascertained, the judiciary should take particularly strong measures. It is the only possible course of action, but such action may not be taken by the institutions of the European Union.
Article 20 of Law 3301/2004 (Greek Government Gazette 263, 23 December 2004) exempts the Greek Government, local authorities and legal persons governed by public law from the obligation of executing certain types of court judgment, such as interlocutory measures and orders for payment. Article 4E of Law 3388/2005 (Greek Government Gazette 225, 12 September 2005) extends this exemption to include legal persons governed by private law in the broader public sector. Legal commentators claim that these provisions infringe citizens' rights. In its answer to a previous question (E-4752/05), the Commission stated that: 'Before the Commission can submit any comments on this legislation, it is necessary to complete its examination of the documentation that has just been received and if necessary also ask the Greek Government for clarifications.'
Has the Commission examined this matter? What are its comments on the provisions concerned at this point? Does it consider that they are consistent with Community legislation? What measures does it propose to take?
Madam President, we have replied to a previous written question. I can only confirm to the questioner that we received the supplementary documentation from the complainant not long ago.
The subject is extremely complicated, in that it involves different areas of Community law. This is why – as I have been informed – the Commission staff have not yet finished their study of the supplementary documentation. I can assure the questioner that our intention is to speed up considerably the study of these supplementary observations and to give a definitive response, even though this is a matter of extreme legal complexity.
– That is more or less what you replied about a year ago, that you are examining the matter. I therefore ask you: when we have laws prohibiting the enforcement of judgments by the Greek courts vindicating workers in matters of insurance measures and payment orders, how does the Commission have the right to filibuster and procrastinate, thereby justifying the arbitrariness of the Greek Government at the expense of Greek justice?
A short while ago, in reply to my honourable friend Mr Toussas, you said that it was a matter for the courts. When the law prevents the enforcement of court judgments, will the Commission again remain inert?
Madam President, honourable Member, I wish to express my regret in this connection and can also understand your disappointment.
We started to study these supplementary documents the moment they reached us, that is to say at the end of last year, in December 2005. Like you, I am perfectly aware that a long time has elapsed; but there are – according to what I have been told – legal difficulties that do not only concern the regulation that the complainant considers to have been violated.
There are other provisions that are affected; and I can only tell you that I shall pass on a request to the competent Directorate-General and to Mr Špidla that this technical study should be considerably speeded up. Like you, I am aware of the situation.
– Madam President, my question is not a supplementary question on this matter; I too merely wish to express my surprise, because I had question number 54; this is my second term of office at the European Parliament and this is the first time in my experience that the list setting out the order of questions has not been adhered to as announced.
I too would like you to tell me if this is an invention of yours today or something you are being accustomed to, something you have the right to do because, if it is, then we too have no need to carefully monitor the order of questions in order to be ready to come and listen to the Commission's reply.
I thank you in advance and trust that this will not happen again, because it is an insult to us, given that we submit our questions in time and respectfully wait our turn.
As you yourself said, that was not a supplementary question, but I really would ask you to have another look at what the Rules of Procedure say about how Question Time is organised. It was conducted perfectly correctly, and the order of questions was not disrupted. Those questions that cannot be dealt with orally will be answered in writing, and your Question No 54 will be one of those that gets a written reply.
– Madam President, I should like to ask the Commissioner to organise evening classes for the honourable Members on what comes within the jurisdiction of the Member States and what comes within the jurisdiction of the Commission, so that the honourable Members do not have to keep asking the Commission to act as guardian on national matters.
Madam President, my answer is simple: I absolutely will not allow myself either to request lessons or to give them to anybody, still less to this Parliament. I am listening respectfully to what you are telling me.
– It really is a serious matter when an honourable friend from Greece expresses herself in such a manner against her fellow Members in plenary.
Allow me to say the following, without political chitchat and with a sense of responsibility and a sense of the time which is so valuable to us all: the European Commission and the Council and numerous members on the opposite bank have very pragmatic sensory organs in their concern to address problems which have to do with employers, and the mechanisms of the European Commission and the Council and the Member States are quickly activated.
However, when it comes to the workers' problems, we see deliberate filibustering ...
Since that is not a point of order, I shall not allow the honourable Member to speak further.
Further to its answer at the February II part-session to my question H-0060/06(2), what response did the Commission receive from the Irish authorities to its request for 'further clarification' with regard to the transposition by Ireland of the Posting of Workers Directive (96/71/EC)(3)?
Does the Commission now believe that the directive has been correctly and fully transposed by Ireland in line with the criteria established by case law of the European Court of Justice?
What action has the Commission now taken or is it proposing to take in this matter?
. Following the Commission’s reply to the honourable Member’s question earlier this year, we have asked the Irish authorities for clarification as to the implementation in Ireland of Directive 96/71/EC. The deadline for the submission of observations by the Irish authorities has not yet passed. Once these observations have been received, the Commission will assess them and of course, if necessary, decide on a further course of action.
In the meantime, we have adopted a new communication concerning guidance on the posting of workers in the framework of the provision of services. In this communication we have announced the adoption in spring 2007 of a report that will examine the situation in all Member States, of course including Ireland.
Would the Commissioner agree that at this time, when migration throughout the European Union is increasing, implementation of the posting of workers directive is crucial in order to ensure that there is no race to the bottom and that migrant workers are not exploited by unscrupulous employers? That is unfortunately what is happening in Ireland at the moment, as a result of the failure of the Irish Government to properly implement this posting of workers directive.
Madam President, honourable Member, I certainly share your opinion that full and firm application of the directive on the posting of workers is essential.
I too am totally convinced that inconvenience to workers who are posted and transferred must be completely and fully avoided. That is why, as has already been said, we are not confining our study to individual cases like the one that has been verified in Ireland, which we are assessing specifically; we have decided to carry out a full appraisal, country by country, of the extent to which the directive has been put into effect. This is because, as you have said, we cannot limit ourselves to one specific case that has developed into a crisis: we must know whether and to what extent Member States are fully applying this directive, which is very important.
On the issue of the race to the bottom, I should like to ask you to comment on the statement by the Taoiseach, Bertie Ahern, when he said that when enlargement happens in January, Ireland may not open the market to workers from Romania and Bulgaria, because other Member States are not so doing and because of the concerns as to what will happen to the Irish market in relation to this race to the bottom and the rights of workers. Could you comment on that in particular, and would you urge other Member States to do what Ireland did in relation to the new Member States already here?
Madam President, ladies and gentlemen, I can only say that Ireland, which up till now has been one of the few Member States to recognise the full right to mobility of workers from the new Member States, has not encountered any particular inconvenience as a consequence of this decision.
You know perfectly well, honourable Member, that the Commission gives strong encouragement to all states – let us say the old Member States of the European Union – to open their labour markets to the new Member States of the European Union and their workers.
We have found – Mr Špidla has done so in one of his documents – that the flow of workers between the new Member States and those old Member States that now permit it is not so great that it is likely to distort the working conditions and internal labour market of those countries, which also include Ireland.
I do not wish to comment on what the Prime Minister has said; but I will say that the Commission envisages that countries must recognise – even if after a transitional period, which we hope will be brief – that the citizens of the new Member States of the European Union have the right to free movement.
The point I would like to raise with the Commissioner relates to the whole question of the transposition and implementation of directives. One of the problems with the refusal by Member States to implement or transpose directives is the Commission’s tardiness in taking punitive action against such Member States. The whole process of taking effective action against those who refuse to implement Community law needs to be speeded up urgently.
Madam President, ladies and gentlemen, I believe that the Commission’s attitude reflects its need to understand the situation before taking any decisions.
We are dealing with a complicated subject. Next spring, when we shall have an overall appraisal of the stage reached in the application of the directive, we shall take action against those states who do not apply it or who apply it incorrectly. This does not rule out the possibility that in individual cases, such as the one in Ireland that has been brought to our attention, the Commission will have specific powers to take action against the country if the responses given to us are unsatisfactory or if, despite the responses of the Irish Government, it emerges that there has been a violation or a non-application of the directive.
It is clear, however, that the Commission must know exactly how things stand before taking any initiatives, especially if such initiatives lead to action against a Member State.
We are talking here of a cardinal principle of the rule of law: if there is an accusation against anyone, for example a country, they must be put in a position to defend themselves before judgment can be passed on them.
Thank you, Commissioner; that brings us to the end of Question Time.
Questions which had not been answered for lack of time would receive written answers (see Annex).
I have to say that Questions Nos 69 and 86 are not permissible and will therefore not be answered.
That concludes Question Time.
I hope you all have a good break and, to those who will have the chance to watch an exciting football match this evening, I would ask you not to get too excited about it, as there can be only one winner.
The next item is the report by Mr Calabuig Rull on behalf of the Committee on Industry, Research and Energy on a policy framework to strengthen EU manufacturing – towards a more integrated approach for industrial policy (2006/2003(INI)) (A6-0206/2006).
Mr President, in reality, in all of the debates on reports that have taken place today, we are discussing the same thing. Firstly, the restructuring and relocation of industry and the impact of funds aimed at alleviating this situation; secondly, innovation; and now, once again, strengthening the manufacturing industry in the European Union.
Commissioner, ladies and gentlemen, there is no question that European industry is currently facing a process of globalisation of the economy that is making competition conditions increasingly tough. As far as I can see, nobody doubts the fact that, the more competition there is, the better the final prices for citizens. Nevertheless, jobs in certain European industrial sectors, in particular SMEs, are under threat as a result of structural problems that must be tackled.
The European Commission’s Communication is an important step in terms of ensuring that the Lisbon Strategy reaches the manufacturing sector. Europe has a high level of external openness, but Community exports mainly come from medium-level technology sectors, unlike US and Japanese exports, which are predominantly high-technology exports.
Furthermore, our specialisation indices differentiate us from our main competitors and make us vulnerable in a series of sectors. We have recently seen, for example, textiles, footwear, furniture, construction and ceramics in this kind of disadvantageous situation.
Political and cross-sectoral initiatives are of course necessary in order to improve the conditions for this sector, in the fields of research, training, innovation, patents, access to third-country markets, combating unfair competition practices when they take place and reciprocity in external trade.
I would like to thank the rapporteur and the other Members for the new ideas that they have contributed to this document.
Mr President, ladies and gentlemen, Europe’s industrial sector is a pillar of the Union’s economic system. The manufacturing industry in the European Union, which accounts for a fifth of production, employs some 34 million people; and three-quarters of exported goods are manufactured products.
We can therefore define manufacturing as the decisive factor for our economy. For this reason I consider that the greater part of manufacturing production should remain in Europe. This will not come about spontaneously; favourable conditions need to be created. The basic requirements are therefore investment, research and innovation.
Although the manufacturing sector invests in research and industrial innovation, the total amount of this investment is not enough to sustain competitiveness with other countries. More financial resources are required, and we need a European space for research and a single market for researchers. Nevertheless, research and innovation are not sufficient to guarantee a strong European industry: we also need different policies, which should be synergistic and coherent. I am talking about identifying international practices that are likely to have a negative impact on the competitiveness of European businesses.
The European Commission has recently published a document stating that there is evidence of serious distortions of the market, for example in the footwear sector in China – and, I would add, not only there – and the document speaks of direct state intervention in the management of businesses, specially favourable tax breaks and interest-free loans.
I am against dirigisme and protectionist policies. Like Mr Mandelson, I support a free market – but a free market with rules for all, not just for some.
I request that this principle should underlie European policies, starting with international trade policies, especially when there are confirmed cases of unfair competition and counterfeiting.
The challenges of the global economy also apply to European industry and need to be solved quickly.
I am pleased that the Commission has responded to the situation faced by EU industry and has put forward policy provisions to strengthen EU manufacturing. Significantly, the Commission stresses that there are industrial policy problems which must be solved at European level. These are matters of competition, common market regulation and social and economic cooperation.
In truth, we need a new approach to industrial policy. With national and corporate competence, EU industry is expanding sectors, which use medium and high level technology and low or medium qualified labour, and therefore, is becoming less competitive when compared to countries with growing economies. However, the implementation of a new approach requires long-term action.
Member States cannot reorganise their economies in a day. This is particularly true for the new Member States. In WTO talks on China's membership, the EU was represented by the European Commission which did not take into account future members' industrial situation. Paradoxically, the EU has a common trade policy, but does not have a common industrial policy.
The textile, leather, footwear and furniture sector operations forecast in the Commission's communication are based only on research into competitiveness, the economic situation and place of manufacture, while, at a horizontal level it is forecast that these sectors will be reorganised. However, the results of this possible reorganisation will be of use to those companies which have transferred production or to countries which do not see a future for industry in the EU. This is demonstrated by the Commission's anti-dumping research, which aims to take into account the interests of businesses that have transferred production beyond the EU. Meanwhile, Member States’ industry is left to face unfair competition.
Thus, the Commission should not prepare decisions, which contradict a communication that it has prepared itself, and implement protectionism of separate business representatives. In addition, I urge the Commission to prepare a long-term forecast and guidelines for the competitive development of EU industry during 2030-2050.
– Mr President, I consider the Commission's systematic and analytical approach to the matter to be very important. I also consider that the report by the Committee on Industry, Research and Energy has made some important points. I shall reiterate some on which I tabled amendments and which form part of the text.
1. Trade: this is an important link in the manufacturing chain and, together with services, demands suitable attention.
2. Evaluation: systematic evaluation of initiatives, such as by high-level groups, innovation panels and working parties, can give us useful conclusions.
3. Nano sciences and nano technologies: their role can be decisive for all sectors of European industry and this should be borne in mind.
4. Primary wealth, research potential and any other comparative advantage of each area must be taken into serious account in local strategy plans.
Finally, I am sorry that the following two points which, I believe, are important, were not adopted:
Point one: I consider that it would be useful if environmental technologies were a separate sector in the 27 sectors being studied.
Point two: I consider it necessary to link training provided with the dynamic needs of the market both in terms of the number of trainees and the subject of training courses.
Finally, I would like to congratulate and thank the rapporteur on the seriousness with which he approached the matter.
Mr President, it would be a tragedy if Europe confined itself to developing only the services sector. As we all know, in today’s environment there is an intertwining of different sectors, be they manufacturing, services or trade.
The document states that the manufacturing industry in Europe provides employment for 34 million people and 20% of EU output. I do not think that the figures are ones to be proud of: they should be higher. In fact, in my own country – the smallest in the European Union – the relative percentages are even higher.
However, we must welcome the positive side. Firstly, the manufacturing industry is being seen as a generator of new innovative products; secondly, there is the development of a coherent industrial policy at European level. On the negative side, the Structural Funds could go a long way to strengthening industry and, therefore, I disagree entirely with the cut in the amount to be allocated under the financial perspectives. I believe that countries that are less rich can attain the 3% threshold we have set by using part of the Structural Funds themselves, which would lead in the direction of cohesion.
Secondly, more importance must be given to market access. It is useless to have a shop with state-of-the-art equipment if you have no customers.
To conclude, we must believe in European manufacturing: it has potential for wealth and jobs. However, we must also take decisions that are difficult: decisions to change and adapt to the new realities of the industrial environment.
Mr President, ladies and gentlemen, I am speaking on behalf of the new Italian Socialist Party. Within the framework of the Lisbon Strategy and the ambitious objectives that it sets in connection with development and competitiveness, and taking account of the central role played by small and medium-sized enterprises in the European economic scene, I consider that some of the comments made by the rapporteur are of fundamental importance. I refer in particular to the theme of complementarity between the global and the local approaches.
Like the Committee on Industry, Research and Energy, I acknowledge that local specialities and characteristic products and workmanship are the life-blood of the European manufacturing sector. The value that they add stands out in the international trade scene.
The promotion of each country’s specialities in terms of human and material resources will thus enable us to tackle the low level of certain competencies in Europe and the drain of know-how and skills away from the regions where they belong.
Taking these specialities as a starting point, we shall gradually be able to take more vigorous action against dumping in order to provide concrete support to revitalise the internal market. Integrated strategies and action plans, such as those launched by the European Union and the United States against counterfeiting and the piracy of intellectual property, can be best put into practice through local strategic plans. Starting with these, it will be possible to work hard to achieve the protection of all workers and their specific requirements. This is a ongoing imperative in the regulation of European and world trade.
Mr President, when we debate European industry there may be cause to ask the question, ‘where are our leading industries today?’ They are in those areas where we have opened up to a global economy. Europe’s very strongest industry is to be found in those areas and in those companies that are active throughout the world. In other words, I believe that there is reason to emphasise what has been said in the debate in this House today, namely that the European economy is more dependent than other parts of the world on the global economy. Without the global economy Europe would not have the manufacturing industry that we have today.
It is against this background that I would like to state that there are three important points to make when we debate the future of European industry. The first point is that competition is the best basis for innovation and for new industrial structures. When we look back, it is indisputable that it is through being open to enterprising spirit and to entrepreneurs that Europe has seen its biggest and strongest industries rise and prosper. Secondly, it is important for us to ensure that we open the way for the next generation of companies, be they in the manufacturing industry or the services industry, which will in any case come together in the future. This says a great deal about what we have to do before the various free trade negotiations and the WTO negotiations.
We must not pursue a policy that involves us protecting old-established industry, which will not provide the new jobs of the future. We must instead open the way for European companies to be active throughout the world. This means, in particular, in the global economy, where we will see a billion and then further billions of people develop into heavyweight consumers. If Europe and European industry do not have full access to the market developing there then we will not be able to have the leading industry in the world. We would then be condemning ourselves to the fate of becoming a regional economy. We thus need an openness that ensures that Europe can be a world-beating economy.
Mr President, Commissioner, ladies and gentlemen, what we are discussing today is something that has to do with our future, and it is the Lisbon Agenda that clearly defines what that future is to be. What we want is new jobs and growth, and in order to achieve those things, we need, quite simply, the world’s markets, on which we need to be able to sell our products and services.
The Doha negotiations – which in fact have to do with the ‘Singapore issues’ and aim at reducing customs duties and quotas and opening up markets – are currently undergoing a very grave crisis. Quite naturally, or so I believe, much of our industrial policy is decided on the global market, and hence the great worry about whether the Doha round will be completed, and how things stand with Kyoto, about whether we have yet carried out all the economic analyses that will assure us that achieving the Kyoto targets really will contribute to growth and to the success of the Lisbon Strategy. When it comes to the possibilities for investment and for the creation of jobs in Europe, we are talking here in terms of hundreds of billions.
We have spent years debating our budget for the years leading up to 2013 and have worked it out in very precise detail. I have to be perfectly honest and say that what I find lacking where major decisions such as Kyoto are concerned is any debate on the substance. We debated the Basel II package, which is now being implemented in Europe, although not elsewhere. While we must, in particular, protect our own industry’s intellectual property, we must also, at the same time, use these same rights as a means to greater success internationally.
We had a debate this morning on how we might make structural improvements to our industries, and this is where the tradition of family firms, in which investment carries on from one generation to another, and which create markets in each succeeding generation, is so very important, and we must not forget these small and medium-sized businesses. This ought to be a major consideration as we look to the future.
The debate is closed.
The vote will take place on Wednesday at 12.30 p.m.
The next item is the recommendation for a second reading by the Committee on Transport and Tourism on the Council common position with a view to the adoption of a directive of the European Parliament and the Council laying down technical requirements for inland waterway vessels and repealing Council Directive 82/714/EEC (13274/1/2005 C6-0091/2006 1997/0335(COD)) (Rapporteur: Renate Sommer) (A6-0208/2006).
. – Mr President, Commissioner, ladies and gentlemen, everyone has gone to watch the football, and I wish I were with them, since the match is being played in my electoral district in the beautiful Ruhr, but it must not be forgotten that there is something venerable about the directive that we are considering and it is to that that we must give our undivided attention, for the work of this House must not be allowed to take second place to football, even to a footballing event like this one.
As we now move to the second reading of the draft directive on the technical requirements for inland waterway vessels, we are handling a relic from the previous century, for it was as long ago as December 1997 that the Commission submitted a proposal in respect of the previous directive, 82/714/EEC, which was superannuated even then, but is still in force today, and this proposal’s first reading in this House was in October 1998. Then, on 1 May 1999, came the Treaty of Amsterdam, and with it codecision on transport matters, and so the first reading had to be repeated in September 1999, although Parliament reiterated its position from the ‘first’ first reading – a never ending story!
A few months into the new century, in July 2000, the Commission came up with a modified draft, which took account of Parliament’s wishes.
What is this all about? It has to do with creating, once and for all, the same conditions everywhere for European inland waterway transport, the intention being that updated technical requirements should ensure that traffic on Europe’s internal waterways is safe and problem-free. In order to do this, the Community’s technical requirements had to be harmonised with the standards governing navigation of the Rhine, for safety considerations had previously led the Central Commission for the Navigation of the Rhine not to recognise the technical approval of vessels on the basis of the former directive.
The directive to be revised – 82/714/EEC – also has other defects, among them the fact that it does not apply to passenger ships and floating plant such as construction vessels, and the safety requirements are, of course, as they were in the 1970s. Free shipping on all the EU’s inland waterways is, however, dependent on the harmonisation of the technical requirements and safety standards with the highest standard, and that applies not only to the free movement of goods but also to the guaranteeing of high safety, environmental and social standards.
Until now, Community law has been capable of being applied only where the provisions of the Convention of Mannheim are not in force; that Convention, which was signed on 17 October 1868, determined the principles that still largely apply today to the navigation of the Rhine, although the Central Commission for the Navigation of the Rhine had already been constituted under an annex to the Final Act of the Congress of Vienna in 1815. Up to now, then, the EU has been unable to adopt any legislative act applicable to the Rhine, even though 80% of all goods transported on European inland waterways travel on it.
Only since an additional protocol to the Mannheim Convention entered into force in December 2004 has the mutual recognition of ships’ certificates been possible, and, in fact, the most important aspect of the new directive is the introduction of a standard ship’s certificate for inland waterway vessels within the EU. That has something to do with legal certainty.
There were still a few problems with the inclusion of sports boats of between 20 and 24 metres in length, which might well fall within the scope of both this directive and the so-called sports boats directive, No 94/25/EC, although this latter directive governs trade in sports boats and is, then, an internal market directive regulating the access of sports boats to the market. The revised directive on technical requirements for inland waterway vessels goes further than what is laid down in the sports boats directive only where safety considerations on inland waterways make this necessary, and so it does not contradict its provisions.
I might add that experience with sports boat traffic on the Rhine shows that the owners of sports boats have no problems with those rules applicable to the Rhine that are comparable to the technical regulations in the revised directive.
The Committee on Transport and Tourism took the line that the technical regulations in the annex to the directive, including those in Chapter 15, ‘Special provisions for passenger vessels’, which, because of protracted negotiations and long translation times are still as they were during the 2004 negotiations, should be covered by the comitology procedure. The committee was in favour of an amendment to this effect, that being the only way in which it can be ensured that the harmonisation of the existing legal systems can be accomplished without delay and also that industry and trade be afforded legal certainty, and so I ask you to give your support to this one amendment at second reading too.
In conclusion, I would like to use this opportunity to express to the Council and the Commission, but also, of course, to my colleagues, my warmest thanks for their good cooperation on this dossier. In thanking the House for its attention, all I can say now is ‘ship ahoy!’
. Mr President, Mrs Sommer, whom I consider heroic for taking part in the debate at this hour, ladies and gentlemen, I am delighted that there is broad consensus today on the Commission's proposal, and this thanks to the political will of all of the parties and to the cooperation of the technical experts.
I want to thank you, Mrs Sommer, for your personal and important contribution to building this consensus.
The Community legislation harmonising the technical requirements for inland waterway vessels dates back to 1982. This legislation provides for a certificate with which an inland waterway vessel may navigate on any EU waterway, except the Rhine. However, two thirds of transport by inland waterway in Europe takes place on the Rhine.
Our proposal, which dates back to 1997, therefore has three objectives:
Firstly, to update the technical requirements with a view to bringing the safety of vessels in line with technological progress;
Secondly, to make it possible in the future for the Community certificate to be recognised for navigation on the Rhine;
Thirdly, to establish a comitology procedure for regularly adjusting the technical requirements in the future, in the light of technological progress and of the development of the rules in force on the Rhine.
This matter remained at a standstill for a long time within the Council because of the issue of admitting vessels with Community certificates to navigation on the Rhine. Once this point was resolved, however, the Council was able to reach a political agreement.
The adoption of this directive will be a real step forward in terms of harmonising the rules, which is what we call for in the NAIADE action plan. It will make it possible to implement a single system for the entire network of European Union waterways. The technical requirements will be harmonised to ensure a high level of safety, particularly for passenger ships.
The future validity of the Community certificate on the Rhine will promote competition and will create genuinely fair conditions for river transport within the internal market. We will maintain this level in the future, in cooperation with the Central Commission for the Navigation of the Rhine.
As for the amendment adopted by the Committee on Transport and Tourism, we support it, and I am delighted that a compromise has been reached among the three institutions.
I should like to take advantage of this opportunity to assure you that the Commission is aware of the anxieties expressed by some owners of large recreational craft in certain Member States. The text that you will adopt will make it possible for the majority of these concerns to be addressed.
Unlike Directive 94/25/EC, which provides for market access for recreational craft in the Community, the new directive on technical requirements for inland waterway vessels, for its part, provides for safety of navigation on all waterways. A 20-metre long vessel warrants requirements additional to those needed simply for marketing.
Moreover, excluding recreational craft less than 24 metres – and not 20 metres – long from the scope of the directive would render the rules applicable on the Rhine different from those applicable on other Community waterways. That could cause problems when it comes to recognising the Community certificate for navigation on the Rhine and could stand in the way of the idea of having a single certificate for vessels in the Community, namely the Community certificate.
Finally, the directive permits a number of derogations for existing recreational craft. I am specifically responding to Mr Watson on this point, as he was the person who drew my attention to it: existing recreational craft may continue to operate provided that their breach of the requirements does not represent an obvious danger. I would add that Article 7 permits those Member States whose inland waterways are not connected to the waterways of other Member States to depart from all or part of this directive.
Ladies and gentlemen, I can, in any event, assure you that the Commission will ensure that it pays special attention in the comitology procedure to the chapter on recreational craft, in order both to prevent any contradiction of, or incompatibility with, Directive 94/25/EC and to clarify and shed light on any points that may seem unclear.
. Mr President, as the rapporteur said in her introductory remarks, a happy outcome is worth waiting for, and she was not wrong in that. The document currently before us, and, in particular, that which this House could – and did – contribute to it, is something that can help promote free inland waterway shipping, and that free inland waterway shipping is what we need. If we want to make the flow of traffic through Europe more generally compatible with the environment, we need proper rules, consistent with each other, for inland waterway transport, and the Commission, in its midterm review, is quite insistent on that – Vice-President Barrot should take note of the fact that I was listening very carefully the last time.
What is called for, however, is not just one single regulation, but the interlinking of all rules applicable to inland shipping, and we must make improvements to the planning of routes, that is to say, the TENs, to the support frameworks – including Marco Polo II – and, not least, the technical rules and regulations, and must bring them up to present-day standards.
A happy outcome is worth waiting for, and our group, the Group of the European People’s Party (Christian Democrats) and European Democrats, thanks Mrs Sommer, the rapporteur, for the valuable work she has done. We hope there will be large majorities tomorrow, and will play our part in bringing them about.
We will have a few more things to do to the network. As you have just said, Mr Vice-President, Naiades is the next draft act whereby we have to ensure that the opportunities are actually used and that Europe’s waterways as a whole can make a substantial and constructive contribution towards handling the flows of traffic.
What is important in this regard, particularly in relation to Naiades, is that we must not concentrate only on Western Europe: rather, especially now that the Danube is open, we must ensure that the whole European waterways network may grow together into a sound, proper and safe unity.
– Mr President, Commissioner, ladies and gentlemen, reference has already been made to the Naiades action programme, and that which we have not yet negotiated today will at last accord inland waterways the attention and support on the part of the European legislator that are rightfully due to them.
Today, of course, we are taking a less spectacular decision, but one that is nevertheless long overdue, in that this House, at second reading, will be agreeing to the harmonisation of technical regulations for inland vessels, thus bringing to an end a legislative process that has been going on for nine years now.
This directive adapts Community standards to the more extensive ones contained in the Convention on the Navigation of the Rhine, and this, as we see it, guarantees free competition on all internal waterways with the same high safety standards applying in every instance.
At first reading, and in the Common Position, this House and the Council made various amendments. Like the rapporteur, to whom I am most grateful for her report, I, too, take the view that these amendments are generally acceptable and add to the original Commission proposal in a reasonable way.
We endorse the view expressed by Mr Grosch and Mrs Wortmann-Kool in their amendment on the subject, that certain types of vessel are subject to two sets of legislation, and, even though we have now been advised that the two sets of legislation are quite different, we do nevertheless think that the amendment is sound, and what we would welcome at the earliest possible opportunity is the revision of the technical annexes of the relevant directives in order to remove the duplication.
Apart from that, what both my group and I want is for the legislation to be completed without delay.
. – Mr President, inland shipping is on the up and that is a good thing. We in this House can do no other than heartily welcome such a substantial contribution to sustainable, safe and competitive transport through Europe, for it cannot be taken as granted that transport will be like that; it is important that the right conditions be created for it. Mrs Sommer's report provides one of the necessary building blocks, for harmonised technical regulations for transit on internal waterways mean equal conditions for everyone and hence a fine, manageable and safe fleet.
What gives us cause to welcome this report with even more enthusiasm is the fact that it represents the conclusion to a process that has lasted for some ten years. I am particularly pleased to note that relations between the institutions in the inland shipping sector have been no obstacle to this agreement, and I believe that this manifestly fruitful cooperation is being extended to other areas too. This is something we will need to talk about later on.
Turning to the content, I am pleased to note the standards demanded of the vessels. Even though the sector must make the necessary effort to satisfy these demands, this does indeed indicate that the quality of the fleet has gone up beyond any doubt. In view of the potential for water-borne transport, that is both very welcome and essential.
I am also satisfied with the procedure for making further adjustments and improvements to the directive. It is certainly not perverse to leave such a technical enterprise to the specialists. I am given to understand that a number of proposed amendments are on the table at this very moment. I hope that the specialists will find a solution to the possible discrepancy between this directive and Directive 94/25/EC, and I strongly support the amendment to that end.
In conclusion, I want to thank Mrs Sommer for her efforts. I hope that this stage will make a positive contribution to improving transport on inland waterways.
Mr President, passion for football, which has become a global and European passion tonight, offers me the opportunity to express my passion for Europeanism within the context of the transport sector as well. I am speaking as a Member from a Member State, Spain, whose rivers stopped being navigable some time ago and which is suffering from a drought that is becoming structural, thereby making it less and less possible for that navigability to be restored. I am therefore speaking as somebody with a healthy European envy of those countries that do have navigable waterways, both for passengers and for goods.
As the partner of a German, I well remember the admiration I felt when I saw the Rhine some years ago, because until then I had heard talk of river motorways, and I had even worked in that field, but I had never known what they were. It was the impression of seeing the Rhine with such well-regulated, organised, stately and at the same time efficient traffic that taught me what we were talking about and how Europe was getting to grips with such important transport routes.
I am therefore delighted as a European that this debate is finally coming to a successful conclusion, thanks to Mrs Sommer and also to my colleague Mr Stockmann. This will make it possible to harmonise river navigability, in terms both of social safety rules and of environmental rules, including the proposed non-reduction in those countries where that danger exists.
It only remains for me to express my hope that my city, which in 2008 will hold the international Expo on this very issue of water and sustainable development, can implement projects to restore the navigability of the River Ebro, amongst others, as a collective means of passenger transport, and naturally to promote its use for sporting and tourism purposes. I am therefore delighted that the safety and social rules also apply.
My dream is that, in the not too distant future, goods crossing the Pyrenees from Spain into France via a central tunnel will then travel along the Canal de Midi and the network of French canals and finally to the Rhine, whose ideal and wise regulation we are today turning into European law.
. Mr President, Mrs Sommer, ladies and gentlemen, I should like to thank you for this enriching debate. It has confirmed that the Commission’s proposal, dating back to 1997 is as topical as ever.
I am particularly grateful to Mrs Sommer, your rapporteur. Parliament is thus confirming its commitment to inland navigation, and this directive will make it easier to implement a single system for the entire network of European Union waterways.
This agreement constitutes an important stage, which is in line with our strategy for harmonising rules at European level, as is recommended by the NAIADE action plan, and it will thus help to increase the competitiveness of inland navigation within the Community.
Mr President, I wanted to say these few words of thanks to all those Members who kindly contributed to this excellent piece of work.
The debate is closed.
The vote will take place on Wednesday at 12.30 p.m.
The next item is the recommendation for a second reading by the Committee on Transport and Tourism on the Council common position with a view to the adoption of a directive of the European Parliament and the Council amending Council Regulation No 3922/91 on the harmonisation of technical requirements and administrative procedures in the field of civil aviation
(13376/1/2005 C6-0090/2006 2000/0069(COD)) (Rapporteur: Ulrich Stockmann) (A6-0212/2006).
. – Mr President, Commissioner, ladies and gentlemen, Mrs Sommer has already, today, quoted the German saying according to which a happy outcome is worth waiting for, and I believe that might be the case when it comes to this legislation on EU-OPS.
I do not want to spend a great deal of time reviewing the lengthy process whereby we worked out what we want, which involved us in two first readings and various proposals from the Commission over a period of six years. It has become clear to me that we MEPs are production line workers, and certainly many people have been working on this one.
I would like, once more, to take this opportunity to express my gratitude for the good work that Mr Simpson did during the previous Parliament, and, in particular, for the constructive cooperation with all Members during this one. I am also appreciative of the good work the Commission has done as a mediator, particularly that done by Mr Salvarani – since both he and I are being kept from watching the football today, I am grateful to him for being here – and not least for the Council’s willingness to compromise.
The negotiations have produced a respectable result and one that adds value to Europe. Following the liberalisation of the European air transport sector and the great enlargement of 2004, we have now at last succeeded in harmonising all those technical standards and administrative regulations that have a bearing on the safety of civil aviation, and now it is high time we took the continuing expansion of air travel into account.
The laying down of safety standards – ranging from construction to the rules on the transport of hazardous goods, by way of regulations on instruments – takes up nearly 500 pages. Until very recently, there was controversy about sections O and Q, which deal with the training of cabin crew and the working hours, in-flight hours and rest periods of pilots, and that is not surprising, since this is where the safety issues also touch upon the social benefits of the persons concerned. I do nevertheless think that we have succeeded, here too, in defining a provisional platform that, for many countries, amounts to a marked improvement in safety standards.
Before second reading, the Committee on Transport and Tourism made some important changes. Firstly, we wanted to add a safeguard clause to prevent the situation arising in which, in countries with higher standards in law or in collective wage agreements, there would be an inevitable reduction in these standards with consequences for safety and for the social benefits of the personnel on board, and we succeeded in doing that.
Secondly, it became apparent from hearings and from numerous studies that cumulative fatigue in pilots as a result of inappropriate scheduling was a problem in need of further investigation even after the result we have achieved, and the Council has proposed that this problem be put back on the agenda in three years’ time. We in this House do not think this is enough, and we have been able to secure a new scientific/medical study after only two years, relating to both sections, including Section O.
Thirdly, the cabin crew were, right up to the last minute, raising with us their concerns about the upgrading of their status, and I believe that our amendments do justice to that insofar as it has a bearing on safety. In negotiations with the Council, we have managed to secure an undertaking that further harmonisation and better quality training will remain under consideration and that there will be a study into these issues too.
I too take the view that the safeguard clause is applicable to the very varied approaches taken in Europe to certification and the issue of licences, so any loss of status in individual countries is not to be attributed to our legislation.
Fourthly, when we started work on EU-OPS, no account was taken of the special situation of express freight services at night, and on that, too, we and the interested parties have arrived at a compromise that makes proper provision for their specific flight schedules while not compromising safety standards.
Let me sum up by saying, once again, that a happy outcome is worth waiting for; whether it actually will be a happy one is something that will emerge from further work on the transposition of this directive. I ask all the groups in this House to give their support to this compromise that we have reached with the Council.
. Mr President, ladies and gentlemen, we are now on the point of reaching an agreement at second reading with the Council on a very sensitive proposal.
We owe this result above all to the excellent work of your rapporteur, Mr Stockmann, and I should like to congratulate him in particular.
Allow me to point out the approach underpinning the proposal for a regulation. It is primarily a question of maintaining a high level of safety, while ensuring that there is fair competition among airlines.
The amended proposal of 2004 introduced provisions concerning, on the one hand, flight times and rest periods for crews, which are currently referred to as ‘flight and duty time limitation'. It thus complies with the request of the European Parliament, which is concerned about the national disparities in this area. For a long time now, professional pilots’ associations and several airlines have been severely criticising these disparities, which are detrimental to safety and to the normal forces of competition.
Indeed, many investigations conducted in the wake of accidents have identified crew fatigue as one of the factors contributing to these accidents. The regulations on flight times are sometimes too flexible and allow airlines to have their staff on duty for too long, to the detriment of safety and of companies subject to stricter legislation.
The amended proposal of 2004 entails, on the other hand, cabin crew being certified on the basis of minimum requirements, as happens in the United States and as the employees concerned, together with part of the industry, were demanding. These minimum requirements should make it possible to improve air safety by increasing the quality standard with which staff must comply. They should also bring the conditions of competition for airlines in line with each other and make it easier for staff to move around within a fully liberalised air transport market.
It is true that the Council has had great difficulty in reaching an agreement, as a result of the Member States' very different points of view. However, the Council finally succeeded in reaching a compromise on a common position at the end of February 2006. The Council observes in its common position that the amendment tabled by Parliament has been fully taken on board, one or two slight alterations apart. The Commission does, of course, accept this position on the part of the Council, which is willing to adopt the main elements of Parliament’s proposal. On certain points, relating in particular to the flight and duty time limitations of cabin crew, we simply need to carry out a scientific and medical assessment before reaching a decision on the matter. This analysis would be entrusted to the European Aviation Safety Agency.
Since the Council adopted its common position, our three institutions have been working intensively to reach an agreement at second reading. The common position has been clarified and improved thanks to the amendments tabled by the European Parliament, and I am particularly grateful to Mr Stockmann for this text.
The first improvement concerns airlines whose business is based exclusively on night-time operations. The Commission, in agreement with Parliament, feels it necessary to assess the consequences in terms of safety and fatigue of the provisions concerning flight and duty time limitations and rest periods. On the basis of this assessment, the Commission will table those amendments needed to take account of these specific operating models.
The second improvement concerns the scientific and medical assessment of the provisions relating to flight and duty time limitations and to cabin crews. This assessment will be carried out by the European Aviation Safety Agency. I can confirm that I have already asked the European Aviation Safety Agency to include this assessment in its 2007 work programme, with a view to preparing some draft measures for submission to the Commission. On that basis, the analysis period can actually be reduced to two years, Mr Stockmann, as Parliament is proposing.
The Commission will issue a statement to shed more light on the nature of these studies, particularly in relation to the conduct and training of cabin crew in emergency situations.
Finally, my third point is that the Commission proposal is designed to lay down minimum harmonised safety standards, at a high level and applicable throughout the Community. Nevertheless, in a number of Member States, more binding national measures may be in force. The Commission agrees that no aspect of this regulation should lead to a reduction in the highest safety standards, where these already exist.
Mr President, I shall conclude. The Commission therefore has no difficulty in accepting the amendments that reflect these three principles and therefore supports the compromise amendments, that is to say Amendments 19 to 25. On the other hand, the Commission does not support Amendments 11, 16 and 17 because they overlap and because they are, in fact, covered by the compromise amendments. The same is true of Amendments 12 to 15 and Amendment 18. They concern technical amendments to various parts of the annex which are, in fact, going to be regulated by the comitology procedure provided for in this regulation.
Well, Mr President, ladies and gentlemen, I believe that this piece of work, which is welcomed by the representatives of aviation staff, bears the hallmark of parliamentary work. I am grateful to the rapporteur and the Members of Parliament for this.
. Mr President, ladies and gentlemen, the harmonisation of the very highly divergent regulations applicable to civil aviation in Europe, particularly to the hours that flight crew work, is urgently needed.
At this time of the year, millions of Europeans are once more setting off on their holidays, and doing so by air. There has been an explosive increase in air travel over the last 20 years in Europe, and, as air travel now knows practically no national boundaries, it is an anachronism that very different regulations should apply to air safety from one country to another.
The object of this regulation is to at least make these rules more closely approximate, and that is an aim that is, as far as I am aware, supported by all the groups in this House, so we can content ourselves with making changes in a few areas, for example to the rules that put crew on freight flights at a disadvantage, where changes really do have to be made.
We must not, however, make the mistake of adding features that deal only with social security and labour law to a technical regulation that is meant to serve the interests of safety in the air; mixing these together would make the regulation’s direction less clear and tend to weaken it.
Nor must we try to interfere in collective agreements between unions and employers, which are subject to labour law; such collective agreements cannot be the subject of action on the part of the state, not even action by the European Union.
If we do not lose sight of the fact that the regulation is intended to do no more than make air travel safer, then I am sure that passengers will, in future, be able to expect comparable technical safety standards, irrespective of the airport in the European Union at which they embark on their flight. For that reason alone, this regulation is deserving of support.
I am most grateful for the sound work done by Mr Stockmann, the rapporteur.
. Mr President, Mr Barrot, we are coming to the end of a long - a very long – road for those who have been in Parliament since 1999. We have witnessed the very difficult development of this draft regulation, firstly with the report by Mr Simpson - who is not present in this Chamber, but to whom we must pay tribute - and then with the extremely careful and shrewd work of Mr Stockmann, who has made it possible today to conclude the regulation.
I believe that Parliament, as you said, Commissioner, can pride itself on having given this draft regulation a respectable social complexion.
As you said, the human factor has a major part to play in the field of air safety, as it often does elsewhere. One problem remained to be solved, which might have appeared of secondary importance: the human factor certainly refers to the flight deck crew, but it also refers to the cabin crew. We had difficulty in concluding because we wanted to settle the matter at the end of this second reading and not enter into a conciliation procedure. That is why 37 of us Members from different political backgrounds – I pay tribute to Mrs de Veyrac – acted in what may be regarded as an untimely fashion and tabled a number of amendments aimed at clearly and explicitly integrating subpart O into the scientific assessment and revision work.
I believe that, thanks to Mr Stockmann’s mediation, these amendments finally convinced people that a compromise was possible and persuaded the Council to accept it without going any further.
Consequently, if the compromise amendments, as they were drafted this week, are adopted – I am thinking of Amendments 22, 25 and 19 – then, in accordance with our Rules of Procedure, there is no longer any reason for us to vote in favour of the amendments tabled by 37 Members.
That is therefore my wish, expressed with a sense of our having fulfilled our duty and of our having, in the course of this week, made some decisive progress. I am grateful to the Commission for its openness in this regard.
. Mr President, Commissioner, I think this moment represents a step forward where this dossier is concerned. Although it is certainly true that we have been working on it for a long time, we are now close to an agreement that can enable us to raise safety to a high standard and make competition between airlines more honest.
The question now arises of whether the compromise that is on the table is a good one. We all know – and a couple of us have already said so – that it is not ideal, but there are times when the best is the enemy of the good. Right now, though, we have to take what we can get, for there is indeed something to be said for the compromise that is now before us: there is no levelling-down, there are rules for the cabin crew, rules for night flights by freight carriers, and results as soon as possible from the EASA study – after two years instead of after three.
We now have to seize the opportunity to move forward two steps at once. First, we must now approve the compromise, and I was glad to hear Mr Savary say just now that, if the compromise is approved, we should not take matters any further. Once we have approved the compromise, we will have a European basis on which we can work, on which the Commission, moreover, can begin to work, but then for everyone rather than for the limited number of Member States that can allow themselves higher standards. That is the first step.
The second step will then be that, once, European rules are in place, we can improve them and work on certain aspects of them, so that – and let me repeat: not just for certain Member States who can allow themselves that sort of thing – the standard can be raised. This is the way we have to do it – in these two stages. If we miss out the first, if we fail to make the compromise, we cannot go any further.
I understand very well the criticism levelled by some members of specific categories of personnel and the questions that they raise, for those questions have to do with safety, but when I asked them, ‘would you rather have this than nothing?’ they answered every time: ‘No, no, we want something!' I think the rapporteur has done everything possible to move all the boundaries as far as possible. The possibility that we now have of concluding a compromise and to start out with a Europe-wide regulation constitutes an opportunity that we must seize whatever else we do.
If we reject the compromise, I am convinced – as are the shadow rapporteurs and the rapporteur – that we will be left with nothing, and that we will be even further away from the objective that we want to reach. I would, in any case, like to extend warm thanks to the rapporteur, and also to the Commissioner for the work he has put in.
I think it is a pity that the Council is unwilling to move further on a number of points and is holding fast to a sort of reasoning that I do not find readily comprehensible, but, if the compromise that we have hammered out is approved, there is no risk whatever of us ending up empty-handed and making the situation worse rather than better, so, thank you, Mr Savary, and thanks to all the other Members, and I think we can look forward to a good result tomorrow.
. Mr President, this is an enormous package that we have before us, and, in the course of the last few months, only a few points have been left over for us to consider, although they are very important ones.
The Council spent six years haggling over this compromise and, in doing so, evidently ignored the problems of the flying crew. The consequence of that was that pilots’ flying times and the working conditions of cabin crew were open and controversial issues for our discussions in the committee.
I really do want to thank our rapporteur for the really very considerable amount of work he did to put this report on a good and sound footing. It has to be said, though, that there was no discussion in the proposal of the problems posed by shift work and the fatigue – that is, the physical and mental effects of irregular working hours – which does, of course, have effects on safety.
The solution we have come up with, according to which a proposal has to be submitted within two years from now, is a compromise, and it would have been better if it could have been agreed on at once, but we should be glad to have achieved it at all, and glad that the Council has signed up to it.
It is now up to the Commission to do something positive by taking these factors – which are without doubt indispensable – into account and producing a new proposal. While I am on the subject, let me say that I am not exactly happy with the exception made for personnel on freight flights, but I will agree to it for the sake of compromise, hoping as I do that the Commission will take a responsible approach to the analysis of working times.
One difficult point, of course, was the prohibition on regression, about which the Council was not willing to talk, and on which the Member States were unable to give way. It is now up to them – and they will bear responsibility for this – as to whether working conditions, where they are better than what was proposed, improve, get worse, or remain unchanged, and whether, where bad working conditions still prevail, they can at last catch up.
– Mr President, the policy of the European Union also functions in the aviation sector on automatic pilot, strengthening the competitiveness of the monopoly aviation companies in order to increase their profits. In our opinion, there are two basic factors that relate directly to the strengthening of flight safety rules: the human factor and the state – the airworthiness – of aircraft.
Although trade union representatives have from time to time officially expressed their acute concern about the intensification of the exhausting working times of workers and about the deterioration in training provided for cabin crews being promoted in the relevant regulation, unfortunately these elements are not taken into account. It is a well-known fact that the exhausting working times of cabin crews increase flight safety risks.
Another basic parameter, which was the subject of a letter from qualified Olympic Airways aircraft engineers dated 8 October 2004 and the corresponding reply, which I have here, from Mr Barrot dated 18 January 2005, concerns pre-flight checks.
At this point, I would draw your attention to a very serious matter. In the second paragraph of Mr Barrot's letter, in reply to the trade union representatives who are responsible for checking the airworthiness of aircraft, it says that, as far as pre-flight inspections are concerned, the analysis of the current legal situation at European Union level (law 2042/2003) confirms that pre-flight inspections do not qualify as technical inspections.
For goodness sake. If pre-flight inspections of aircraft are not technical inspections, then what are they? We really consider that aircraft inspections by organised engineers in accordance with Part-66 (Aircraft Maintenance Personnel Licensing) need to be restored.
Mr President, Commissioner, I would first like to thank the rapporteur Mr Stockmann for his very good work in finding a compromise between many and highly divergent opinions. I believe that the most important matter for those present, chiefly members of the Committee on Transport and Tourism, is to reach agreement after six years of work on that version of the reading that is also acceptable to the Council. To procrastinate on amendments and regulations setting technical requirements and administrative procedures in such a fast-growing business sector as aviation is, I believe, no longer permissible or forgivable. For this same reason, namely the development of the sector, we must insist on a two-year deadline for completing the evaluation of Section Q. With regard to the compromise reached with the Council on the so-called non-regression clause, I believe that it is sufficient and I do not give credence to the concerns that have been expressed regarding mistrust of some European Union Member States which might, so it is thought, reduce flight-capacity time-limit safety standards to the lowest mandatory EU standards. Finally, the Community-wide recognition of steward training programmes and the possible licensing of stewards as an additional means of increasing aviation safety will also have a very important effect, one that is often discussed in Parliament and especially by the left wing: it will allow members of this profession to compete within the Community and receive equal pay and social guarantees, regardless of whether they are from old or new Member States. I will not use the time remaining to me so as to allow the honourable rapporteur to watch his team play.
– Mr President, Mr Vice-President, ladies and gentlemen, let us just rejoice, for this House’s tenacity and the Commission’s support have made it possible for this dossier to be completed after all. We can look back on five years, on a great deal of work and a great deal of sweat, so let us just rejoice!
Secondly, Commissioner, I urge you to take your courage in your hands; what we ask of you is that you re-examine the special arrangements for night express flights. The Council would say it saw that as an excuse for inaction, but be bold, do something, make some proposals! I believe it to be a simple fact that there is a difference between the living circumstances of pilots of passenger aircraft and those of freight aircraft.
In conclusion, I would ask of the Vice-President and all Members some understanding for why I am not making full use of my two minutes. In this House, there is agreement all round; on the television, there is something really exciting, and I am sure you will understand when I say that I am going to go for the more exciting option.
Mr President, what we are debating can be regarded as a technical matter, but what we are actually concerned with here are two very fundamental issues that we have taken up in the European Parliament. One of these is the safety of aviation as a means of transport, and one that is in increasing use every day. More and more people are dependent on aviation in their everyday lives, but is also important for industry. Also at issue are the precise limits of human ability under difficult and dangerous conditions. To what extent is it possible to work difficult hours and still maintain a high level of safety? It is questions such as these that the European Parliament has found important and that have caused us to devote so much time to this issue. I would like to thank Mr Stockmann for the truly excellent cooperation from which we have benefited and for the high-quality compromise that we have now reached. I am also amongst those who believe that we should vote in favour of the compromise, as we do need regulations at European level.
Pilots and cabin crew are the key personnel in the air when it comes to safety. For us as passengers it is never acceptable for safety to be interfered with in order to keep prices down or in order for companies to be able to drive each other out of business. Pilots’ working conditions have been quite carefully examined in the past, and competition must not be allowed to cause a deterioration of those conditions. For this reason, the review after two years is very important. Regulations on working time must be backed up medically and scientifically within EASA by Europe’s foremost experts in the field of working time, rest, sleep and fatigue.
Cabin crew must also have sound knowledge and training, and this applies to all cabin crew. Their working duties have changed and become increasingly important in the wake of 9/11. We must therefore also contribute to achieving high safety levels and high levels of competence for cabin crew, and we are doing this through the compromise. As a final point, the agreements in place differ between Member States. I think it important that those Member States that have better legislation or collective agreements should not be forced to fit in with a lowest common denominator. We need non-regression.
Mr President, I would like to express my appreciation for Mr Stockmann’s report. He deals with a very broad and important subject which concerns the adoption of a regulation of the European Parliament and of the Council on the harmonisation of technical requirements and administrative procedures in the field of civil aviation. We should pay particular attention to a comprehensive approach to a question which is of significant importance to the proper functioning of air transport, and should include safety standards and healthy competition.
The need for a detailed approach is demonstrated by the document itself, which consists of around 480 pages. The procedures presented in the regulation are specific and precise. They refer to the aircraft itself, including its navigational and communications equipment and procedures for technical staff. They also apply to the flight parameters and the air crew. The legislation deals with the issue of certificates, limitations on flight time and staff duties, as well as vital rest times for staff. They also cover matters dealing with airports and regulations for the activities of air operators, including issues relating to aircraft fuel.
Moreover, the regulation deals with the question of meteorological conditions and guidelines on procedures to be followed in the event of limited visibility or other dangerous situations. There is a clear attempt to maintain where they already exist, and to introduce where they are not yet entirely compulsory, unified principles and criteria for action and implementation of the appropriate technical conditions in order to guarantee the highest possible level of air transport safety.
The very intensive growth of air transport which we have witnessed requires absolute compliance with procedures and maintenance of strict technical discipline. It is therefore necessary to harmonise operating regulations relating to commercial air transport. It is also important to ensure that EU regulations are respected in all Member States and that carriers and airline operators from outside the EU and which fly to EU Member States be obliged to respect them unequivocally.
I have some knowledge of the matter, as I hold a PhD in technical sciences specialising in aviation, and have had the opportunity to teach aviation students at Rzeszów Polytechnic, including future airline pilots. This allows me to state that the compromise solution proposed is responsible and to the point. Of course, it will also be very important to implement systematic and comprehensive monitoring of the legislation adopted. In this context I support the compromise solution achieved and call for it to be adopted.
Mr President, Michael Ende did not give his ‘Never-Ending Story’ a proper ending, and we, in this House, have done markedly better. Now that Mrs Sommer has produced her report, we have almost given the EU-OPS regulation one. Mr Simpson and Mr Stockmann have done a very good job, for which both of them deserve thanks.
The labour law, social security and, above all, safety regulations applicable to air transport need to be properly brought up to date, but Mr Gewalt has already, and rightly, pointed out that the role of the European legislator in all these areas is a limited one. All this has taken a while, but we now have before us a good report, and one that – as many Members have confirmed – represents the best possible compromise between the airlines and the trade unions. The amendment makes full provision for the flying times, working times and rest periods of the cockpit and cabin crew and limits their maximum time on duty in the air to 13 and 11 hours respectively.
It is now up to the interested parties in the industry – the companies and the trade unions – to do the best they can with these requirements, and it is for the Commission to do more work in this area and to guarantee, by means of appropriate safety regulations, that the people currently setting off on holiday can feel safe when it is by air that they do so.
Mr President, I would like to thank the rapporteur, my colleague, Mr Stockmann, for being generous enough to acknowledge the value of Mr Simpson’s initial work. I would like to pay a warm tribute to him tonight for having made such a success of it. His tenacity and flexibility have helped to achieve the great success that we all wanted to see.
I can still remember how, at the beginning of this debate, which I experienced with Mr Simpson in a different capacity, we were presented with a text to harmonise the technical rules and administrative procedures for civil aviation, that is to say, to move on from the JAR-OPS to the EU-OPS, and we were surprised to find that it was a text with a black hole in it: it lacked the sub-section Q, relating to restrictions on flight time and activity and to rest requirements.
That began one of those fascinating stories of European integration which, if at some point it is taken on by a good story-teller or film-maker, will surely help to restore our citizens' passion for Europe.
There was a text in a drawer in the Commission which was growing in the darkness, which was improving, but we did not really know what it contained. There was a group of European pilots and cabin staff who wanted that text to finally be adopted and there were certain airlines that did not think it was a priority, under pressure from growing competition, to operate the sector in a manner that would lead to the emergence of new competitors and that would make any proposed restrictions a serious burden, even if they were intended to improve safety. Furthermore, they had the support of their Member States.
Finding a solution seemed difficult, but we have almost found one, thanks to the passionate and joint work of everybody and to the European Parliament’s will to approve a complete text, with essential aspects for safety, aimed at people, pilots and cabin staff and with requirements on training, professional recognition and strict respect for flying and rest times, which must be regulated and harmonised in order to fully guarantee safety, without delay, in a sector which is growing exponentially and which is fully open and competitive.
We therefore welcome this prior commitment tonight, which will become a first step in consolidating the European citizens' confidence in the civil aviation sector.
It also represents a mandate for the European Air Safety Agency to exercise responsibility, and we hope that the agency will soon apply all of this Parliament's recommendations.
Mr President, I should like to thank the rapporteur, Mr Stockmann, for the outstanding work he has done in negotiating a more than satisfactory agreement with the Council and the Commission. We can be delighted at this result for a number of reasons.
Firstly, this agreement concludes a matter that has been on the table for six years, and it is a good thing to thus be able to avoid the conciliation procedure and a further delay, even though six years is far too long for an area like air safety in which it is crucial to act quickly.
Secondly, the amendments on which the Council and the draftsmen came to an agreement take up the bulk of the requests that we made to the Committee on Transport and Tourism. That seems important to me, especially when it comes to the non-reducing clauses, which guarantee that this text will be unable to bring about a reduction in safety in the Member States in which the standards are higher than the basic standards featuring in the regulation.
Finally, I am particularly pleased about the provisions that deal with the issue of cabin crew. Together with Mr Savary and a number of our fellow Members, we have tabled two amendments relating to the concerns expressed by this profession. I am delighted to observe that the compromise amendments take account of these remarks and I am convinced that the regulation thus amended is a coherent and balanced text: I hope that we adopt it tomorrow by a very large majority.
I should like to point out off the record to our German and Italian fellow Members that I purposely wanted to be brief in order to enable them to follow the last few minutes of this evening's important event.
Mr President, Mr Vice-President, I would like to start by seizing this opportunity to thank the rapporteur, Mr Stockmann, most warmly for this fine report; it is a particular cause for rejoicing that he has managed, despite the problematic underlying issues, the various interests at stake and the length of time that has elapsed, to safely guide this report through to the point where it can be voted on.
There are various reasons why this ‘EU-OPS’ regulation represents an important milestone in the history of air safety: the amount of air traffic in Europe is continuing its constant upward trend; European airspace is one of the most overloaded of the areas in the world through which aircraft pass; and, if the safety of air passengers is to continue to be guaranteed everywhere, then the further development of uniformly high standards of safety is a matter of urgent necessity.
The black list, which was published a few months ago thanks to Mrs de Veyrac, has already set high standards for airlines – mainly those from outside Europe – and similarly high standards now need to be applied to the European ones. Pilots from certain EU Member States will have the pressure taken off them as a result of the new framework conditions established by EU-OPS in respect of limits on working and rest time, and that in turn will improve passenger safety.
The European Air Safety Agency (EASA) will be producing a medical/scientific study on this, which will serve as a basis for the Commission’s proposed revisions. In my own report I will be discussing at length the EASA’s functions and areas of responsibility.
I would like to take this early opportunity to observe that uppermost in my mind is the safety of the passengers and of all the crew, and that I will not lose sight of that while drafting my report. Mr Stockmann has already made a considerable contribution in this respect, and has, in doing so, made civil aviation a good deal safer already. I will endeavour to play my part in ensuring that firm arrangements are made for the allocation of powers to, and coordination of, the various air safety agencies, with it being clearly indicated who shall be required to comply with the agencies’ instructions.
. Mr President, we need to conserve our strength, so I will be very brief. I should like straightaway to thank Parliament for accepting a compromise negotiated among the three institutions and I should like to thank the rapporteur, Mr Stockmann.
Parliament’s contribution has enabled us to make significant progress. It has thus enabled us to identify the areas in which work needs to be done, particularly in cooperation with the European Aviation Safety Agency. I should like to state in this connection that, in line with the compromise amendment tabled, we are going to carefully examine the specific circumstances of night flights. As regards controls, we have two levels of these: those managed by the European Aviation Safety Agency, which are designed to see whether the European rules are being applied properly by the Member States, and those managed by the Member States. We are making sure that the controls are enhanced.
Mr President, I hope that this text will be adopted by a large majority and will thus make it possible to improve air safety in Europe, to guarantee fair competition and to make it easier for staff to move around within the Community. I wish to thank Parliament once again for its contribution.
The debate is closed.
The vote will take place on Wednesday at 12.30 p.m.
The next item is the report (A6-0174/2006) by Mr Seppänen, on behalf of the Committee on Industry, Research and Energy, on the proposal for a Council directive on the supervision and control of shipments of radioactive waste and nuclear spent fuel (COM(2005)0673 C6-0031/2006 2005/0272(CNS)).
. Mr President, the proposal that is the subject of Mr Seppänen’s report aims at modifying and replacing Directive 92/3/Euratom, which lays down a Community uniform administrative procedure applicable to the shipment of radioactive waste.
I would first like to recall the aims of this proposal, which are: to ensure consistency with other Community legislation on radiation protection; to ensure consistency with international conventions; to clarify the procedures; to simplify the structure and wording of the existing directive; and to enhance certainty, firstly by explicitly including transfers of spent fuel for re-processing – the same control procedure is now applied to all shipments of spent fuel, independently of the intended use – and secondly by generalising the automatic consent procedure. The consent of Member State of transit and of destination is assumed after a reasonable deadline.
This proposal takes into consideration the experience of application of the existing directive. It further takes fully into account the opinion given by the European Economic and Social Committee on 9 June 2005, as well as the informal discussions held at the Council and in Parliament during 2005.
I would like to thank the rapporteur, Mr Seppänen, for the excellent report he prepared, which has received the strong support of the Committee on Industry, Research and Energy. The amendments mainly seek to clarify the Commission’s proposal, and are therefore welcome.
I am therefore confident that the Council will take duly into consideration the content of Parliament’s opinion, insofar as it might contribute to improving the directive. The Commission will present positively the inclusion in the directive of the amendments in the Seppänen report.
I would like to encourage you to adopt the recommendation submitted by the ITRE Committee, as this represents the best way to promote our common objectives. It enhances certainty with regard to the Community uniform procedure which is applicable to the control of shipments of radioactive waste and nuclear spent fuel.
I look forward to the forthcoming debate.
. Mr President, Commissioner, I thank you for your interesting view. This report was adopted by the committee with a very large majority, and I wish to thank the committee members, who tabled many good amendments to the proposal, for their very high levels of cooperation.
During the drafting process, I thought it was important for us to insist that it should be written into Union legislation that each Member State should have the right to ban the importation of nuclear spent fuel for disposal. This principle is written into the IAEA Joint Convention on the Safety of Spent Fuel Management and on the Safety of Radioactive Waste. The European Parliament endorsed the adoption of the Joint Convention at one point, and Euratom is a party to it. Thus there is general acceptance in the Union of the principle that a Member State need not take delivery against its will of spent fuel from other countries for disposal in its own soil.
Although the issue is a straightforward one in principle, in practice it is not. There has been resistance in the Commission to the idea that this right of a Member State should be written into Community legislation. The Commission may well be encumbered by the sort of thinking that proposes that the free movement of goods, written into the Treaty, should also apply to spent fuel for disposal. According to this way of thinking, nuclear spent fuel is just the same as any other good. Because, according to the Community treaties, goods must be allowed to move freely within the Union, the Member States should not be accorded the right in the Union’s primary legislation to ban the importation from other countries of nuclear spent fuel when it is storing its own nuclear spent waste in its own soil. Even in this sector, there would seem to be a craving for free trade.
The members of our committee supported the rapporteur on this. The right of Member States to ban the importation of nuclear spent fuel has now been written into the articles of the directive in Parliament’s report. As it has been written into the articles, the provision is legally binding. If it had merely been written into the preamble, it would not have had the same legal status: it would just be describing political will, without any legal force.
This principle and the entire report were adopted by the committee with such a degree of consensus that the report would not have needed to be opened at all for amendments in plenary. I nevertheless supported the Group of the Greens/European Free Alliance in its request to have a plenary debate on amending the directive. In my opinion, they should make known their reasons why Member States should deal with the disposal of nuclear spent fuel themselves, without allowing radioactive waste or spent fuel to be exported outside the Union for reprocessing or disposal.
I would justify this request with reference to the Union’s expertise in nuclear technology, which is of a high standard, and its strict regulations on safety. I fear that there are lower standards and laxer legislation in possible external recipient countries. If nuclear power is to be used, one is taking huge radioactive risks, and those risks have to be controlled in those countries which produce nuclear energy. Problems that can possibly be solved together within the Union cannot be transferred to third countries outside it. For this reason, I support the many amendments tabled by the Greens, even if there was not enough general sympathy for them on the committee.
. Mr President, I would like to thank the Commission for its willingness to withdraw the first proposal and to take account in its second one of what was said in the debate in this House, as a consequence of which we have met each other halfway. The same goes for the rapporteur, who was prepared – although he has since become rather less so – to work together with the major groups and the Commission in finding a rational way forward.
The report we now have before us is a sensible one, and it is one to which we can give our support, although we do not think that the amendments tabled by the Greens are worthy of it. Taken as a whole Mr Seppänen’s draft report enjoys the support of the Group of the European People’s Party (Christian Democrats) and European Democrats, but we will reject the substance of the amendments that were, contrary to our original agreement, resubmitted, and we do so on the basis of Articles 31 and 32 of the Euratom Treaty, which have to do with health and safety. I would like to point out that this is not a codecision procedure, and that we are only to be consulted.
Account has been taken of new considerations, such as, for example, the extended scope for spent fuel rods, disposal and reprocessing or the automatic consent process for the transport of material within the Community and out of it.
We cannot agree to what the Greens have proposed. Amendment 23, in particular, which envisages the requirement for the most extensive information in advance, cannot be seen as anything other than an incitement to widespread demonstrations, and Mrs Harms stressed that they would happen. Having failed to get this sort of thing accepted once before, she has now taken it up again. We would be dealing much more honestly with one another if we were to find common ground on the still open issue of final disposal rather than adopting hardened positions according to which one side of this House is right and the other is getting everything wrong.
I want to express my thanks to Mr Seppänen for his willingness to meet us halfway, and I believe that we can very largely agree to the report in its present form.
. – Mr President, Commissioner, ladies and gentlemen, the Commission’s proposal on the directive concerning the control of shipments of radioactive waste is balanced and takes account of many of the suggestions made by Parliament during the debate on the previous proposal.
I commend this attempt to update the previous directive and to clarify it from the procedural and terminological point of view. The inclusion of nuclear spent fuel in the remit of the directive is equally commendable. The Socialist Group in the European Parliament is therefore substantially in agreement with this text and would like to compliment Mr Seppänen on his report and his contribution.
We have requested a separate vote on Amendment 6 because we do not think it possible to exclude the restrictions and controls that are to be found throughout the directive from the legislative provisions of the transit countries’ regulations.
The amendments proposed by the Group of the Greens/European Free Alliance express a concern that we can share. Nevertheless, I think that the Commission’s text – Article 13, to be precise – already sets limits to exports, in particular to those countries that do not have sufficient technical, legal and administrative resources at their disposal to guarantee safe disposal of radioactive waste. We shall therefore vote against the Greens’ amendments.
I also agree with the structure of the proposal and should like to thank the Commission and Mr Seppänen for their work.
. Mr President, I congratulate the rapporteur on the hard work he has put into successfully preparing an excellent report that deals with such a difficult and controversial subject. The amendments submitted in this report undoubtedly significantly improve the Commission’s latest proposal and certainly constitute an important improvement to the original directive on the supervision and control of shipments of radioactive waste.
One of the most noteworthy contributions made by the rapporteur in substantially improving the Commission’s position is his stance in firmly establishing the right of every country to prohibit foreign nuclear spent fuel from being finally stored in repositories in or on its soil. This right is fundamental and paramount.
In my view, only a very small number of somewhat equivocal issues remain as yet unresolved. I shall mention only two such problem areas, which in fact are interrelated. The exact definition of nuclear waste and nuclear spent fuel is still not entirely clear, so that some nuclear waste may, depending on its intended use, sometimes be regarded as nuclear spent fuel and vice versa. This may lead to confusion. In any event, and oddly enough, both of these hazardous materials are still legally speaking considered to be goods so far as EU legislation is concerned. As a consequence of this, a Member State, after receiving only a simple notification, is on occasion obliged to have extremely dangerous consignments travelling through its territory by land, sea or air and subjecting its citizens to the potential perils of a catastrophic nuclear contamination accident. This happens without that state having the right to prevent such shipments from taking place in the first place.
I know that coming up with a solution to this problem and implementing it is not at all easy, but somehow we must find a way whereby Member States can have the last word, after being fully informed, in clearly reasoned decisions to accept or not the transportation of nuclear material – or any other hazardous material for that matter –through their territory.
Mr President, ladies and gentlemen, I would like, first of all, to thank Mr Seppänen for being so very aware of the problems as regards the market conditions for such a difficult commodity as nuclear waste or spent fuel rods.
I would like, once more, to explain two amendments from my group that are of particular concern to me, namely Amendments 24 and 25, which deal specifically with the export of nuclear waste and spent fuel rods to third countries, and my particular concern is with exports to Russia. Those who make it their business to know about these things will already have heard the names of Mayak or Chelyabinsk, sites in the Urals where, for decades, not only Soviet waste but also, and increasingly, European waste is reprocessed or accepted for storage, and where incidents keep occurring.
It is not only, however, when accidents occur, but also in the normal course of operations, that enormous amounts of radioactivity are discharged, causing serious pollution in the rivers and lakes of the Urals, to a considerably greater extent, moreover, than that seen in some parts of the exclusion zone around Chernobyl. The situation we have ended up in makes dual standards impossible; since such facilities could not be operated in the EU, Europeans should not be sending their waste there for storage, disposal or reprocessing, and it can no longer be really demonstrated that reprocessing – that is, the further recovery of these nuclear materials – is still going on there, since no comprehensible summary whatever of what is reprocessed and reused is available to the public.
If we continue to allow thousands of tonnes of nuclear waste from the European Union to be exported to Russia, then we are taking upon ourselves a responsibility even and ever greater than that which – I emphasise, since it is not only now that the export is starting – we already bear for the lamentably poor state of the environment in the region around Mayak and Chelyabinsk and of the health of the people who live there. I am positively convinced that the responsibility for resolving the problems with nuclear waste should generally be accepted by those countries that dump these problems on the world. It is not Russia that is responsible for our nuclear waste, but rather our own countries themselves.
. – Mr President, first of all, of course, I must congratulate my group colleague Mr Seppänen on his outstanding report; he is right to stress the primary responsibility that is incumbent on the Member States where the storage or processing of nuclear waste is concerned, and they certainly have one when it comes to refusing to accept waste from outside their own borders. While that is a fundamental right that must under no circumstances be undermined by European regulation, I do believe that national responsibility goes even further, in that those who produce nuclear waste can never shrug off the responsibility for ensuring that it is processed and stored in a proper manner, even if that is done in another country.
The way in which EU Member States now ship their rubbish to such countries as Russia, only for it to be there stored under grossly unsatisfactory conditions, is nothing short of scandalous. Europe’s negligence with nuclear waste makes victims of the local population and of the environment. If countries choose to use such a dangerous and environmentally-unfriendly source of energy as nuclear power, they should be required to clear up their own refuse themselves rather than dumping it on the people of poorer countries outside the EU.
Those who really do want to do something practical to address the problem of nuclear waste in Europe should first give their attention to where it comes from, or else they will simply be fighting a running battle. It is particularly disappointing to see how nuclear power, after a period deservedly spent on the fringes of the energy debate, is now creeping back on to the European agenda, for, being neither environmentally friendly, safe, nor good value, it is not an acceptable alternative, and the problem with waste is a good example of why it is not one.
. Mr President, I should like to say to the Commissioner that when I look at the report, which clearly identifies radioactive waste as deadly, I wonder why we still see nuclear power as an option, even, as I have seen in some new lobbying efforts, passing off nuclear energy as 'green'.
This directive focuses only on Member States which are active participants in the production of nuclear energy and on those that accept the waste. Ireland neither produces nuclear waste nor reprocesses it. We are not factored into this report, yet we need to be protected because we have Sellafield, a British reprocessing plant, very close to our shores.
The Irish Sea – the narrow strip of water that separates us from Sellafield – has, because of Sellafield, become the most radioactive body of water in the world. Sellafield is expanding and preparing to take more and more radioactive waste for reprocessing. Any waste coming from continental Europe will most likely be shipped through the Irish Sea, putting us at additional risk. We in Ireland seem to have no say in this. We are seen as passive bystanders. No one looks for our consent. We are able to reject the fuel, but not to reject the risks when our neighbours accept it. We have, as a country, chosen to remain nuclear-free. That should be respected, both in terms of accepting waste and in terms of the risk of waste being transported through our waters.
In the area of smoking, legislators have come to recognise the significance of passive smoking and have taken measures to defend the people who are near the smoker. We need to recognise the effects and risks of reprocessing, shipment and reshipment on everyone, not just the countries of origin and destination that are making money from the nuclear business.
Mr President, Commissioner, ladies and gentlemen, I am delighted that, after more than a year and a half in Parliament, Mr Seppänen’s report is finally being voted on in plenary. In committee we have achieved a broad majority consensus on drawing up the amendments necessary to improve the Commission’s proposal, which we believe the Council is prepared to accept.
In particular, I would like to stress the new system for notification and authorisation of shipments of radioactive waste and spent fuel which I believe maximises the use of the automatic consent procedure, which was originally stressed by the European Economic and Social Committee as an essential element for the proper functioning of the internal market.
Furthermore, the amendments voted for in committee fully conform to the proposal’s initial objective, which is to bring the legislation in force into line with the Joint Convention of the International Atomic Energy Agency. To this end, Parliament has insisted on faithfully reproducing the definitions of the Convention, as well as the scope of the directive.
With regard to the amendments presented by Mrs Harms, I would like to make a couple of comments: firstly, that the Convention makes the conditions allowing Member States to export radioactive waste and spent fuel very clear, and secondly, the fact that her insistence that the information on shipments of these substances should be made public largely contradicts her argument in committee when she warned of the danger of those substances falling into untrustworthy hands. I am sure that Mrs Harms appreciates the risk that would be caused by that sensitive information being accessible to everybody.
Mr President, I would like to thank Mr Seppänen for his excellent work and all of the shadow rapporteurs for their own excellent efforts and their cooperation throughout the process and I would like to reiterate my support for the amendments approved in committee. Let us hope that the House is aware that what is to be voted on tomorrow is not a question of ‘yes’ or ‘no’ to nuclear power, but rather a proposal to make the transport of these substances safer.
I would like to congratulate the draftsman and stress that the directive being debated is important for each country in the European Union, especially those operating nuclear power stations. The Commission's proposals to cooperate in the transportation and burial of nuclear waste or spent nuclear fuel reflect the spirit of EU solidarity and look to the future. On the other hand, there is no doubt that radioactive waste transportation inspections and the advance authorisation system must become stricter.
Having shut down Ignalina nuclear power station's first reactor and with plans to shut down the second in three years’ time, Lithuania faces a storage problem with spent nuclear fuel. At the moment, waste is being buried temporarily in special areas. If it is decided that a new modern nuclear power station should be built at Ignalina with the help of neighbouring countries, the directive being debated would become even more relevant for the entire region.
I would also like to stress the need to encourage scientific research into the neutralisation of nuclear waste. This could also be a priority for the EU’s 7th framework programme for research.
Mr President, Commissioner, ladies and gentlemen, France stirred up a wave of indignation when it classified the shipment of radioactive waste as an official secret. It was thus denying local elected representatives and local communities the right to be informed of the fact that trains containing highly dangerous radioactive material were travelling across their land.
As recently as 16 May 2006, a member of French civil society was kept in police custody because he was in possession of an impact study concerning the EPR project's ability to withstand a disaster involving the loss of an airliner also classified as an official secret.
By adopting, with vague words, the French idea that 'information regarding shipments (…) is handled with due care and protected against any misuse’, Parliament’s Committee on Industry, Research and Energy is in fact proposing to institutionalise official secrets at European level.
Is the European Parliament, the all-round world champion in promoting and demanding transparency and democratic control on the international stage, going to go back on what it has said and done and make an exception of the nuclear issue? Our Parliament would lose a great deal of credibility if it were to make obscurantism the rule where highly radioactive waste is concerned.
We know that burying is not the solution when it comes to managing nuclear waste. That is why we reject the plan to build a European nuclear dump in Bure, in my region, or anywhere else. Furthermore, going along with the proposal to delegate the management of nuclear waste to third countries – Ukraine or Russia for instance – is irresponsible. The idea is ethically and morally reprehensible when it comes to nuclear waste which, let us not forget, must be monitored forever.
In the meantime, the acceptable solution – and this is the response that I wish to give to my fellow Members from the Group of the European People's Party (Christian Democrats) and European Democrats - consists in storing the waste within nuclear power stations. That is the only place in which it is secure, and that is without mentioning the fact that this move would stop the process whereby waste is toured the length and breadth of Europe by road or rail.
Finally, the question is: how long will Europeans have to wait for transparency of information to be applied to the nuclear sector?
Ladies and gentlemen, unless we ensure the stability of our system, adopt clear rules and meet our international commitments in the field of energy, all talk of economic growth, a rise in employment and an increase in the competitiveness of the European Union will not be rooted in solid reality.
Whether we like it or not, the implementation of the Lisbon Strategy objectives is inextricably linked to the question of energy, including nuclear energy. In fact, nuclear energy lies behind a good 30 per cent of the electric power generated by 154 reactors in Europe. When confronted with these figures, the opponents of nuclear energy, and indeed members of the public as well, raise concerns about nuclear waste. The time is now ripe to amend the existing 1992 Directive on the Supervision and Control of Shipments of Radioactive Waste and Nuclear Spent Fuel in line with the development of contemporary society, which is exactly what the Commission proposal does.
Particularly praiseworthy are the simplification of the current Directive, the clear definition of procedures and the definition of the use of languages. Moreover, the rapid development of technology today facilitates the re-use and material recovery of as much as 96 per cent of all highly radioactive waste. For this reason, I support the proposal for the harmonisation of nuclear spent fuel management procedures, regardless of which procedures will be used in the coming period. I firmly believe that this document deserves our support.
Allow me, finally, to express a hope that we will act coherently and constructively and that we will abide by the opinion of the competent Committee on Industry, Research and Energy. I also hope that we will not unnecessarily weigh down the above Directive in the European Parliament with additional text or amendments, making it hard to implement before we have even begun.
On the subject of health and safety, Articles 31 and 32 of the Euratom Treaty are not only providing a basis for the law in the process of being amended, but they also constitute an obligation for us.
Bearing in mind the health and safety of Europe's citizens, we must keep nuclear legislation up to date. In accepting the Seppänen report, I firmly believe that we are doing enough to meet this obligation we have, and that we are making Directive 92/3/Euratom more effective.
I feel that it is extremely important that the legislation is on the correct middle course, in several respects. First of all, it ensures the close monitoring of radioactive waste and of the spent fuel, which is now being re-processed, without the application of unjustified restrictions and bans. Secondly, it guarantees citizens' safety, without imposing, in exchange, a disproportionate burden on economic operators.
Finally, although the regulation widens the scope of the legislation, it does not break away from the principle of subsidiarity. In other words, although the new legislation provides people with new guarantees, Member States remain responsible for creating regulations specific to national particularities, as well as for ensuring the operation of the authorities that guarantee the enforcement of these regulations. However, the latter also means that apart from jointly refining the legislation providing a stable basis for safety, it is also necessary to ensure the effective operation of the national authorities that constitute this framework, so that every citizen in the European Union can enjoy the greater safety offered by the new directive.
All the above is vitally important for the future of Europe's energy supply too, because we should be aware that the success of this complex operation is also the key to ensuring that people have confidence in nuclear energy.
() Mr President, Commissioner, ladies and gentlemen, I would like, first of all, to thank the Commission for taking this initiative, for it is timely that it should give some thought to the essential things in the European Union, among them safety standards and the extreme risks involved in this technology, and that there should be awareness of the fact that the currently existing safety standards differ to the utmost degree and are, in many cases, in need of better monitoring, of, that is to say, what is termed a peer review or of some other means whereby they may be reviewed objectively and transparently.
As I see it, the question arises of what the position is in this area as regards consultation between the Commission, Parliament, and the relevant Member States, or of what is going on as regards the new strategy, according to which the Council’s nuclear working group is, in effect, seizing powers exclusively for itself and treating our other partners in the European decision-making process in a manner that has no place in the present time. We should be trying to establish a balance by taking, right now, responsibility for monitoring and transparency, which are becoming ever more necessary in this extremely sensitive area, rather than waiting for an accident to happen somewhere and only then looking for the responsible or guilty parties.
We should also be taking competition seriously, considering such questions as which costs arise from the removal and disposal of waste and also in connection with the safety and security of transports and the standards according to which these things are done. This is where the European Union needs to act, and I would ask you all, bearing in mind the fact that the Euratom Treaty has been in place for fifty years, to embark upon a serious debate and put issues of safety and transparency centre stage.
. Mr President, as today’s debate has shown, there is broad support for the rapporteur’s report. I should like to thank Mr Seppänen again for his excellent report, which has the support of a strong majority in the Committee on Industry, Research and Energy.
Concerning the issue of the prohibition of any export of radioactive waste and spent fuel out of the Community, I would recall Article 13(1)(c) of the proposed directive, which further prohibits exports of radioactive waste and spent fuel to countries that do not possess the necessary administrative and technical capacity for safely managing the spent fuel or radioactive waste. The Commission will issue strict criteria for deciding that.
It is for Member States to decide whether to authorise a shipment to a third country on a case-by-case basis, following strong guidance to be issued by the Commission. That is the answer to the question that arose during the debate.
I strongly believe that we need as much transparency as possible when we deal with energy issues. That also applies to nuclear energy.
The debate is closed.
The vote will take place tomorrow at 12.30 p.m.